IMAX CORPORATION

Exhibit 10.28

Published CUSIP Number: C4548VAA7

Revolving Loan CUSIP Number: C4548VAB5

Term Loan CUSIP Number: C4548VAC3

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

by and between

IMAX CORPORATION

as Borrower

- and -

THE GUARANTORS REFERRED TO HEREIN

as Guarantors

- and -

THE LENDERS REFERRED TO HEREIN

as Lenders

- and -

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent and Issuing Lender

- and -

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

Dated: February 7, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

     2   

ARTICLE 2 CREDIT FACILITIES

     20   

2.1        Revolving Loans

     20   

2.2        Letter of Credit Accommodations

     21   

2.3        Term Loans

     23   

2.4        Prepayments of Loans/Cancellation of Unused Revolving Loan
Commitments

     24   

2.5        Hedge Transactions

     26   

ARTICLE 3 INTEREST, INCREASED COSTS AND FEES

     26   

3.1        Interest

     26   

3.2        Increased Costs and Changes in Law

     29   

3.3        Commitment Fee

     33   

ARTICLE 4 CONDITIONS PRECEDENT

     33   

4.1        Conditions Precedent to the Availability of Loans and Letter of
Credit Accommodations

     33   

4.2        Conditions Precedent to the Availability of All Loans and Letter of
Credit Accommodations

     34   

ARTICLE 5 COLLECTION AND ADMINISTRATION

     35   

5.1        Borrower’s Loan Account

     35   

5.2        Statements

     35   

5.3        Payments

     35   

5.4        Authorization to Make Loans and Letter of Credit Accommodations

     36   

5.5        Use of Proceeds

     37   

5.6        Pro Rata Treatment

     37   

5.7        Obligations Several; Independent Nature of Lenders’ Rights

     37   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

     37   

6.1        Corporate Existence, Power and Authority; Subsidiaries; Solvency

     38   

6.2        Financial Statements; No Material Adverse Change

     38   

6.3        Chief Executive Office; Collateral Locations

     38   

6.4        Priority of Liens; Title to Properties; Intellectual Property Matters

     38   

6.5        Tax Returns

     39   

6.6        Litigation

     39   

6.7        Compliance with Other Agreements and Applicable Laws; Approvals

     39   

6.8        Bank Accounts

     40   

6.9        Accuracy and Completeness of Information, Significant Contracts

     40   

6.10      Status of Pension Plans and ERISA

     41   

6.11      Environmental Compliance

     42   

6.12      Survival of Warranties; Cumulative

     43   

6.13      U.S. Legislation

     43   

6.14      Material Operating Subsidiaries

     45   



--------------------------------------------------------------------------------

6.15      Employee Relations

     45   

6.16      Burdensome Provisions

     45   

6.17      Absence of Defaults

     45   

6.18      Senior Indebtedness Status

     45   

ARTICLE 7 AFFIRMATIVE COVENANTS

     45   

7.1        Maintenance of Existence

     45   

7.2        New Collateral Locations

     46   

7.3        Compliance with Laws, Regulations, Etc.

     46   

7.4        Payment of Taxes and Claims

     47   

7.5        Insurance

     49   

7.6        Financial Statements and Other Information

     50   

7.7        Intellectual Property

     52   

7.8        Operation of Pension Plans

     52   

7.9        ERISA

     53   

7.10      IP Collateral

     53   

7.11      Visits and Inspections

     55   

7.12      Material Subsidiaries and Key Man Insurance

     56   

7.13      Grant of Equitable Mortgage by IMAX Barbados

     57   

ARTICLE 8 NEGATIVE COVENANTS

     57   

8.1        Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.

     57   

8.2        Liens

     58   

8.3        Indebtedness

     60   

8.4        Loans, Investments, Guarantees, Etc.

     62   

8.5        Dividends and Redemptions

     64   

8.6        Transactions with Affiliates

     65   

8.7        Applications under the CCAA

     65   

8.8        Supplemental Executive Retirement Plan

     65   

8.9        No Material Changes

     65   

8.10      No Further Negative Pledges; Restrictive Agreements

     66   

ARTICLE 9 FINANCIAL COVENANTS

     67   

9.1        Fixed Charge Coverage Ratio

     67   

9.2        Minimum EBITDA

     67   

9.3        Maximum Total Leverage Ratio

     67   

ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES

     68   

10.1      Events of Default

     68   

10.2      Remedies

     71   

ARTICLE 11 ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT

     76   

11.1      Assignment and Participations

     76   

11.2      Appointment of Agent

     78   

11.3      Agent’s Reliance, Etc.

     79   

11.4      Agent and Affiliates

     79   

 

-ii-



--------------------------------------------------------------------------------

11.5      Lender Credit Decision

     80   

11.6      Indemnification

     80   

11.7      Failure to Act

     80   

11.8      Concerning the Collateral and the Related Financing Agreements

     80   

11.9      Reports and other Information; Disclaimer by Lenders

     81   

11.10    Collateral Matters

     81   

11.11    Successor Agent

     82   

11.12    Setoff and Sharing of Payments

     83   

11.13    Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert

     83   

11.14    Approval of Lenders and Agent

     86   

ARTICLE 12 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

     87   

12.1      Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

     87   

12.2      Waiver of Notices

     89   

12.3      Amendments and Waivers

     89   

12.4      Waiver of Counterclaim

     89   

12.5      Indemnification

     90   

12.6      Costs and Expenses

     90   

12.7      Further Assurances

     91   

ARTICLE 13 TERM OF AGREEMENT; MISCELLANEOUS

     91   

13.1      Term

     91   

13.2      Notice

     92   

13.3      Partial Invalidity

     92   

13.4      Successors

     92   

13.5      Entire Agreement

     92   

13.6      Headings

     92   

13.7      Judgment Currency

     93   

13.8      Counterparts and Facsimile

     93   

13.9      Patriot Act Notice

     93   

ARTICLE 14 ACKNOWLEDGMENT AND RESTATEMENT

     93   

14.1      Existing Obligations

     93   

14.2      Acknowledgment of Security Interests

     94   

14.3      Second Amended and Restated Credit Agreement

     94   

14.4      Restatement

     94   

 

-iii-



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

   Assignment and Assumption Agreement

Exhibit B

   Form of Compliance Certificate

Exhibit C

   Information Certificates

Exhibit D

   Form of Notice of Borrowing

Exhibit E

   Form of Notice of Conversion/Continuation

Exhibit F

   Form of Notice of Prepayment

Exhibit G

   Revolving Loan Commitments

Exhibit H

   Closing Agenda

Schedule 6.1

   Corporate Structure Chart

Schedule 6.9

   Restrictions on Assignability in Significant Contracts

Schedule 8.2

   Existing Liens

Schedule 8.3

   Existing Indebtedness

Schedule 8.4A

   Guarantees

Schedule 8.4B

   Existing Loans, Advances and Guarantees

 

-iv-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amended and Restated Credit Agreement dated February 7, 2013 is
entered into by and between IMAX Corporation, a corporation incorporated
pursuant to the laws of Canada, as Borrower, the guarantors who are a party to
this Agreement and who may become a party hereto pursuant to the terms hereof,
as Guarantors, the lenders who are a party to this Agreement and who may become
a party hereto pursuant to the terms hereof, as Lenders, and Wells Fargo Bank,
National Association, a national banking association, as Agent for the Secured
Parties.

W I T N E S S E T H:

WHEREAS Borrower and Congress Financial Corporation (Canada) (“Original Lender”)
entered into a loan agreement dated February 6, 2004 which was amended pursuant
to:

 

  (a) a first amendment to the Loan Agreement dated June 30, 2005;

 

  (b) a second amendment to the Loan Agreement dated May 16, 2006;

 

  (c) a second amendment to the Loan Agreement dated May 16, 2006 (which
amended, restated and replaced in its entirety the second amendment to the Loan
Agreement referred to in clause (b) above);

 

  (d) a third amendment to the Loan Agreement dated September 30, 2007;

 

  (e) a fourth amendment to the Loan Agreement dated December 5, 2007; and

 

  (f) a fifth amendment to the Loan Agreement dated May 5, 2008,

(collectively, the “Original Loan Agreement”);

WHEREAS Wachovia Capital Finance Corporation (Canada) (formerly known as
Congress Financial Corporation (Canada)) as agent (the “Original Agent”) and
lender, Borrower and Export Development Canada (“EDC”), as lender, amended and
restated the Original Loan Agreement pursuant to an amended and restated credit
agreement dated November 16, 2009 as amended by a first amendment to the amended
and restated credit agreement dated January 21, 2011 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“First Amended and Restated Credit Agreement”);

WHEREAS Wells Fargo Capital Finance Corporation Canada (formerly known as
Wachovia Capital Finance Corporation (Canada)), as Original Agent and lender,
Borrower and EDC, as lender, amended and restated the First Amended and Restated
Credit Agreement pursuant to a second amended and restated credit agreement
dated June 2, 2011 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Second Amended and Restated Credit
Agreement”);

WHEREAS Agent (as successor agent to the Original Agent), Borrower and Lenders
desire to amend and restate the Second Amended and Restated Credit Agreement as
set forth herein; and



--------------------------------------------------------------------------------

WHEREAS each Lender is willing to (severally and not jointly) make loans and
provide such financial accommodations to Borrower on a pro rata basis according
to their Revolving Loan Commitment to Borrower on the terms and conditions set
forth herein and Agent is willing to act as agent for Secured Parties on the
terms and conditions set forth herein and the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

All terms used herein which are defined in the PPSA (as defined below) shall
have the meanings given therein unless otherwise defined in this Agreement. All
references to the plural herein shall also mean the singular and to the singular
shall also mean the plural unless the context otherwise requires. All references
to Borrower, Credit Parties, Guarantors, Lenders, Issuing Lender and Agent
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns. The words
“hereof”, “herein”, “hereunder”, “this Agreement” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced. The word “including” when used in this Agreement shall mean
“including, without limitation”. References herein to any statute or any
provision thereof include such statute or provision as amended, revised,
re-enacted, and/or consolidated from time to time and any successor statute
thereto. An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 12.3 or, without
derogating from the cure rights, if any, provided to Credit Parties in Article
10 hereof, is cured in a manner satisfactory to Agent, if such Event of Default
is capable of being cured as determined by Agent. Any accounting term used
herein unless otherwise defined in this Agreement shall have the meanings
customarily given to such term in accordance with GAAP. If, after the Closing
Date, there shall be any change in the application of the accounting principles
used in preparation of Borrower’s financial statements as a result of any
changes in GAAP including International Financial Reporting Standards becoming
applicable to Borrower, which changes (a) result in a change in the method of
calculation of, or (b) impact on, financial covenants or other covenants
applicable to Borrower found in this Agreement or the other Financing
Agreements, Borrower and Agent shall promptly enter into negotiations in good
faith in order to amend such financial covenants or other covenants so as to
reflect equitably such changes with the desired result that the evaluations of
Borrower’s financial condition shall be the same after such changes as if such
changes had not been made. Canadian Dollars and the sign “CDN$” mean lawful
money of Canada. “US Dollars” and the sign “$” mean lawful money of the United
States of America. All monetary amounts referred to in this Agreement are in US
Dollars unless otherwise stated. For purposes of this Agreement, the following
terms shall have the respective meanings given to them below:

 

-2-



--------------------------------------------------------------------------------

“Accounts” means all present and future rights of any Credit Party to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.

“Adjusted Euro Dollar Rate” means, with respect to each Interest Period for any
Euro Dollar Rate Loan, the rate per annum (rounded upwards, if necessary, to the
next 1/16th of 1%) determined by dividing:

 

  (a) the Euro Dollar Rate for such Interest Period by:

 

  (b) a percentage equal to:

 

  (i) one (1) minus

 

  (ii) the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of US Dollars in a non-United States or an international
banking office of the US Reference Bank used to fund a Euro Dollar Rate Loan or
any Euro Dollar Rate Loan made with the proceeds of such deposit, whether or not
US Reference Bank actually holds or has made any such deposits or loans. The
Adjusted Euro Dollar Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.

“Affiliate” or “affiliate” shall have the meaning ascribed thereto in the
Business Corporations Act (Canada).

“Agent” means Wells Fargo, in its capacity as administrative and collateral
agent hereunder, and any successor thereto appointed pursuant to Section 11.11.

“Agreed Currency” shall have the meaning set forth in Section 13.7 hereof.

“Aggregate Amount” shall have the meaning set forth in Section 2.3(a) hereof.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Total Leverage Ratio:

 

-3-



--------------------------------------------------------------------------------

Pricing

Level

  

Total Leverage Ratio

   Applicable Margin for
Eurodollar Rate Loans
and Letter of Credit
Accommodations     Applicable Margin for
Commitment Fees  

I

   Less than 1.00:1.00      1.50 %      0.25 % 

II

   Greater than or equal to 1.00:1.00 but less than 2.00:1.00      1.75 %     
0.375 % 

III

   Greater than or equal to 2.00:1.00      2.00 %      0.50 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each an “AM Calculation Date”) 10 Business Days after the day by which Borrower
is required to provide a Compliance Certificate pursuant to Section 7.6(a) for
the most recently ended Fiscal Quarter; provided that (a) the Applicable Margin
shall be based on Pricing Level I until the first AM Calculation Date occurring
after the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter preceding the applicable AM Calculation Date, and (b) if
Borrower fails to provide the Compliance Certificate as required by
Section 7.6(a) for the most recently ended Fiscal Quarter preceding the
applicable AM Calculation Date, the Applicable Margin from such AM Calculation
Date shall be based on Pricing Level III until such time as an appropriate
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter preceding such AM Calculation Date. The
Applicable Margin shall be effective from one AM Calculation Date until the next
AM Calculation Date. Any adjustment in the Applicable Margin shall be applicable
to all Loans or Letter of Credit Accommodations then existing or subsequently
made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.6(a) is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Revolving Loan Commitment is in effect, or (iii) any Loan or Letter of Credit
Accommodation is outstanding when such inaccuracy is discovered or such
financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) Borrower shall immediately
deliver to Agent a corrected Compliance Certificate for such Applicable Period,
(B) the Applicable Margin for such Applicable Period shall be determined as if
the Total Leverage Ratio in the corrected Compliance Certificate were applicable
for such Applicable Period, and (C) Borrower shall immediately and retroactively
be obligated to pay to Agent the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by Agent in accordance with Section 5.3.
Borrower’s obligations under this paragraph shall survive the termination of the
Revolving Loan Commitments and the repayment of all other Obligations hereunder.

“Arranger” means Wells Fargo Securities, LLC, in its role hereunder as sole lead
arranger and sole bookrunner.

 

-4-



--------------------------------------------------------------------------------

“Asset Disposition” means (a) the disposition of any or all of the assets of any
Credit Party thereof whether by sale, lease, transfer or otherwise and (b) any
issuance of Capital Stock by any Subsidiary of Borrower to any Person that is
not a Credit Party or any Subsidiary thereof.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 11.1), and accepted by Agent, in
substantially the form attached hereto as Exhibit A or any other form approved
by Agent.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“BMO” means Bank of Montreal.

“BMO Term Sheet” means the term sheet dated January 4, 2013 between Borrower and
BMO with respect to the issuance of:

 

  (a) a $10,000,000 Demand, Revolving Letter of Credit Facility by BMO in favour
of Borrower (the “BMO LC Facility”);

 

  (b) a CDN$175,000 Mastercard Businesscard Facility by BMO in favour of
Borrower (the “Mastercard Facility”); and

 

  (c) a $4,000,000 Directline for Business – Foreign Exchange Settlement
Facility by BMO in favour of Borrower (the “F/X Facility”).

“Borrower” means IMAX Corporation, a corporation incorporated pursuant to the
laws of Canada.

“Business Day” means a day (other than a Saturday, Sunday or statutory holiday
in Ontario or New York) on which Agent’s Toronto office and banks in New York
City are open for business in the normal course.

“Calculation Date” shall have the meaning set forth in Section 2.3(a) hereof.

“Capital Expenditures” means, with respect to Borrower and its Subsidiaries,
capital expenditures as determined in accordance with GAAP, excluding capital
expenditures made with respect to (a) the land and construction costs of the
Santa Monica Facility and (b) Borrower’s, IMAX China Multimedia’s and IMAX China
Theatre’s operations in China funded by the proceeds of the IMAX China Capital
Raise in Section 8.3(k)(iii) such capital expenditure exclusion amount in this
clause (b) not to exceed $40,000,000.

“Capital Lease Obligations” means all monetary obligations of Borrower and its
Subsidiaries under a capital lease and, for the purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation or company, capital stock
or shares (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership,

 

-5-



--------------------------------------------------------------------------------

partnership interests (whether general or limited), (d) in the case of a limited
liability company, membership interests, (e) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person and (f) any and all
warrants, rights or options to purchase any of the foregoing.

“Cash Compensation” means cash compensation to senior management and directors
of Credit Parties and any Subsidiary thereof (including payments made pursuant
to the USERP) not captured under GAAP in their respective income statements but
captured under GAAP in their respective cash flow statements.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the Canadian or U.S. federal government and backed
by the full faith and credit of such government, as applicable; (b) domestic and
euro dollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of Canada or the United States, any province or state thereof,
any foreign bank, or its branches or agencies, the long-term indebtedness of
which institution at the time of acquisition is rated A—(or better) by
Standard & Poor’s Rating Services (“S&P”) or A3 (or better) by Moody’s Investors
Service, Inc. (“Moody’s”), and which deposits are fully protected against
currency fluctuations for any such deposits with a term of more than 90 days;
(c) shares of money market, mutual or similar funds having assets in excess of
$100,000,000 and the investments of which are limited to (i) investment grade
securities (i.e., securities rated at least BBB by S&P or rated at least Baa by
Moody’s) and (ii) commercial paper of Canadian, U.S. and foreign banks and bank
holding companies and their subsidiaries and Canadian, U.S. and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (all such
institutions being, “Qualified Institutions”); (d) commercial paper of Qualified
Institutions; and (e) auction rate securities (long-term, variable rate bonds
tied to short-term interest rates) that are rated AAA by S&P and Aaa by Moody’s;
provided that the maturities of such Cash Equivalents shall not exceed 365 days
from the date of acquisition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, Agent or an
Affiliate of Agent, in its capacity as a party to such Cash Management
Agreement.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CCAA Plan” shall have the meaning set forth in Section 8.7 hereof.

“Closing Date” means February 7, 2013.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time.

 

-6-



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the undertaking, property and assets,
real or personal, tangible or intangible, now existing or hereafter acquired by
any Credit Party that may at any time be or become subject to a Lien in favour
of Agent to secure any or all of the Obligations; provided that, for greater
certainty, any and all assets of IMAX China Multimedia and IMAC China Theatre
shall be excluded from, and not form part of, the Collateral.

“Compliance Certificate” means the compliance certificate substantially in the
form attached hereto as Exhibit B.

“Credit Parties” means, collectively, Borrower and Guarantors.

“Default” means an event, circumstance or omission which, with any of the giving
of notice or a lapse of time or both would constitute an Event of Default.

“EBITDA” means, for any period with respect to Borrower, an amount equal to the
consolidated net income or net loss before interest, taxes, depreciation,
amortization and any other non-cash and non-operating charges or other
impairments as approved by Agent. For purposes of calculating compliance with
the financial covenants in Sections 9.1, 9.2 and 9.3 hereof, EBITDA shall be
calculated without taking into account any contribution to consolidated net
income or net loss with respect to (i) any Future Permitted Transaction and
(ii) non-cash equity income or loss from joint ventures.

“EDC Indemnity Agreement” means the indemnity agreement dated May 3, 2010 given
by Borrower in favour of EDC.

“Eligible Transferee” means

 

  (a) any Lender;

 

  (b) the parent company of any Lender and/or any Affiliate of such Lender;

 

  (c) any Person that is engaged in the business of making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business and is administered or managed by a Lender
or with respect to any Lender that is a fund which invests in commercial loans
and similar extensions of credit, any other fund that invests in commercial
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor; and

 

  (d) any other commercial bank, financial institution or “accredited investor”
(as defined under Ontario Securities Commission Rule 45-106) approved by Agent
and, unless an Event of Default has occurred and is continuing, Borrower (each
such approval not to be unreasonably withheld or delayed),

provided, however, that,

 

  (i) neither Borrower nor any Affiliate of Borrower;

 

-7-



--------------------------------------------------------------------------------

  (ii) nor any Person to whom any indebtedness (other than the Obligations) is
owed by any Credit Party;

 

  (iii) nor any natural person;

 

  (iv) nor any Person that is a competitor of Borrower,

in each case of the foregoing clauses (i), (ii) and (iii), and (iv), shall
qualify as an Eligible Transferee (each, a “Prohibited Transferee”).

“Environmental Laws” means with respect to any Person all federal (United States
of America and Canada), state, provincial, district, local, municipal and
foreign laws, statutes, rules, regulations, ordinances, orders, directives,
permits, licenses and consent decrees relating to health, safety, hazardous,
dangerous or toxic substances, waste or material, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to such Person
and/or its business and facilities (whether or not owned by it), including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes into the environment (including, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules, regulations and interpretations thereunder or related thereto.

“ERISA Affiliate” means any person required to be aggregated with any Credit
Party or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o)
of the Code.

“ERISA Event” means

 

  (a) any “reportable event” as defined in Section 4043(c) of ERISA or the
regulations issued thereunder, with respect to a US Pension Plan, other than
events as to which the requirement of notice has been waived in regulations by
the Pension Benefit Guaranty Corporation;

 

  (b) the adoption of any amendment to a US Pension Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA;

 

  (c) a complete or partial withdrawal by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization;

 

  (d) the filing of a notice of intent to terminate a US Pension Plan under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a US Pension Plan;

 

-8-



--------------------------------------------------------------------------------

  (e) an event or condition which would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan;

 

  (f) the imposition of any liability under Title IV of ERISA, other than the
Pension Benefit Guaranty Corporation premiums due but not delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate in excess of
$500,000; and

 

  (g) any other event or condition with respect to any US Pension Plan subject
to Title IV of ERISA maintained, or contributed to, by any ERISA Affiliate that
could reasonably be expected to result in liability of any Credit Party in
excess of $500,000.

“Euro Dollar Rate” means the rate of interest, based on a 360 day year,
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service or any successor to or substitute for such service as determined
by Agent) as the London interbank offered rate for deposits in US Dollars for a
term comparable to the applicable Interest Period as selected by Borrower (but
if more than one rate is specified on such page, the rate will be an arithmetic
average of all such rates rounded upwards, in Agent’s discretion, to the nearest
1/100th of one 1%) on or about 9:00 a.m. New York time 3 Business Days prior to
the commencement of such Interest Period.

“Euro Dollar Rate Loans” means any Loans or portion thereof denominated in US
Dollars and on which interest is payable based on the Adjusted Euro Dollar Rate
in accordance with the terms hereof.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Fee Letter” means the separate fee letter agreement dated December 10, 2012
among Borrower, Agent and Arranger.

“Film Fund Subsidiary” means any special purpose vehicle Subsidiary of Borrower
(other than a Credit Party) that Borrower establishes for the purpose of
producing, marketing and owning new IMAX documentaries and films.

“Financing Agreements” means, collectively, this Agreement, the Original Loan
Agreement, the First Amended and Restated Credit Agreement, the Second Amended
and Restated Credit Agreement, the Fee Letter and all notes, guarantees,
security agreements and other agreements, documents and instruments previously,
now or at any time hereafter executed and/or delivered by any Credit Party in
connection with this Agreement, the Original Loan Agreement, the First Amended
and Restated Credit Agreement and the Second Amended and Restated Credit
Agreement, in each case, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, but excluding
any Secured Hedge Agreement and Secured Cash Management Agreement.

“Financing Receivables” means financing receivables determined in accordance
with GAAP and presented on the consolidated balance sheet of Borrower.

 

-9-



--------------------------------------------------------------------------------

“Fiscal Quarter” means each of the following 3 month periods in any Fiscal Year
of Borrower: January 1 to March 31, April 1 to June 30, July 1 to September 30
and October 1 to December 31.

“Fiscal Year” means the fiscal year of Borrower being the 12 month period of
January 1 to December 31.

“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries on a consolidated basis for any applicable period, determined in
accordance with GAAP, the quotient of, for each applicable period:

 

  (a) EBITDA minus Capital Expenditures minus the sum of federal, provincial,
state, local and foreign taxes paid in cash in the period (less tax refunds in
cash received by Borrower and its Subsidiaries in the period) minus the sum of
payments made pursuant to Section 8.4(i)(c), (e) and (i) (but excluding any such
payments to the extent funded through issuances of Capital Stock of Borrower)
minus Cash Compensation not included in EBITDA (but excluding up to $2,500,000
in severance costs up to December 31, 2013) minus increases in Financing
Receivables; divided by:

 

  (b) interest paid and interest due within the period that the test is being
done but which has not been paid at the time of the test plus any principal due
plus payments under Section 8.5 (but excluding any principal and interest paid
and due with respect to indebtedness incurred pursuant to Section 8.3(h)). For
the avoidance of doubt, any computations under this clause (b) shall not include
any principal payments or repayments in respect of Loans (as defined in the
Second Amended and Restated Credit Agreement) under the Second Amended and
Restated Credit Agreement made on the Closing Date to give effect to the terms
of this Agreement.

“Funding Bank” shall have the meaning set forth in Section 3.2(a)(i) hereof.

“Future Permitted Transaction” means any infrequent or unusual transaction
requested by Borrower to be designated as such to the extent any such
transaction has been pre-approved in writing by Agent and Required Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the relevant U.S. public and private accounting boards and
institutes which are applicable to the circumstances as of the date of
determination consistently applied.

“General Restricted Payment Basket” shall have the meaning set forth in
Section 8.5(e)(ii) hereof.

“General Security Agreement” shall mean the amended and restated general
security agreement dated November 16, 2009 given by Borrower in favour of Agent
as security for payment and performance of the Obligations, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

-10-



--------------------------------------------------------------------------------

“Governmental Authority” means any government, parliament, legislature,
municipal or local government, or any regulatory authority, agency, commission
or board of any government, parliament or legislature, or any court or (without
limitation to the foregoing) any other law, regulation or rule-making entity
(including any central bank, fiscal or monetary authority regulating banks),
having or purporting to have jurisdiction in the relevant circumstances, or any
Person acting or purporting to act under the authority of any of the foregoing
(including any arbitrator).

“Guarantors” means, other than Borrower, any guarantor, endorser, acceptor,
surety or other person liable on or with respect to the Obligations or who is
the owner of any property which is security for the Obligations, including:

 

  (a) IMAX U.S.A. Inc., a Delaware corporation;

 

  (b) 1329507 Ontario Inc., an Ontario corporation;

 

  (c) IMAX II U.S.A. Inc., a Delaware corporation;

 

  (d) David Keighley Productions 70 MM Inc., a Delaware corporation; and

 

  (e) IMAX Barbados.

“Hazardous Materials” means any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

-11-



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that at the time it enters into a Hedge Agreement
is a Lender, an Affiliate of a Lender, Agent or an Affiliate of Agent, in its
capacity as a party to such Hedge Agreement.

“IMAX Barbados” means IMAX (Barbados) Holding, Inc., a Barbados corporation.

“IMAX Cayman” means IMAX China Holding, Inc., a Cayman Islands exempted company.

“IMAX China Capital Raise” shall have the meaning set forth in Section 8.3(k).

“IMAX China Multimedia” means IMAX (Shanghai) Multimedia Technology Co., Ltd., a
People’s Republic of China corporation.

“IMAX China Theatre” means IMAX (Shanghai) Theatre Technology Services Co.,
Ltd., a People’s Republic of China corporation.

“IMAX Japan” means IMAX Japan Inc., a Japanese corporation.

“Information Certificates” means, collectively, the Information Certificates of
each Credit Party constituting Exhibit C hereto containing material information
with respect to each Credit Party and its business and assets provided by or on
behalf of each Credit Party to Agent in connection with the preparation of the
Financing Agreements and the financing arrangements provided for herein.

“Insurance and Condemnation Event” means the receipt by any Credit Party of any
cash insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its properties or assets.

“Interest Period” means, with respect to each Euro Dollar Rate Loan, a period of
1, 2, 3 or 6 months duration as Borrower may elect, the exact duration to be
determined in accordance with customary practice in the applicable Euro Dollar
Rate market or customary practice of Agent; provided that:

 

  (a) Borrower may not elect an Interest Period which will end after the
Maturity Date; and

 

  (b) Interest Periods shall be selected by Borrower so as to permit Borrower to
make the quarterly principal installment payments pursuant to Section 2.3(b)
without payment of any amounts pursuant to Article 3.

“Interest Rate” means:

 

  (a) as to Euro Dollar Rate Loans, the Adjusted Euro Dollar Rate plus the
Applicable Margin per annum; or

 

  (b) as to US Prime Rate Loans, the US Prime Rate plus 0.50% per annum; or

 

-12-



--------------------------------------------------------------------------------

  (c) notwithstanding the rates described in clause (a) and (b) above, the rate
of 3% per annum in excess of the applicable Interest Rate described above and
all fees payable in connection herewith shall apply (and shall be payable on
demand by Agent):

 

  (i) automatically upon the occurrence and continuation of an Event of Default
under Section 10.1(a)(i)(A), 10.1(e)(i), 10.1(i) or 10.1(j); and

 

  (ii) at the election of Required Lenders (or Agent at the direction of
Required Lenders) upon the occurrence and continuation of any other Event of
Default.

“Inventory” means all of a Credit Party’s now owned and hereafter existing or
acquired raw materials, work in process, finished goods and all other inventory
of whatsoever kind or nature, wherever located.

“Investment Amount” shall have the meaning set forth in Section 9.1(b) hereof.

“IP Collateral” means all of the Intellectual Property as such term is defined
in the General Security Agreement.

“IP Collateral License Agreement” means the amended and restated intellectual
property license agreement dated November 16, 2009 granting Agent and its
successors, transferees and assignees, a non-exclusive, royalty free perpetual
license to the IP Collateral, but effective only upon the occurrence and
continuance of an IP Grace Period, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

“IP Grace Period” means the period commencing the date upon which Agent
exercises its remedies pursuant to Sections 10.2(a) and/or Section 10.2(b)
hereof and ending 120 days thereafter.

“Issuing Lender” means with respect to Letter of Credit Accommodations issued
hereunder on or after the Closing Date, Wells Fargo, in its capacity as issuer
thereof, or any successor thereto.

“Lenders” means each Person executing this Agreement as a Lender (including
Revolving Lenders and Term Lenders) on the Closing Date and any other Person
that shall have become a party to this Agreement as a Lender (including
Revolving Lenders and Term Lenders) pursuant to an Assignment and Assumption,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

“Letter of Credit Accommodations” means the letters of credit, merchandise
purchase or other guarantees denominated in US Dollars which are from time to
time either (a) issued or opened by Issuing Lender for the account of any Credit
Party or (b) with respect to which Issuing Lender has agreed to indemnify the
issuer or guaranteed to the issuer the performance by any Credit Party of its
obligations to such issuer, and shall include the existing letters of credit,
merchandise purchase and other guarantees issued and currently outstanding under
the Second Amended and Restated Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

“License Agreements” shall have the meaning set forth in the General Security
Agreement.

“Lien” means any security interest, mortgage, pledge, hypothec, lien, charge or
other lien of any nature whatsoever (including those created by statute).

“Loans” means, collectively, the Revolving Loans and the Term Loans.

“Material Adverse Effect” means, with respect to Borrower and its Subsidiaries,
(a) a material adverse effect on the properties, business, operations or
condition (financial or otherwise) of any such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Financing Agreements to which it is a party, (c) a material impairment
of the rights and remedies of Agent or any Lender under any Financing Agreement
or (d) a material impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Financing Agreement to which it
is a party.

“Material Subsidiary” means any Subsidiary of any Credit Party that accounts for
greater than 10% of the revenues of Borrower on a consolidated basis other than
IMAX China Multimedia, IMAX China Theatre and IMAX Japan.

“Maturity Date” means the earlier of:

 

  (a) demand for payment under Section 10.2; and

 

  (b) the 5th anniversary of the Closing Date.

“Maximum Credit” means the amount of $200,000,000.

“Maximum Revolving Credit” means the amount of $200,000,000 as reduced from time
to time pursuant to the terms of Section 2.3 hereof.

“Maximum Term Credit” shall have the meaning set forth in Section 2.3(a)(ii)(C)
hereof.

“Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding 6 years contributed to by Borrower or any ERISA
Affiliate or with respect to which Borrower or any ERISA Affiliate may incur any
liability.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or Subsidiary thereof therefrom (including any cash, cash
equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) all income
taxes and other taxes imposed by a Governmental Authority as a result of such
transaction or event, (ii) all reasonable and customary out-of-pocket fees and
expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any indebtedness secured
by a Lien on the asset (or a portion thereof) disposed of, which indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any incurrence of indebtedness, the gross cash proceeds received by
any Credit

 

-14-



--------------------------------------------------------------------------------

Party or any Subsidiary thereof therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith.

“Non-Funding Lender” shall have the meaning set forth in Section 11.13(a)(iii)
hereof.

“Non-Recourse Debt” means indebtedness of a Subsidiary of Borrower (other than a
Credit Party) that (a) has not been guaranteed by any Credit Party or other
Subsidiary thereof, (b) no Credit Party or other Subsidiary thereof has provided
security or other financial assistance or accommodations with respect thereto
and (c) the applicable creditor has no other recourse to any Credit Party or
other Subsidiary thereof for payment including by means of demand, action or
proceeding.

“Notice of Borrowing” means a notice of borrowing substantially in the form
attached as Exhibit D hereto.

Notice of Conversion/Continuation” means a notice of conversion/continuation
substantially in the form attached as Exhibit E hereto.

“Notice of Prepayment” means a notice of prepayment substantially in the form
attached as Exhibit F hereto.

“Obligations” means any and all Loans, Letter of Credit Accommodations and all
other obligations, liabilities and indebtedness of every kind, nature and
description owing by any Credit Party to Agent, Lenders and their respective
Affiliates including principal, interest, charges, indemnifications for Letter
of Credit Accommodations or otherwise, fees, costs and expenses, however
evidenced, whether as principal or otherwise, arising under or in connection
with the Financing Agreements, Secured Hedge Agreements and Secured Cash
Management Agreements, as amended, supplemented, restated or superseded, in
whole or in part, from time to time and/or applicable laws, whether now existing
or hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any proceeding with
respect to any Credit Party under the BIA, the CCAA, or any similar statute in
any jurisdiction (including the payment of interest and other amounts which
would accrue and become due but for the commencement of such proceeding, whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured. For greater certainty, the obligations, liabilities and
indebtedness owing under or in connection with the BMO Term Sheet are not
included in “Obligations”.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Currency” shall have the meaning set forth in Section 13.7 hereof.

“Other Lender” shall have the meaning set forth in Section 11.13(d) hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

-15-



--------------------------------------------------------------------------------

“Pension Plans” means each of the pension plans, if any, that are registered in
accordance with the Income Tax Act (Canada) which any Credit Party sponsors or
administers or into which any Credit Party makes contributions.

“Permitted Liens” means, collectively, the Liens permitted pursuant to
Section 8.2(a) through (m) (inclusive).

“Person” or “person” means any individual, sole proprietorship, partnership,
limited partnership, corporation, limited liability company, business trust,
unincorporated association, joint stock corporation, trust, joint venture or
other entity or any government or any agency or instrumentality or political
subdivision thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions or, in the case of a Multiemployer Plan, has
made contributions at any time during the immediately preceding 6 plan years or
with respect to which Borrower may incur liability. For greater certainty,
“Plan” does not include a Pension Plan that is not a US Pension Plan.

“PPSA” means the Personal Property Security Act (Ontario); provided that, if the
attachment, perfection or priority of Agent’s security in respect of any
Collateral is governed by the laws of any jurisdiction other than Ontario, PPSA
shall mean those other laws for the purposes hereof relating to attachment,
perfection or priority.

“Pro Rata Share” means with respect to a Lender (a) with respect to all
Revolving Loans, the percentage obtained by dividing (i) the aggregate Revolving
Loan Commitments of such Lender by (ii) the aggregate Revolving Loan Commitments
of all Lenders; (b) with respect to all Term Loans, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Term Loans held
by such Lender by (ii) the outstanding principal balance of the Term Loans held
by all Lenders; and (c) with respect to all Loans on and after the Maturity
Date, the percentage obtained by dividing (i) the aggregate outstanding
principal balance of the Loans held by such Lender by (ii) the outstanding
principal balance of the Loans held by all Lenders.

“Real Property” means the property known as 2525 Speakman Drive, Mississauga,
Ontario L5K 1B1 legally owned by 1329507 Ontario Inc. and beneficially owned by
Borrower.

“Receiver” shall have the meaning set forth in Section 10.2(g) hereof.

“Records” means all of each Credit Party’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of a Credit Party with respect to the
foregoing maintained with or by any other person).

“Report” shall have the meaning set forth in Section 11.9(a) hereof.

 

-16-



--------------------------------------------------------------------------------

“Required Lenders” means, on any date of determination, (a) Lenders holding more
than 50% of the Revolving Loan Commitments and the outstanding Term Loans or
(b) on and after the Maturity Date, Lenders holding more than 50% of the
outstanding Loans. The Revolving Loan Commitments and outstanding Loans of
Non-Funding Lenders shall be excluded from the calculation of Required Lenders.

“Revolving Loan Commitment” means (a) as to any Lender with respect to Revolving
Loans, the aggregate of such Lender’s Revolving Loan Commitment as set forth
beside such Lender’s name on Exhibit G hereto or, if such Lender’s name does not
appear on Exhibit G hereto, in the most recent Assignment and Assumption
Agreement executed by such Lender, and (b) as to all Lenders, the aggregate of
all Lenders’ Revolving Loan Commitments to Borrower, which aggregate commitment
is $200,000,000 as of the Closing Date as reduced from time to time pursuant to
Section 2.3 hereof.

“Revolving Loans” means US Prime Rate Loans and/or Euro Dollar Rate Loans, as
the case may be, now or hereafter made by Revolving Lenders to or for the
benefit of Borrower on a revolving basis (involving advances, repayments and
re-advances) as set forth in Section 2.1 hereof.

“Revolving Lenders” means, collectively, all Lenders with a Revolving Loan
Commitment or Revolving Loan.

“Revolving Loan Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in the Letter of Credit Accommodations at
such time.

“Revolving Loan Outstandings” means the sum of on any date (a) the aggregate
outstanding principal amount of Revolving Loans after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date; plus (b) the aggregate outstanding amount of all Letter of Credit
Accommodations after giving effect to any changes in the aggregate amount of the
Letter of Credit Accommodations as of such date.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/fac/sdn/index.html, or as otherwise
published from time to time.

“Santa Monica Facility” means a potential office and support facility of
Borrower to be located in the Los Angeles, California metropolitan area.

“Santa Monica Facility Borrower” shall have the meaning set forth in
Section 8.3(g) hereof.

 

-17-



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Credit Party and any Hedge Bank.

“Secured Parties” shall collectively mean Agent, Lenders, and their respective
Affiliates, (including Hedge Banks under any Secured Hedge Agreements and Cash
Management Banks under Secured Cash Management Agreements) and any other person
to which Obligations are owed or who is the beneficiary of or under a guarantee
of the Obligations (and, for greater certainty, if such person ceases to be an
Agent or a Lender then for any transaction entered into under a Secured Hedge
Agreement or Secured Cash Management Agreement with that Agent or Lender or any
of its Affiliates prior to the date that person ceases to be an Agent or Lender,
that person or any of its Affiliates shall continue to be a Secured Party
hereunder with respect to Borrower’s obligations relating to any such
transaction).

“Settlement Date” shall have the meaning set forth in Section 11.13(a)(iii)
hereof.

“Significant Contract” means (a) any contract or other agreement, written or
oral, of any Credit Party involving monetary liability of or to any such Person
in an amount in excess of (i) $10,000,000 per annum for purpose of the
representation and warranty made pursuant to Section 6.9(b) on the Closing Date
only and (ii) $15,000,000 per annum in all other instances or (b) any other
contract or agreement, written or oral, of any Credit Party the failure to
comply with which could reasonably be expected to have a Material Adverse Effect
but excluding, in the case of clause (a) and (b), such contracts or agreements
between Borrower and its Subsidiaries or between such Subsidiaries.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets (including contingent assets) of
such Person is greater than the total amount of liabilities (including
contingent liabilities) of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent assets or liabilities at any time shall be computed as the
amount that, in the light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured assets or liability, as the case may be.

“Stock Buyback/Dividend Amount” shall have the meaning set forth in
Section 2.3(a) hereof.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons

 

-18-



--------------------------------------------------------------------------------

performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person.

“Term Loans” means US Prime Rate Loans and/or Euro Dollar Rate Loans, as the
case may be, now or hereafter made by Term Lenders to or for the benefit of
Borrower on a term basis as set forth in Section 2.3 hereof

“Term Lenders” means, collectively, all Lenders with a Term Loan hereunder.

“Total Debt” means, at any time, with respect to Borrower and its Subsidiaries
on a consolidated basis (without duplication):

 

  (a) all obligations for the deferred purchase price of property or services
(other than current trade payables incurred in the ordinary course of business);

 

  (b) all obligations evidence by notes, bonds, debentures or similar
instruments;

 

  (c) Capital Lease Obligations (as defined in accordance with GAAP as of the
Closing Date);

 

  (d) the aggregate outstanding amount of all Obligations;

 

  (e) the drawn and unreimbursed amount of all issued letters of credit
(including Letter of Credit Accommodations and letters of credit issued under
the BMO LC Facility);

 

  (f) the principal amount of all indebtedness with respect to purchase money
security interests;

 

  (g) the principal amount of any other indebtedness for borrowed money; and

 

  (h) guarantees of items referenced in subsections (a) through to (g) of this
definition,

but excluding indebtedness incurred pursuant to Section 8.3(g)(i), (h), (i) and
(k).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt on such date to (b) EBITDA for the period of 4 consecutive Fiscal
Quarters ending on or immediately prior to such date.

“UCC” means the Uniform Commercial Code.

“USERP” means the unregistered supplemental executive retirement plan dated
July 12, 2000, as amended and restated as of January 1, 2006, made by Borrower
in favour of its former Co-Chief Executive Officer and current Chairman of the
Board, Bradley J. Wechsler, and its current Chief Executive Officer, Richard L.
Gelfond.

 

-19-



--------------------------------------------------------------------------------

“US First Rate” shall have the meaning set forth in Section 3.1(c) hereof.

“US Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Credit Party sponsors, maintains, or to
which any Credit Party or any ERISA Affiliate makes, is making, or is obligated
to make contributions, other than a Multiemployer Plan.

“US Prime Rate” means the rate announced publicly by US Reference Bank from time
to time as its prime rate in effect for US Dollar denominated commercial loans,
whether or not such announced rate is the best rate available at such bank.

“US Prime Rate Loans” means any Loans or portions thereof denominated in US
Dollars and on which interest is payable based on the US Prime Rate in
accordance with the terms hereof.

“US Reference Bank” means Wells Fargo or any successor thereto, or such other
major bank in the United States as Agent may from time to time designate, in its
discretion, after consultation with Borrower.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

ARTICLE 2

CREDIT FACILITIES

 

2.1 Revolving Loans

 

  (a) Availability and Repayment. Subject to, and upon the terms and conditions
contained herein, each Lender severally (and not jointly) agrees to make its Pro
Rata Share of Revolving Loans by way of Euro Dollar Rate Loans and US Prime Rate
Loans to Borrower from time to time from the Closing Date through, but not
including, the Maturity Date in amounts requested by Borrower in accordance with
Section 3.1(h); provided, that (a) after the Closing Date, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Commitment and (b) the
Revolving Loan Exposure of any Revolving Lender shall not at any time exceed
such Revolving Lender’s Revolving Loan Commitment. Subject to the terms and
conditions hereof, Borrower at any time may borrow, repay and reborrow Revolving
Loans hereunder until the Maturity Date. On the Maturity Date, the outstanding
balance of the Revolving Loans (including principal, accrued and unpaid interest
and other amounts due and payable with respect thereto) shall be due and be
payable and the Revolving Loan Commitment shall terminate.

 

  (b)

Maximum Amounts. In the event that (i) the Revolving Loan Outstandings exceed
the Revolving Loan Commitment, (ii) the Revolving Loan Exposure of any Revolving
Lender exceeds such Revolving Lender’s Revolving Loan Commitment, (iii) the
aggregate outstanding amount of the Letter of Credit Accommodations exceeds the
sub-limit for Letter of Credit Accommodations set forth in Section 2.2(c),
(iv) the aggregate amount of the Revolving Loan Outstandings and the Term Loans
exceed the Maximum Credit or (v) the

 

-20-



--------------------------------------------------------------------------------

  aggregate amount of the Term Loans exceed the Maximum Term Credit, such event
shall not limit, waive or otherwise affect any rights of Agent or Lenders in
that circumstance or on any future occasions and Borrower shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.

 

2.2 Letter of Credit Accommodations

 

  (a)

Letter of Credit Accommodations. Subject to, and upon the terms and conditions
contained herein, at the irrevocable request of Borrower pursuant to a Notice of
Borrowing given by Borrower to Agent no later than 12:00 noon (Eastern Time) at
least 3 Business Days prior to the requested issuance date, Issuing Lender
agrees to provide or arrange for Letter of Credit Accommodations for the account
of Borrower in US Dollars containing terms and conditions reasonably acceptable
to Issuing Lender. Any payments made by Issuing Lender in connection with the
Letter of Credit Accommodations shall constitute additional Revolving Loans to
Borrower pursuant to this Article 2. Each Lender agrees to purchase an
irrevocable and unconditional participation in each Letter of Credit
Accommodation issued hereunder based on its Pro Rata Share. Each Letter of
Credit Accommodation shall expire on a date no more than 12 months after the
date of issuance or last renewal of such Letter of Credit Accommodations
(subject to (a) such longer periods agreed to by Issuing Lender and
(b) automatic renewal for additional 1 year periods pursuant to the terms of the
letter of credit application or other documentation acceptable to Issuing
Lender), which date shall be no later than the 5th Business Day prior to the
Maturity Date unless Issuing Lender is satisfied that Borrower will cash
collateralize the Letter of Credit Accommodations that extend beyond the 5th
Business Day prior to the Maturity Date on terms acceptable to Issuing Lender.

 

  (b) Fees and Expenses. In addition to any charges, fees or expenses charged by
Issuing Bank in connection with the Letter of Credit Accommodations, Borrower
shall pay to Agent a letter of credit fee at a rate equal to the Applicable
Margin per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding Fiscal Quarter (or part thereof),
payable in arrears as of the last Business Day of each Fiscal Quarter. Such
letter of credit fee shall be calculated on the basis of a 360 day year and
actual days elapsed and the obligation of Borrower to pay such fee shall survive
the maturity or termination of this Agreement. This letter of credit fee shall
not be payable to a Lender during the period it is a Non-Funding Lender.

 

  (c)

Maximum Amount. The amount of all outstanding Letter of Credit Accommodations
and all other commitments and obligations made or incurred by Issuing Lender in
connection therewith (including charges, fees and expenses with respect thereto)
shall not at any time exceed $25,000,000 (less the face amount of all letters of
credit issued pursuant to the BMO LC Facility). At any time an Event of Default
exists or has occurred and is continuing, upon Agent’s

 

-21-



--------------------------------------------------------------------------------

  request, Borrower will furnish Agent with cash collateral to secure the
reimbursement obligations of the Issuing Lender in connection with any Letter of
Credit Accommodations.

 

  (d) Indemnification. Borrower shall indemnify and hold Agent, Issuing Lender
and each Lender harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent, Issuing Lender and each Lender may
suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including, but not limited
to, any losses, claims, damages, liabilities, costs and expenses due to any
action taken by any issuer or correspondent with respect to any Letter of Credit
Accommodation. Borrower assumes all risks with respect to the acts or omissions
of the drawer under or beneficiary of any Letter of Credit Accommodation and for
such purposes the drawer or beneficiary shall be deemed Borrower’s agent.
Borrower assumes all risks for, and agrees to pay, all foreign, federal,
provincial and local taxes, duties and levies relating to any goods subject to
any Letter of Credit Accommodations or any documents, drafts or acceptances
thereunder. Borrower hereby releases and holds Agent, Issuing Lender and each
Lender harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower or otherwise (other than acts, waivers, errors,
delays or omissions caused by the gross negligence or wilful misconduct of
Agent, Issuing Lender or a Lender as determined by a final and non-appealable
judgment or court order binding on such Person) with respect to or relating to
any Letter of Credit Accommodation. The provisions of this Section 2.2(d) shall
survive the payment of the Obligations and the termination of this Agreement.

 

  (e)

Rights of Issuing Lender. Nothing contained herein shall be deemed or construed
to grant Borrower any right or authority to pledge the credit of Agent, Issuing
Lender or a Lender in any manner. Except as a result of Issuing Lender’s own
gross negligence or wilful misconduct as determined by a final and
non-appealable judgment or court order binding on Issuing Lender, Borrower shall
be bound by any interpretation made by Issuing Lender under or in connection
with any Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower. At any time an Event of Default exists or has
occurred and is continuing, Issuing Lender, in its own name or in Borrower’s
name, shall have the sole and exclusive right and authority to, and Borrower
shall not: (i) approve or resolve any questions of non-compliance of documents,
(ii) give any instructions as to acceptance or rejection of any documents or
goods, or (iii) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders. At all times other than when an
Event of Default exists or has occurred and is continuing, Borrower shall be
permitted, with the prior written consent of Issuing Lender to: (i) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, and (ii) to agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letter

 

-22-



--------------------------------------------------------------------------------

  of Credit Accommodations, or documents, drafts or acceptances thereunder or
any letters of credit included in the Collateral.

 

2.3 Term Loans

 

  (a) Conversion of Revolving Loans into Term Loans. On July 15 and January 15
of each year starting with July 15, 2013 (each, a “Calculation Date”), the
amount of the dividends, redemptions, retirements, defeasances, purchases,
acquisitions or distributions with respect to Borrower’s Capital Stock and the
Investment Amount in each case made by Borrower since the previous Calculation
Date (the “Stock Buyback/Dividend Amount”) together with any Stock
Buyback/Dividend Amount carried forward pursuant to the terms hereof and not
otherwise converted to Term Loans pursuant to the terms hereof (the “Aggregate
Amount”) shall be calculated by Borrower and provided to Agent and:

 

  (i) in the event there are no outstanding Revolving Loans on such Calculation
Date, such Stock Buyback/Dividend Amount shall be carried forward to the next
Calculation Date and added to the existing Aggregate Amount;

 

  (ii) in the event that there are outstanding Revolving Loans on such
Calculation Date:

 

  (A) the outstanding Revolving Loans shall be converted to a term loan (each, a
“Term Loan”) in a minimum amount of not less than $20,000,000 or an integral
multiple of $5,000,000 in excess thereof but not to exceed the Aggregate Amount;

 

  (B) the aggregate Revolving Loan Commitment shall be reduced by the amount of
such Term Loan;

 

  (C) such conversions and reductions shall not exceed $75,000,000 (the “Maximum
Term Credit”) in the aggregate over the term of this Agreement; and

 

  (D) each Lender shall be deemed to hold each Term Loan to the extent of its
Pro Rata Share of the converted Revolving Loans.

 

  (b) Availability and Repayment. The Term Loans shall be available by way of
Euro Dollar Rate Loans and US Prime Rate Loans. Borrower shall repay to Agent
the aggregate outstanding principal amount of each Term Loan in consecutive
quarterly installments of 5% of the initial principal amount thereof on the last
Business Day of each Fiscal Quarter commencing with the first such Business Day
following conversion. On the Maturity Date, the outstanding balance of the Term
Loans (including principal, accrued and unpaid interest and other amounts due
and payable with respect thereto) shall be due and be payable.

 

-23-



--------------------------------------------------------------------------------

2.4 Prepayments of Loans/Cancellation of Unused Revolving Loan Commitments

 

  (a) Optional Prepayments. Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, with irrevocable prior written notice to Agent pursuant to a Notice of
Prepayment given not later than 12:00 noon (Eastern Time) (i) on the same
Business Day as each US Prime Rate Loan and (ii) at least 3 Business Days before
each Euro Dollar Rate Loan, specifying the date and amount of repayment, whether
the repayment is of Euro Dollar Rate Loan or US Prime Rate Loan or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
optional partial prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to reduce the remaining scheduled principal
installments of the Term Loans due in the next 4 Fiscal Quarters and thereafter
on a pro rata basis. Each repayment shall be accompanied by any amount required
to be paid pursuant to Article 3 hereof. A Notice of Prepayment received after
12:00 noon (Eastern Time) shall be deemed received on the next Business Day.
Agent shall promptly notify Term Lenders of each Notice of Prepayment.

 

  (b) Optional Cancellation of Unused Revolving Loan Commitments. Borrower shall
have the right at any time and from time to time, without premium or penalty, to
cancel the unused Revolving Loan Commitments, in whole or in part, with
irrevocable prior written notice to Agent pursuant to a Notice of Prepayment
given not later than 12:00 noon (Eastern Time) on a Business Day specifying the
date and amount of cancellation. Each optional partial cancellation hereunder
shall be in an aggregate principal amount of at least $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. A Notice of Prepayment received after
12:00 noon (Eastern Time) shall be deemed received on the next Business Day.
Agent shall promptly notify Revolving Lenders of each Notice of Prepayment.

 

  (c) Mandatory Prepayments.

 

  (i) Debt Issuances. Borrower shall make mandatory principal prepayments of the
Loans and/or cash collateralize the Letter of Credit Accommodations in the
manner set forth in clause (iv) below in an amount equal to 100% of the
aggregate Net Cash Proceeds from any issuance of indebtedness for borrowed money
by any Credit Party or Subsidiary thereof not permitted pursuant to Section 8.3
and 50% of the aggregate Net Cash Proceeds from any issuance of indebtedness
pursuant to Section 8.3(k). Such prepayment shall be made within 10 Business
Days after the date of receipt of the Net Cash Proceeds of any such
indebtedness.

 

  (ii)

Asset Dispositions. Borrower shall make mandatory principal prepayments of the
Loans and/or cash collateralize the Letter of Credit Accommodations in the
manner set forth in clause (iv) below in amounts equal to (A) 100% of the
aggregate Net Cash Proceeds from any (1) Asset

 

-24-



--------------------------------------------------------------------------------

  Disposition permitted pursuant to Section 8.1(b)(iii), (iv) and (v), (2) Asset
Disposition not permitted pursuant to this Agreement or (3) Asset Disposition
described in clause (b) of the definition of Asset Disposition (other than that
described in this next clause (B)) and (B) 50% of the aggregate Net Cash
Proceeds from any Asset Disposition or sale of Capital Stock permitted pursuant
to Section 8.3(k) . Such prepayments shall be made within 10 Business Days after
the date of receipt of the Net Cash Proceeds of any such Asset Disposition;
provided that, so long as no Default or Event of Default has occurred and is
continuing, no prepayment shall be required under this Section 2.4(c)(ii)(A) to
the extent that:

 

  (A) the Net Cash Proceeds of such Asset Disposition is equal to or less than
$50,000 provided that the aggregate amount hereunder shall not exceed $1,000,000
per Fiscal Year;

 

  (B) the Net Cash Proceeds of such Asset Disposition is greater than $50,000
but equal to or less than $250,000 until such time as the aggregate of such Net
Cash Proceeds exceeds $1,000,000 and then such aggregate amount shall be used to
prepay the Loans and/or cash collateralize the Letter of Credit Accommodations
in the manner set forth in clause (iv) below; and

 

  (C) (1) within 10 Business Days after the date of receipt of such Net Cash
Proceeds, Borrower notifies Agent that Borrower shall reinvest such Net Cash
Proceeds in assets used or useful in the business of a Credit Party and (2) such
Net Cash Proceeds are reinvested in such assets within 180 days after receipt of
such Net Cash Proceeds by such Credit Party and such Credit Party shall provide
written evidence to Agent of such reinvestment; provided further that any
portion of such Net Cash Proceeds not actually so reinvested within such 180 day
period shall be prepaid in accordance with this Section 2.4(c)(ii) on or before
the last day of such 180 day period.

 

  (iii) Insurance and Condemnation Events. Subject to Section 7.5(d), Borrower
shall make mandatory principal prepayments of the Loans and/or cash
collateralize the Letter of Credit Accommodations in the manner set forth in
clause (iv) below in an amount equal to 100% of the aggregate Net Cash Proceeds
from any Insurance and Condemnation Event. Subject to Section 7.5(d), such
prepayments shall be made within 10 Business Days after the date of receipt of
Net Cash Proceeds of any such Insurance and Condemnation Event by such Credit
Party; provided further that any portion of the Net Cash Proceeds not used to
repair or replace the Collateral in accordance with the time periods set forth
in Section 7.5(d) shall be prepaid in accordance with this Section 2.4(c)(iii)
on or before the last day of such time period.

 

-25-



--------------------------------------------------------------------------------

  (iv) Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iii) above,
Borrower shall promptly deliver a Notice of Prepayment to Agent and upon receipt
of such notice, Agent shall promptly so notify Lenders. Each prepayment of the
Loans under this Section shall be applied as follows: first, to reduce the
remaining scheduled principal installments of the Term Loans due in the next 4
Fiscal Quarters and thereafter on a pro rata basis and (ii) second, to the
extent of any excess, to repay the Revolving Loans or cash collateralize the
Letter of Credit Accommodations without a corresponding reduction in the
Revolving Loan Commitment.

 

2.5 Hedge Transactions

 

  (a) Agent or a Lender (or their respective Affiliates) may offer to make
available Hedge Agreements to Borrower from time to time (it being understood
that nothing contained herein shall be construed to commit any person to enter
into any Hedge Agreement) upon terms mutually acceptable to Agent or such Lender
or such Affiliate and Borrower. On or before January 1, 2015, Borrower will
obtain interest rate protection from one or more of Agent or Lenders (or their
respective Affiliates) or other Persons reasonably acceptable to Required
Lenders in respect of not less than 50% of the principal amount of the then
outstanding Term Loans, and on terms acceptable to Required Lenders.

ARTICLE 3

INTEREST, INCREASED COSTS AND FEES

 

3.1 Interest

 

  (a) Interest Rate. Borrower shall pay to Agent interest on the outstanding
principal amount of the Loans at the applicable Interest Rate.

 

  (b)

Payment and Calculation. Interest shall be payable by Borrower to Agent (i) in
the case of US Prime Rate Loans, quarterly in arrears on the last Business Day
of each Fiscal Quarter and (ii) in the case of Euro Dollar Rate Loans, on the
last day of each Interest Period (and in the case of an Interest Period of
greater than 3 months, on the last day of the 3 month period from the first day
of such Interest Period and on the last day of the Interest Period) and, in each
case, shall be calculated on the basis of a 360 day year and actual days
elapsed. The interest rate applicable to US Prime Rate Loans shall increase or
decrease by an amount equal to each increase or decrease in the US Prime Rate
after any change in such rate is announced. All interest accruing hereunder on
and after an Event of Default or maturity or termination hereof shall be payable
on demand. In no event shall charges constituting interest payable by Borrower
to Agent or Lenders exceed the maximum amount or the rate permitted under any
applicable law or regulation, and if any part or provision of this Agreement is
in contravention of

 

-26-



--------------------------------------------------------------------------------

  any such law or regulation, such part or provision shall be deemed amended to
conform thereto.

 

  (c) Interest Act (Canada). For purposes of disclosure under the Interest Act
(Canada), where interest is calculated pursuant hereto at a rate based upon a
360 day year (the “US First Rate”), it is hereby agreed that the rate or
percentage of interest on a yearly basis is equivalent to such US First Rate
multiplied by the actual number of days in the year divided by 360.

 

  (d) Criminal Code (Canada). Notwithstanding the provisions of this Article 3
or any other provision of this Agreement, in no event shall the aggregate
“interest” (as that term is defined in Section 347 of the Criminal Code
(Canada)) exceed the effective annual rate of interest on the “credit advanced”
(as defined therein) lawfully permitted under Section 347 of the Criminal Code
(Canada). The effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
term of the Loans, and in the event of a dispute, a certificate of a Fellow of
the Canadian Institute of Actuaries appointed by Agent will be conclusive for
the purposes of such determination.

 

  (e) Agent Certificate. A certificate of an authorized signing officer of Agent
as to each amount and/or each rate of interest payable hereunder from time to
time shall be conclusive evidence of such amount and of such rate, absent
manifest error.

 

  (f) No deemed reinvestment principle/effective yield method. For greater
certainty, whenever any amount is payable under any Financing Agreement by
Borrower as interest or as a fee which requires the calculation of an amount
using a percentage per annum, each party to this Agreement acknowledges and
agrees that such amount shall be calculated as of the date payment is due
without application of the “deemed reinvestment principle” or the “effective
yield method”. As an example, when interest is calculated and payable monthly,
the rate of interest payable per month is 1/12 of the stated rate of interest
per annum.

 

  (g)

Conversion/Continuation of Euro Dollar Rate Loans. Any Euro Dollar Rate Loan
shall automatically, at Agent’s option, either (i) convert to US Prime Rate
Loans upon the last day of the applicable Interest Period or (ii) be rolled over
for a further 1 month Interest Period, unless Agent has received and approved a
Notice of Conversion/Continuation to continue such Euro Dollar Rate Loan for an
Interest Period chosen by Borrower at least 3 Business Days prior to such last
day in accordance with the terms hereof. Any Euro Dollar Rate Loan shall, at
Agent’s option, upon notice by Agent to Borrower, be subsequently converted to
US Prime Rate Loans upon the occurrence of any Default or Event of Default which
is continuing and otherwise upon the Maturity Date. Borrower shall pay to Agent,
upon demand by Agent, any amounts required to compensate Agent and Lenders for
any loss, costs or expense incurred by Agent and Lenders as a result of the
conversion of Euro Dollar Rate Loans to US Prime Rate Loans pursuant to any of
the foregoing. Upon the occurrence of a Default or an Event of Default

 

-27-



--------------------------------------------------------------------------------

  that is continuing, or if Borrower repays or prepays a Euro Dollar Rate Loan
on a day other than the last day of the applicable Interest Period, Borrower
shall indemnify Agent and Lenders for any loss or expense suffered or incurred
by Agent or Lenders including any loss of profit or expenses Agent or Lenders
incur by reason of the liquidation or redeployment of deposits or other funds
acquired by it to effect or maintain any and all Euro Dollar Rate Loans or any
interest or other charges payable to lenders of funds borrowed by Agent and
Lenders in order to maintain such Euro Dollar Rate Loans together with any other
charges, costs or expenses incurred by Agent and Lenders relative thereto.

 

  (h) Requests for Loans. So long as no Default or Event of Default shall have
occurred and be continuing and the circumstances in Section 3.2(b) and 3.2(c) do
not exist, Borrower may from time to time request in writing Euro Dollar Rate
Loans pursuant to a Notice of Borrowing or may request in writing that US Prime
Rate Loans be converted to Euro Dollar Rate Loans pursuant to a Notice of
Conversion/Continuation or that any existing Euro Dollar Rate Loans continue for
an additional Interest Period pursuant to a Notice of Conversion/Continuation.
Each Notice of Borrowing or Notice of Continuation/Conversion, as applicable,
from Borrower shall specify the amount of the Euro Dollar Rate Loans or the
amount of the US Prime Rate Loans to be converted to Euro Dollar Rate Loans or
the amount of the Euro Dollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Euro Dollar
Rate Loans. Subject to the terms and conditions contained herein, 3 Business
Days after receipt by Agent of such a Notice of Borrowing or Notice of
Continuation/Conversion, as the case may be, from Borrower, such Euro Dollar
Rate Loans shall be made or US Prime Rate Loans shall be converted to Euro
Dollar Rate Loans or such Euro Dollar Rate Loans shall continue, as applicable;
provided, that:

 

  (i) no Default or Event of Default shall exist or have occurred and be
continuing;

 

  (ii) no party hereto shall have sent any notice of termination of this
Agreement;

 

  (iii) Borrower shall have complied with such customary procedures as are
generally established by Agent and Lenders for all customers and specified by
Agent and Lenders to Borrower from time to time for requests by Borrower for
Euro Dollar Rate Loans;

 

  (iv) no more than 6 Interest Periods (for all outstanding Euro Dollar Rate
Loans) may be in effect at any one time;

 

  (v) the aggregate amount of the Euro Dollar Rate Loans must be in an amount
not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; and

 

-28-



--------------------------------------------------------------------------------

  (vi) Agent and Lenders shall have determined that the Interest Period or
Adjusted Euro Dollar Rate is available to Agent and Lenders and can be readily
determined as of the date of the request for such Euro Dollar Rate Loan by
Borrower.

Subject to the terms and conditions contained herein, any request by Borrower to
Agent pursuant to a Notice of Borrowing or Notice of Continuation/Conversion
shall be irrevocable. Notwithstanding anything to the contrary contained herein,
Agent and Lenders shall not be required to purchase US Dollar deposits in the
London interbank market to fund any Euro Dollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Agent or Lenders had purchased such
deposits to fund the Euro Dollar Rate Loans. Subject to the terms and conditions
contained herein, any request by Borrower to Agent for a US Prime Rate Loan
shall be in writing pursuant to a Notice of Borrowing, shall be irrevocable,
shall be in an amount not less than $1,000,000 or an integral multiple of
$500,000 in excess thereof and shall be given to Agent no later than 12:00 noon
(Eastern Time) on the Business Day upon which Borrower requires such US Prime
Rate Loan to be advanced to Borrower and if such request is provided after 12:00
noon (Eastern Time) on a Business Day then such US Prime Rate Loan shall be
advanced on the next following Business Day.

 

3.2 Increased Costs and Changes in Law

 

  (a) If after the Closing Date, either:

 

  (i) any change in (other than any change by way of imposition or increase of
reserve requirements included in the Reserve Percentage), or in the
interpretation of, any law or regulation is introduced, including with respect
to reserve requirements, applicable to a Lender or any banking or financial
institution from whom a Lender borrows funds or obtains credit (a “Funding
Bank”); or

 

  (ii) a Funding Bank or a Lender complies with any future guideline or request
from any central bank or other Governmental Authority; or

 

  (iii)

a Funding Bank or a Lender determines that the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or a Lender complies with any request or directive regarding
capital adequacy (whether or not having the force of law where customarily
complied with by responsible financial institutions) of any such authority,
central bank or comparable agency, and in the case of any event set forth in
this clause (iii), such adoption, change or compliance has or would have the
direct or indirect effect of reducing the rate of return on a Lender’s capital
as a consequence of its obligations

 

-29-



--------------------------------------------------------------------------------

  hereunder to a level below that which Lender could have achieved but for such
adoption, change or compliance (taking into consideration the Funding Bank’s or
Lender’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material,

and the result of any of the foregoing events described in clauses (i), (ii) or
(iii) is or results in an increase in the cost to a Lender of funding or
maintaining the Loans, or its Revolving Loan Commitment, then Borrower shall
from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify Lenders against such increased cost on an after-tax
basis (subject to Section 7.4 and after taking into account applicable
deductions and credits in respect of the amount indemnified); provided that a
Lender claiming additional amounts under this Section 3.2(a) agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different applicable lending office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate as to the amount of such increased cost shall be submitted to
Borrower by Agent and shall be conclusive, absent manifest error. The
obligations imposed pursuant to this Section 3.2(a) are without duplication of
the obligations imposed pursuant to Section 7.4.

 

  (b) If prior to the first day of any Interest Period:

 

  (i) Agent shall have determined (which determination shall be conclusive and
binding upon Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the Adjusted
Euro Dollar Rate for such Interest Period;

 

  (ii) Agent has received notice from a Lender that that Adjusted Euro Dollar
Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to such Lender of making or maintaining Euro Dollar
Rate Loans during such Interest Period; or

 

  (iii) US Dollar deposits in the principal amounts of the Euro Dollar Rate
Loans to which such Interest Period is to be applicable are not generally
available in the London interbank market,

Agent shall give notice thereof to Borrower as soon as practicable thereafter
(which notice shall be withdrawn whenever such circumstances no longer exist).
If such notice is given (A) any Euro Dollar Rate Loans requested to be made on
the first day of such Interest Period shall be made as a US Prime Rate Loan,
(B) any Loans that were to have been converted on the first day of such Interest
Period to or continue as Euro Dollar Rate Loans shall be converted to or
continued as US Prime Rate Loans and (C) each outstanding Euro Dollar Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to US Prime Rate Loans. Until such notice has been withdrawn by

 

-30-



--------------------------------------------------------------------------------

Agent, no further Euro Dollar Rate Loans shall be made or continued as such, nor
shall Borrower have the right to convert U.S. Prime Rate Loans to Euro Dollar
Rate Loans.

 

  (c) Notwithstanding any other provision herein, if the adoption of or any
change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the Closing Date shall
make it unlawful for Agent or any Lender to make or maintain Euro Dollar Rate
Loans as contemplated by this Agreement:

 

  (i) Agent shall promptly give written notice of such circumstances to Borrower
(which notice shall be withdrawn whenever such circumstances no longer exist);
provided, however, that, before making any such demand, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Euro Dollar lending office if
the making of such a designation would allow such Lender or its Euro dollar
lending office to continue to perform its obligations to make Euro Dollar Rate
Loans or to continue to fund or maintain Euro Dollar Rate Loans and would not,
in the judgment of such Lender, be otherwise disadvantageous to such Lender;

 

  (ii) the commitment of each Lender hereunder to make Euro Dollar Rate Loans,
continue Euro Dollar Rate Loans as such and convert US Prime Rate Loans to Euro
Dollar Rate Loans shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain Euro Dollar Rate
Loans, such Lender shall then have a commitment only to make a US Prime Rate
Loan when a Euro Dollar Rate Loan is requested; and

 

  (iii) such Lender’s Loans then outstanding as Euro Dollar Rate Loans, if any,
shall be converted automatically to US Prime Rate Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Euro Dollar
Rate Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.2(d) below.

 

  (d) Borrower shall indemnify Agent and each Lender and shall hold Agent and
each Lender harmless from any loss or expense which Agent or such Lender may
sustain or incur as a consequence of:

 

  (i)

default by Borrower in making a borrowing of, conversion into or extension of an
Euro Dollar Rate Loan after Borrower has given a Notice of Borrowing or Notice
of Conversion/Continuation, as the case may be,

 

-31-



--------------------------------------------------------------------------------

  requesting the same in accordance with the provisions of this Agreement; and

 

  (ii) the making of a prepayment of Euro Dollar Rate Loans on a day which is
not the last day of an Interest Period with respect thereto.

With respect to Euro Dollar Rate Loans, such indemnification may include an
amount equal to the greater of (i) the excess, if any, of (1) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
converted or extended, for the period from the date of such prepayment or of
such failure to borrow, convert or extend to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or extend, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Euro Dollar Rate Loans provided
for herein over (2) the amount of interest (as determined by such Agent or such
Lender) which would have accrued to Agent or such Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank Euro Dollar market; and (ii) an amount equal to the interest that
would have been payable if the Euro Dollar Rate Loan had been a US Prime Rate
Loan. This covenant shall survive the termination or non-renewal of this
Agreement and the payment of the Obligations.

 

  (e) In the event that Borrower has hedged a Euro Dollar Rate Loan with an
interest rate swap with Agent, a Lender or any of its Affiliates under which
Borrower is to make its payments based on a fixed rate and Agent, such Lender or
any of its Affiliates is to make its payments based on a rate equal to the
Adjusted Euro Dollar Rate, then the fallback rate (being the US Prime Rate in
the circumstances described in this Section 3.2) on any given day while the swap
with Agent, such Lender or any of its Affiliates is in effect will be the sum of
(i) the fallback floating rate payable by Agent, such Lender or any of its
Affiliates that is in effect under the interest rate swap for that day (without
regard to any interest rate spread added thereto under the terms of the interest
rate swap) plus (ii) the Applicable Margin applicable to Euro Dollar Rate Loans.

 

  (f)

In the event any Lender demands payment of costs or additional amounts pursuant
to this Section 3.2 or Section 7.4 or asserts, pursuant to Section 3.2(c), that
it is unlawful for such Lender to make Euro Dollar Rate Loans or becomes a
Non-Funding Lender then (subject to such Lender’s right to rescind such demand
or assertion within 10 Business Days after the notice from Borrower referred to
below) Borrower may, upon 20 Business Days’ prior written notice to such Lender
and Agent, elect to cause such Lender to assign its Loans and Revolving Loan
Commitments in full to one or more Persons selected by Borrower so long as
(i) each such Person satisfies the criteria of an Eligible Transferee and is
satisfactory to Agent, (ii) such Lender receives payment in full in cash of the
outstanding principal amount of all Loans made by it and all accrued and unpaid
interest thereon and all other amounts due and payable to such Lender as of the
date of such assignment and (iii) each such assignee agrees to accept such

 

-32-



--------------------------------------------------------------------------------

  assignment and to assume all obligations of such Lender hereunder in
accordance with Section 11.1.

 

3.3 Commitment Fee

 

  (a) Borrower shall pay to Agent a commitment fee (i) initially after the
Closing Date at a rate equal to 0.25% per annum and (ii) after the first AM
Calculation Date at the Applicable Margin, in each case calculated on the basis
of a 360 day year and actual days elapsed and upon the amount by which the then
applicable Revolving Loan Commitment exceeds the sum of (i) the average daily
principal balance of the outstanding Revolving Loans and (ii) the average daily
face amount of the Letter of Credit Accommodations during the immediately
preceding Fiscal Quarter (or part thereof) while this Agreement is in effect and
for so long thereafter as any of the Obligations are outstanding, which
commitment fee shall be payable on the last Business Day of each of Fiscal
Quarter in arrears. For further clarity, no Obligations will be outstanding once
this Agreement has been terminated and all non-contingent Obligations have been
fully and indefeasibly satisfied and cash collateral has been posted in the full
amount then outstanding of any Letter of Credit Accommodations and Secured Hedge
Agreement, if any. This commitment fee shall not be payable to a Lender during
the period it is a Non-Funding Lender.

ARTICLE 4

CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to the Availability of Loans and Letter of Credit
Accommodations

Each of the following is a condition precedent to Lenders making available the
Loans and making available the Letter of Credit Accommodations hereunder on the
Closing Date:

 

  (a) Agent and Lenders shall have received the Financing Agreements,
agreements, instruments and documents listed on the Closing Agenda attached
hereto as Exhibit H, all in form and substance satisfactory to Agent and
Lenders;

 

  (b) no event or circumstance shall have occurred which has had or could be
reasonably expected to have a material adverse change in the assets or business
of Credit Parties, taken as a whole, since the date of the most recent audited
financial statements of Credit Parties received by Agent and no change or event
shall have occurred which would materially impair the ability of Credit Parties,
taken as a whole, to perform their obligations under any of the Financing
Agreements to which they are a party or of Agent to enforce the Obligations or
realize upon the Collateral;

 

  (c) other than what a Credit Party has disclosed in its Information
Certificate, there shall exist no material pending or threatened litigation,
proceeding, bankruptcy or insolvency, injunction, order or claims with respect
to any Credit Party or this Agreement;

 

-33-



--------------------------------------------------------------------------------

  (d) Agent and Lenders and their respective counsel shall have completed their
business and legal due diligence with results satisfactory to Agent and Lenders;
and

 

  (e) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, or be satisfied that there exists no material
misstatements in or material omissions from the financial and other materials,
taken as a whole, furnished to Agent by any Credit Party.

 

4.2 Conditions Precedent to the Availability of All Loans and Letter of Credit
Accommodations

Each of the following is an additional condition precedent to Lenders making
available the Loans and/or making available Letter of Credit Accommodations to
Borrower, including the initial Loans and Letter of Credit Accommodations and
any future Loans and Letter of Credit Accommodations:

 

  (a) all steps required with respect to notice and request for the making
available of the Loans and/or making available Letter of Credit Accommodations
to Borrower set out or contemplated herein have been completed;

 

  (b) all representations and warranties contained in the Financing Agreements
shall be true and correct (i) in all material respects if not subject to
materiality or Material Adverse Effect qualifications or (ii) in all respects if
subject to materiality or Material Adverse Effect qualifications with the same
effect as though such representations and warranties had been made on and as of
the date of the making of each such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto;

 

  (c) no Event of Default or Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing,
amending or extending each such Letter of Credit Accommodation and after giving
effect thereto; and

 

  (d) after giving effect to each Loan and Letter of Credit Accommodation,
(i) the Revolving Loan Outstandings shall not exceed the Revolving Loan
Commitment, (ii) the Revolving Loan Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Loan Commitment, (iii) the aggregate
outstanding amount of the Letter of Credit Accommodations shall not exceed the
sub-limit for Letter of Credit Accommodations set forth in Section 2.2(c),
(iv) the aggregate amount of the Revolving Outstandings and the Term Loans shall
not exceed the Maximum Credit and (v) the aggregate amount of the Term Loans
shall not exceed the Maximum Term Credit.

 

-34-



--------------------------------------------------------------------------------

ARTICLE 5

COLLECTION AND ADMINISTRATION

 

5.1 Borrower’s Loan Account

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded: (a) all Loans, Letter of Credit Accommodations and other Obligations
and the Collateral; (b) all payments made by or on behalf of Borrower; and
(c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

5.2 Statements

Agent shall render to Borrower within a reasonable time following the end of
each Fiscal Quarter statements setting forth the balance in Borrower’s loan
account(s) maintained by Agent for Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrower and conclusively binding upon Borrower as an account stated except to
the extent that Agent receives a written notice from Borrower of any specific
exceptions of Borrower thereto within 30 days after the date such statement has
been mailed by Agent. Until such time as Agent shall have rendered to Borrower a
written statement as provided above, the balance in Borrower’s loan account(s)
shall be presumptive evidence of the amounts due and owing to Agent and Lenders
by Borrower.

 

5.3 Payments

 

  (a) All Obligations (other than obligations, liabilities and indebtedness in
connection with any Secured Hedge Agreement (which shall be paid in accordance
with the terms thereof)) shall be payable to Agent as it may designate from time
to time.

 

  (b) Agent shall apply payments received or collected from Credit Parties or
for the account of Credit Parties (including the monetary proceeds of
collections or of realization upon any Collateral) as follows:

 

  (i) first, to pay any fees, indemnities or expense reimbursements then due to
Agent or Lenders from Credit Parties;

 

  (ii) second, to pay interest then due in respect of any Loans;

 

  (iii) third, to pay principal then due in respect of the Loans and outstanding
obligations due under Secured Hedge Agreements and Secured Cash Management
Agreements; and

 

  (iv)

fourth, to pay the outstanding Loans and cash collateralize outstanding Letter
of Credit Accommodations and Secured Hedge Agreements, and after the occurrence
of and during the continuance of an Event of Default,

 

-35-



--------------------------------------------------------------------------------

  to pay or pre-pay such of the Obligations, whether or not then due, in such
order and manner as Agent determines.

 

  (c) Notwithstanding clause (b) above, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if Agent has not received written notice thereof,
together with such supporting documentation as Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank or Cash Management Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of Agent pursuant to the terms
of Article 11 for itself and its Affiliates as if a “Lender” party hereto.

 

  (d) Payments and collections received in any currency other than US Dollars
will be accepted and/or applied at the sole discretion of Agent. At Agent’s
option, all principal, interest, fees, costs, expenses and other charges
provided for in the Financing Agreements, the Secured Hedge Agreements or the
Secured Cash Management Agreements may be charged directly to the loan
account(s) of Borrower. Borrower shall make all payments to Agent on the
Obligations free and clear of, and without deduction or withholding for or on
account of, any set-off, counterclaim, defence, duties, taxes, levies, imposts,
fees, deductions, withholding, restrictions or conditions of any kind except as
required by applicable law. Subject to Section 7.4 and the exclusions in
Section 7.4(b), if applicable law requires that Borrower deduct or withhold any
amount on account of taxes, then Borrower shall pay such additional amount as
may be required so that the payment received by Agent is equal to the amount
that would have been received if the deduction or withholding had not been made.
If after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent is required to surrender or return
such payment or proceeds to any Person for any reason, then the Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Agent. Borrower shall be liable to
pay to Agent, and does hereby indemnify and hold Agent harmless for the amount
of any payments or proceeds surrendered or returned. This Section 5.3 shall
remain effective notwithstanding any contrary action which may be taken by Agent
in reliance upon such payment or proceeds. The indemnification in the second
preceding sentence shall survive the payment of the Obligations and the
termination of this Agreement.

 

5.4 Authorization to Make Loans and Letter of Credit Accommodations

Each Lender is authorized to make the Loans and provide the Letter of Credit
Accommodations based upon written instructions received by Agent from the
persons authorized by Borrower as notified in writing by Borrower to Agent from
time to time or, at the discretion of Lenders, if such Loans are necessary to
satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the

 

-36-



--------------------------------------------------------------------------------

amount of the requested Loan. Requests received after 12:00 noon (Eastern Time)
on any day shall be deemed to have been made as of the opening of business on
the immediately following Business Day. All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of Borrower or otherwise disbursed or established in accordance
with the instructions of Borrower or in accordance with the terms and conditions
of this Agreement.

 

5.5 Use of Proceeds

Borrower shall use the proceeds of the Loans provided by Lenders to Borrower
hereunder for (a) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of the Financing Agreements and (b) any
remaining proceeds and all other Loans made or Letter of Credit Accommodations
provided by Lenders to Borrower pursuant to the provisions hereof shall be used
by Borrower only for general operating, working capital and other proper
corporate purposes of Borrower and its Subsidiaries not otherwise prohibited by
the terms hereof

 

5.6 Pro Rata Treatment

Except to the extent otherwise provided in this Agreement, (a) the making and
conversion of Loans shall be made by Lenders based on their respective Pro Rata
Shares as to the Loans and (b) each payment on account of any Obligations to or
for the account of one or more of Lenders or their respective Affiliates in
respect of any Obligations due on a particular day shall be allocated among the
Lenders and their respective Affiliates, as applicable, entitled to such
payments based on their respective Pro Rata Shares or Obligations, as the case
may be, and shall be distributed accordingly by Agent.

 

5.7 Obligations Several; Independent Nature of Lenders’ Rights

The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, as association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 11.13(f)
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants to Agent and each Lender the
following (which shall survive the execution and delivery of this Agreement),
the truth and accuracy of which are a continuing condition of the making of
Loans and providing Letter of Credit Accommodations by Lenders to Borrower:

 

-37-



--------------------------------------------------------------------------------

6.1 Corporate Existence, Power and Authority; Subsidiaries; Solvency

Each Credit Party and each Subsidiary thereof is a corporation duly
incorporated, validly existing and duly organized under the laws of its
jurisdiction of incorporation and is duly qualified or registered as a foreign
or extra-provincial corporation in all provinces, states or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect. The
execution, delivery and performance of the Financing Agreements and the
transactions contemplated thereunder are all within each Credit Party’s and each
of its Subsidiaries’ corporate powers, have been duly authorized and are not in
contravention of law or the terms of its certificate of incorporation, by-laws,
or other organizational documentation, or any indenture, agreement or
undertaking to which it is a party or by which it or its property are bound. The
Financing Agreements constitute legal, valid and binding obligations of each
Credit Party and each Subsidiary thereof which is a party thereto enforceable in
accordance with their respective terms. As of the Closing Date, each Credit
Party and each Subsidiary thereof does not have any Subsidiaries except as set
forth on the Information Certificate and on the corporate structure chart
attached as Schedule 6.1. Credit Parties and their Subsidiaries, taken as a
whole, are Solvent.

 

6.2 Financial Statements; No Material Adverse Change

All financial statements relating to Borrower which have been delivered by
Borrower to Agent or may hereafter be delivered by Borrower to Agent pursuant to
Section 7.6(a)(i) and (ii) have been prepared in accordance with GAAP and fairly
present its financial condition and the results of its operation as at the dates
and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by each Credit Party and each Subsidiary thereof
to Agent prior to the date of this Agreement, there has been no material adverse
change in its assets, liabilities, properties and condition, financial or
otherwise, since the date of the most recent audited financial statements
furnished by it to Agent prior to the date of this Agreement.

 

6.3 Chief Executive Office; Collateral Locations

As of the Closing Date, the chief executive office of each Credit Party is
located only at the address set forth on its signature page below and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth in its Information Certificate, subject to its right to
establish new locations in accordance with Section 7.2 below. As of the Closing
Date, each Credit Party’s Information Certificate correctly identifies any of
such locations which are not owned by such Credit Party and sets forth the
owners and/or operators thereof and to the best of its knowledge, the holders of
any mortgages on such locations.

 

6.4 Priority of Liens; Title to Properties; Intellectual Property Matters

The Liens granted to Agent under the Financing Agreements constitute valid and
perfected first priority Liens in and upon the Collateral subject only to
Permitted Liens. Each Credit Party and each Subsidiary thereof has good and
marketable title to all of its properties and assets subject to no Liens, except
Permitted Liens. Each Credit Party and each Subsidiary thereof owns or possesses
rights to use all material franchises, licenses, copyrights, copyright
applications,

 

-38-



--------------------------------------------------------------------------------

patents, patent rights or licenses, patent applications, trademarks, trademark
rights, service mark, service mark rights, trade names, trade name rights,
copyrights and other rights with respect to the foregoing which are reasonably
necessary to conduct its business. To the knowledge of each Credit Party, no
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights. No Credit Party nor
any Subsidiary thereof is liable to any Person for infringement under any
applicable law, regulation, rule, license, permit, approval or order with
respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect.

 

6.5 Tax Returns

Each Credit Party and each Subsidiary thereof has filed, or caused to be filed,
in a timely manner (with extensions) all tax returns, reports and declarations
which are required to be filed by it (except those in respect of taxes the
calculation or payment of which are being contested in good faith by appropriate
proceedings diligently pursued and available to it and except for those returns
for those jurisdictions in which failure to do so would not have a Material
Adverse Effect). All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Each Credit Party and each
Subsidiary thereof has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes (a) the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to it and with respect to which adequate
reserves have been set aside on its books or (b) for which the failure to pay
would not have a Material Adverse Effect. Adequate provision has been made by
each Credit Party and each Subsidiary thereof for the payment of all accrued and
unpaid federal, provincial, municipal, local, foreign and other taxes whether or
not yet due and payable and whether or not disputed.

 

6.6 Litigation

Except as set forth on each Credit Party’s Information Certificate, (a) to its
knowledge, there is no present investigation by any Governmental Authority
pending or threatened against or affecting such Credit Party and each Subsidiary
thereof, its assets or business and (b) to its knowledge, there is no action,
suit, proceeding or claim by any Person pending or threatened against such
Credit Party and each Subsidiary thereof or its assets or business, or against
or affecting any transactions contemplated by this Agreement, which in each of
the foregoing cases, can reasonably be expected to result in any material
adverse change in the assets or business of Credit Parties and their
Subsidiaries, taken as a whole, or would materially impair the ability of such
Credit Party and each Subsidiary thereof to perform its obligations under any of
the Financing Agreements to which it is a party or of Agent to enforce any
Obligations or realize upon any Collateral.

 

6.7 Compliance with Other Agreements and Applicable Laws; Approvals

Each Credit Party and each Subsidiary thereof is not in default in any respect
under, or in violation in any respect of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound and each Credit Party and each
Subsidiary thereof is in compliance in all respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, federal,

 

-39-



--------------------------------------------------------------------------------

provincial or local governmental authority except for any default or lack of
compliance that would not reasonably be expected to have a Material Adverse
Effect. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Financing Agreements to which it is a party do not and
will not (a) require any governmental approval where the failure to obtain such
approval could reasonably be expected to have a Material Adverse Effect or
(b) require any consent or authorization of, filing with, or other act in
respect of, a Governmental Authority and no consent of any other Person is
required in connection with such execution, delivery and performance other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and notices and filings
made in connection with the security interests granted under the Financing
Agreements.

 

6.8 Bank Accounts

As of the Closing Date, all of the deposit accounts, investment accounts or
other accounts in the name of or used by any Credit Party maintained at any bank
or other financial institution are set forth in its Information Certificate.

 

6.9 Accuracy and Completeness of Information, Significant Contracts

 

  (a) The information, taken as a whole, furnished by or on behalf of each
Credit Party and each Subsidiary thereof in writing to Agent or a Lender in
connection with any of the Financing Agreements or any transaction contemplated
hereby or thereby, including all information in the Information Certificates, is
true and correct in all material respects on the date as of which such
information is dated or certified and does not omit any material fact necessary
in order to make such information not misleading.

 

  (b) To the knowledge of each Credit Party, the Information Certificates set
forth a complete and accurate list of all Significant Contracts of each Credit
Party and each Subsidiary thereof in effect as of the Closing Date. Other than
as set forth in the Information Certificates, to the knowledge of such Credit
Party, such Significant Contract is, and after giving effect to the consummation
of the transactions contemplated by the Financing Agreements will be, in full
force and effect in accordance with the terms thereof. To the extent requested
by Agent, each Credit Party and each Subsidiary thereof has delivered to the
Agent a true and complete copy of each Significant Contract required to be
listed on the Information Certificates. No Credit Party or Subsidiary thereof
(nor, to the knowledge of Borrower, any other party thereto) is in breach of, or
in default under, any Significant Contract or judgment, decree or order to which
it or its properties are bound in any material respect. Each Credit Party
represents and warrants that none of its or its Subsidiaries’ Significant
Contracts include contractual provisions restricting the assignability thereof
to Agent or to an assignee thereof upon exercise of the Financing Agreements,
with the exception of those restrictive provisions set out on Schedule 6.9
hereof.

 

-40-



--------------------------------------------------------------------------------

  (c) No event or circumstance has occurred which has had or could reasonably be
expected to have a material adverse affect on the business or assets of Credit
Parties and their Subsidiaries, taken as a whole, which has not been fully and
accurately disclosed to Agent in writing.

 

6.10 Status of Pension Plans and ERISA

To the best knowledge of each Credit Party:

 

  (a) The Pension Plans are duly registered under all applicable provincial
pension benefits legislation and there are no other Canadian pension plans of
any Credit Party or any Subsidiary thereof other than the Pension Plans.

 

  (b) All obligations of each Credit Party and each Subsidiary thereof
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Pension Plans or the funding
agreements therefor have been performed in a timely fashion. There are no
outstanding disputes concerning the assets held pursuant to any such funding
agreement.

 

  (c) All contributions or premiums required to be made by any Credit Party and
any Subsidiary thereof to the Pension Plans have been made in a timely fashion
in accordance with the terms of the Pension Plans and applicable laws and
regulations.

 

  (d) All employee contributions to the Pension Plans required to be made by way
of authorized payroll deduction have been properly withheld by each Credit Party
and each Subsidiary thereof and fully paid into the Pension Plans in a timely
fashion.

 

  (e) All reports and disclosures relating to the Pension Plans required by any
applicable laws or regulations have been filed or distributed in a timely
fashion.

 

  (f) There have been no improper withdrawals, or applications of, the assets of
any of the Pension Plans.

 

  (g) No amount is owing by any of the Pension Plans under the Income Tax Act
(Canada) or any provincial taxation statute.

 

  (h) None of the Pension Plans is a defined benefit registered pension plan or
contains any defined benefit provision.

 

  (i) Each Credit Party, after diligent enquiry, has neither any knowledge, nor
any grounds for believing, that any of the Pension Plans is the subject of an
investigation or any other proceeding, action or claim. There exists no state of
facts which after notice or lapse of time or both could reasonably be expected
to give rise to any such proceeding, action or claim.

 

-41-



--------------------------------------------------------------------------------

  (j) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of each
Credit Party’s knowledge, nothing has occurred which would cause the loss of
such qualification where such loss, when combined with other such occurrences or
failures to comply, has or could reasonably be expected to have a Material
Adverse Effect. Each Credit Party and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver has been made with respect to any Plan.

 

  (k) Except as set forth in the Information Certificates, there are no pending,
or to the best of each Credit Party’s knowledge, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan.
Except as set forth in the Information Certificates, there has been no
prohibited transaction or violation of the fiduciary responsibility rules that
would reasonably be expected to result in a material liability to the Plan.

 

  (l) Except as set forth in the Information Certificates, (i) no ERISA Event
has occurred or is reasonably expected to occur that would reasonably be
expected to result in a material liability to the Plan; (ii) each Credit Party
and its ERISA Affiliates have not incurred and do not reasonably expect to
incur, any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iii) each
Credit Party and its ERISA Affiliates have not incurred and do not reasonably
expect to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iv) each Credit Party and its ERISA Affiliates have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

 

6.11 Environmental Compliance

 

  (a) Each Credit Party and each Subsidiary thereof has not generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates any applicable Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder which
may be expected to have a Material Adverse Effect and the operations of each
Credit Party and each Subsidiary thereof comply in all material respects with
all Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder.

 

  (b)

There is no investigation, proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other person nor is any
pending or to the best of each Credit Party’s knowledge threatened, with respect
to any non-compliance with or violation of the requirements of any Environmental
Law

 

-42-



--------------------------------------------------------------------------------

  by such Credit Party and each Subsidiary thereof or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which affects such Credit Party and each Subsidiary thereof or its
business, operations or assets or any properties at which any Credit Party or
any Subsidiary thereof has transported, stored or disposed of any Hazardous
Materials.

 

  (c) Each Credit Party and each Subsidiary thereof has no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

 

  (d) Each Credit Party and each Subsidiary thereof has all licenses, permits,
certificates, approvals or similar authorizations required to be obtained or
filed in connection with its operations under any Environmental Law and all of
such licenses, permits, certificates, approvals or similar authorizations are
valid and in full force and effect.

 

  (e) Each Credit Party and each Subsidiary thereof does not maintain and is not
required by applicable law or otherwise to establish and maintain a system to
assure and monitor its continued compliance with all Environmental Laws in all
of its operations. In the event a Credit Party or a Subsidiary thereof
establishes such a system it shall include annual reviews of such compliance by
its employees or agents who are familiar with the requirements of the
Environmental Laws and copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Credit Party to Agent all at such
Credit Party’s expense.

 

6.12 Survival of Warranties; Cumulative

All representations and warranties contained in any of the Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and each Lender on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent and each Lender regardless of any
investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Credit Party or
any Subsidiary thereof shall now or hereafter give, or cause to be given, to
Agent or any Lender.

 

6.13 U.S. Legislation

 

  (a)

No Credit Party or any Subsidiary or Affiliate thereof is in violation of any of
the country or list-based economic and trade sanctions administered and enforced
by OFAC. No Credit Party or any Subsidiary or Affiliate thereof (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has any of its assets in
Sanctioned Entities, or

 

-43-



--------------------------------------------------------------------------------

  (iii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Entities. The proceeds of the Loans and
other financial accommodation hereunder will not be used and have not been used
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

  (b) None of the requesting or borrowing of the Loans or the requesting or
issuance, extension or renewal of any Letter of Credit Accommodations or the use
of the proceeds of any thereof will violate the Trading With the Enemy Act (50
USC §1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(including, but not limited to, (i) Executive order 13224 of September 21, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive
Order”) and (ii) the Patriot Act. Neither any Credit Party nor any of its
Subsidiaries or Affiliates is or will become a “blocked person” as described in
the Executive Order, the Trading with the Enemy Act or the Foreign Assets
Control Regulations or engages or will engage in any dealings or transactions,
or be otherwise associated, with any such “blocked person”.

 

  (c) No part of the proceeds of the Loans will be used for any purpose that
violates the provisions of any of Regulation T, U or X of the Board of Governors
of the Federal Reserve System of the United States of America or any other
regulation of such Board of Governors, no Credit Party or Subsidiary thereof is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System and Borrower does not own any such
“margin stock”.

 

  (d) No part of the proceeds of the Loans or other financial accommodations
made or provided hereunder will be used by any Credit Party or any Subsidiary or
Affiliate thereof, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

  (e) No Credit Party or Subsidiary thereof is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the Investment Company Act of 1940, as amended) and no Credit Party and
Subsidiary thereof is, or after giving effect to any extension of loans will be,
a regulated entity under the Interstate Commerce Act, as amended, or any other
applicable law which limits its ability to incur or consummate the transactions
contemplated hereby.

 

-44-



--------------------------------------------------------------------------------

6.14 Material Operating Subsidiaries

As of the Closing Date, Guarantors are the only Material Subsidiaries of
Borrower other than IMAC China Multimedia, IMAX China Theatre and IMAX Japan.

 

6.15 Employee Relations

As of the Closing Date, no Credit Party or Subsidiary thereof is party to any
collective bargaining agreement and no labor union has been recognized as the
representative of its employees except as set forth on the Information
Certificates. Each Credit Party knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect.

 

6.16 Burdensome Provisions

No Credit Party or Subsidiary thereof is party to any agreement or instrument or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
Capital Stock to Borrower or any Subsidiary thereof or to transfer any of its
assets or properties to Borrower or any other Subsidiary thereof in each case
other than existing under or by reason of the Financing Agreements, applicable
law or pursuant to any document or instrument governing indebtedness incurred
pursuant to Section 8.3(c), (g), (h), (i) and (k).

 

6.17 Absence of Defaults

No event, circumstance or omission has occurred or is continuing which
constitutes a Default or an Event of Default.

 

6.18 Senior Indebtedness Status

The Obligations rank and shall continue to rank senior in priority of payment to
all subordinated indebtedness of each Credit Party and shall be designated as
“Senior Indebtedness” under all instruments and documents, now or in the future,
relating to all subordinated indebtedness of such Credit Party.

ARTICLE 7

AFFIRMATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in full
in cash, all Letters of Credit Accommodations have been terminated or expired
(or been cash collateralized on terms satisfactory to Agent) and the Revolving
Loan Commitment terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

 

7.1 Maintenance of Existence

Except to the extent otherwise permitted herein, preserve, renew and keep in
full, force and effect its corporate existence and rights and franchises with
respect thereto and maintain in full

 

-45-



--------------------------------------------------------------------------------

force and effect all permits, licenses, trademarks, tradenames, approvals,
authorizations, leases and contracts necessary to carry on the business as
presently or proposed to be conducted. Each Credit Party shall give Agent 15
days prior written notice of any proposed change in its or any of its
Subsidiaries’ corporate name, which notice shall set forth the new name and it
shall deliver to Agent a certified copy of the articles of amendment providing
for the name change immediately following its filing.

 

7.2 New Collateral Locations

Give Agent 30 days prior written notice if it intends to do business or have
assets located in a Province of Canada not set forth in the Information
Certificates as of the Closing Date and execute and deliver, or cause to be
executed and delivered, to Agent such agreements, documents, and instruments as
Agent may deem necessary or desirable to protect its interests in the Collateral
in such Province, including PPSA and other financing statements and such other
evidence as Agent may require of the perfection of Agent’s first priority Liens
where required by Agent. If any Lender determines, acting reasonably, that any
applicable law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender to hold or benefit from a Lien
over real property, such Lender may notify Agent and disclaim any benefit of
such Lien to the extent of such illegality; provided, that such determination or
disclaimer shall not invalidate or render unenforceable such Lien for the
benefit of Agent, any other Lender or Secured Party.

 

7.3 Compliance with Laws, Regulations, Etc.

 

  (a) Comply in all respects with all laws, rules, regulations, licenses,
permits, approvals and orders applicable to it and duly observe all requirements
of any Governmental Authority, including all statutes, rules, regulations,
orders, permits and stipulations relating to environmental pollution and
employee health and safety, including all of the Environmental Laws except for
any matter (i) that it is contesting in good faith by appropriate proceedings
diligently pursued or (ii) which is not reasonably expected to have a Material
Adverse Effect.

 

  (b) Take prompt and appropriate action to respond to any non-compliance with
any of the Environmental Laws and shall regularly report to Agent on such
response.

 

  (c)

Give both oral and written notice to Agent promptly upon its receipt of any
notice of, or it otherwise obtaining knowledge of: (i) the occurrence of any
event involving the actual release, spill or discharge of any Hazardous Material
that would be in violation of Environmental Laws; or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by any
Credit Party or Subsidiary thereof, or (B) the release, spill or discharge,
threatened or actual, of any Hazardous Material, or (C) the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials, or (D) any other environmental, health or
safety matter, which affects any Credit Party or any Subsidiary thereof or its
business,

 

-46-



--------------------------------------------------------------------------------

  operations or assets or any properties at which it transported, stored or
disposed of any Hazardous Materials.

 

  (d) Without limiting the generality of the foregoing, whenever Agent
determines that there is non-compliance, or any condition which requires any
action by or on behalf of any Credit Party or any Subsidiary thereof in order to
avoid any material non-compliance, with any Environmental Law, such Credit Party
shall, at Agent’s request and such Credit Party’s expense: (i) cause an
independent environmental engineer acceptable to Agent to conduct such tests of
the site where such Credit Party’s or Subsidiary’s non-compliance or alleged
non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof; and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or such Credit Party’s or
Subsidiary’s response thereto or the estimated costs thereof, shall change in
any material respect.

 

  (e) Indemnify and hold harmless Agent and each Lender and their respective
directors, officers, employees, agents, invitees, representatives, successors
and assigns, from and against any and all losses, claims, damages, liabilities,
costs, and expenses (including reasonable legal fees and expenses) directly or
indirectly arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
any Credit Party or any Subsidiary thereof and the preparation and
implementation of any closure, remedial or other required plans. All
representations, warranties, covenants and indemnifications in this Section 7.3
shall survive the payment of the Obligations and the termination of this
Agreement.

 

7.4 Payment of Taxes and Claims

 

  (a) Duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
(a) taxes, assessments, contributions and governmental charges the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to it and with respect to which adequate reserves have
been set aside on its books or (b) taxes, assessments, contributions and
governmental charges for which the failure to pay (i) is not reasonably expected
to have a Material Adverse Effect and (ii) does not, and could not, have a trust
(including a statutory trust) imposed to provide for payment or Lien ranking or
capable of ranking senior to or pari passu with the Liens securing the
Obligations on any of the Collateral under federal, provincial, state, county,
municipal or local law.

 

  (b)

Pay or be liable for any tax imposed on Agent or a Lender as a result of the
financing arrangements provided for herein and indemnify and hold Agent and

 

-47-



--------------------------------------------------------------------------------

  each Lender harmless with respect to the foregoing, and to repay to Agent
and/or a Lender, as the case may be, on demand the amount thereof, and until
paid such amount shall be added and deemed part of the Obligations; provided,
that nothing contained herein shall result in any Credit Party or any Subsidiary
thereof being obligated to pay, indemnify or be liable for any (i) income,
capital, financial institution or franchise taxes (including such taxes imposed
by way of withholding) imposed by the jurisdiction in which Agent or a Lender is
organized or maintains its principal office or applicable lending office or with
which Agent or such Lender has a present or former connection (other than a
connection as a result of the financing arrangements contemplated herein or
relating thereto) and is attributable to the income of Agent or Lenders from any
amounts charged or paid hereunder to Agent or Lenders or (ii) taxes resulting
from Agent’s or a Lender’s failure to comply with Section 7.4(c); provided,
further that any Lender claiming any additional amounts hereunder agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change its applicable lending office if the making of such a
change would avoid the need for, or reduce the amount of any such additional
amount that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. The foregoing
indemnity shall survive the payment of the Obligations and the termination of
this Agreement. Reference to taxes in this Section shall include all related
interest and/or penalties.

 

  (c) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made on the Obligations shall deliver
to Borrower and Agent, at the time or times reasonably requested by Borrower or
Agent, such properly completed and executed documentation reasonably requested
by Borrower or Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower or Agent as
will enable Borrower or Agent to determine whether or not such Lender is subject
to withholding, backup withholding or information reporting requirements.

 

  (d)

If any Person determines, in its sole discretion exercised in good faith, that
is has received a refund of any taxes as to which it has been indemnified
pursuant to Section 5.3 or this Section 7.4 (including by the payment of
additional amounts pursuant to Section 5.3 or this Section 7.4), it shall pay to
indemnifying Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made with respect to the taxes giving rise to such refund)
net of all out-of-pocket expenses (including taxes) of such indemnified Person
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying Credit Party, upon the
request of such indemnified Person, shall repay to such indemnified Person the
amount paid over pursuant to this clause (d) (plus any penalties, interest or
charges imposed by the relevant Governmental Authority) in the event that such
indemnified Person is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (d), in no
event will the indemnified Person

 

-48-



--------------------------------------------------------------------------------

  be required to pay any amount to an indemnifying Credit Party pursuant to this
clause (d) the payment of which would place the indemnified Person in a less
favorable net after-tax position than the indemnified Person would have been in
if the tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such tax had never been paid. This clause
(d) shall not be construed to require any indemnified Person to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the indemnifying Credit Party or any other Person.

 

7.5 Insurance

 

  (a) Maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated. Said policies of insurance shall be satisfactory to Agent,
acting in good faith, as to form, amount and insurer.

 

  (b) Furnish certificates, policies or endorsements to Agent as Agent shall
require as proof of such insurance, and, if such Credit Party or Subsidiary
fails to do so Agent is authorized, but not required, to obtain such insurance
at the expense of such Credit Party. All policies shall provide for at least 30
days prior written notice to Agent of any cancellation or reduction of coverage
and that Agent may act as attorney for such Person in obtaining, and at any time
an Event of Default exists or has occurred and is continuing, adjusting,
settling, amending and cancelling such insurance.

 

  (c) Cause Agent to be named as a loss payee and/or an additional insured, as
applicable (but without any liability for any premiums) under such insurance
policies and obtain non-contributory lender’s loss payable endorsements to all
insurance policies (other than third party liability policies) in form and
substance satisfactory to Agent. Such lender’s loss payable endorsements shall
specify that at any time an Event of Default exists or has occurred and is
continuing, the proceeds of such insurance shall all be payable to Agent as its
interests may appear and at all other times in accordance with Section 7.5(d)
and 2.4(c)(iii).

 

  (d) Subject to Section 7.5(c) hereof, the proceeds of such insurance:

 

  (i) which are equal to or less than $2,000,000 per occurrence shall be payable
to applicable Credit Party;

 

  (ii)

which are greater than $2,000,000 and less than $10,000,000 per occurrence,
shall be payable to applicable Credit Party and applicable Credit Party shall
provide Agent with evidence, satisfactory to Agent in its discretion, that such
Collateral can be repaired and/or replaced within 180 days from the date
applicable Credit Party receives such proceeds. Such

 

-49-



--------------------------------------------------------------------------------

  Credit Party shall forthwith apply such proceeds to the costs of repairing
and/or replacing the Collateral within such 180 day period otherwise such Credit
Party shall remit all such proceeds (including such proceeds not used within
such 180 day period) directly to Agent to be dealt with in accordance with
Section 2.4(c)(iii) hereof; or

 

  (iii) which are greater than $10,000,000 per occurrence, shall be payable
directly to Agent and in the event that such Collateral can be repaired and/or
replaced within 180 days from the date Agent receives such proceeds, such Credit
Party shall provide evidence, within 10 Business Days from the date Agent
receives such proceeds, to Agent that such Collateral can be repaired and/or
replaced within such 180 days and if such evidence is satisfactory to Agent, in
its discretion, Agent shall release such insurance proceeds to such Credit
Party. Such Credit Party shall forthwith apply such proceeds to the costs of
repairing and/or replacing the Collateral within such 180 days. In the event
such Credit Party does not provide Agent with the evidence required within 10
Business Days from the date Agent receives such proceeds, Agent shall forthwith
apply such proceeds in accordance with Section 2.4(c)(iii) and such Credit Party
shall remit all such proceeds not used within such 180 day period directly to
Agent to be dealt with in accordance with Section 2.4(c)(iii) hereof.

 

  (e) Notwithstanding anything to the contrary contained in Section 7.5(d)
hereof, insurance proceeds received in respect of:

 

  (i) Collateral comprised of real property shall be payable directly to Agent
and dealt with in accordance with Section 2.4(c)(iii) hereof;

 

  (ii) proceeds of any keyman insurance policies, or cash surrender value
thereof, assigned to Agent, shall be payable to Agent and dealt with in
accordance with Section 2.4(c)(iii) hereof; and

 

  (iii) proceeds of business interruption insurance assigned to Agent, shall be
payable to Agent and dealt with in accordance with Section 2.4(c)(iii) hereof.

 

7.6 Financial Statements and Other Information

 

  (a) Keep proper books and records in which true and complete entries shall be
made of all dealings or transactions of or in relation to the Collateral and its
business in accordance with GAAP and Borrower shall furnish or cause to be
furnished to Agent, all to be in form, scope and substance satisfactory to
Agent:

 

  (i)

within 45 days after the end of each of the first 3 Fiscal Quarters, quarterly
unaudited consolidated financial statements (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity with comparisons to projections and same period in previous
Fiscal Year), all in reasonable detail, fairly

 

-50-



--------------------------------------------------------------------------------

  presenting the financial position and the results of the operations of
Borrower and its Subsidiaries as of the end of and through such Fiscal Quarter
together with a management discussion of such financial position and results in
form acceptable to Agent and a Compliance Certificate duly executed by the chief
financial officer of Borrower;

 

  (ii) within 90 days after the end of each Fiscal Year, audited consolidated
financial statements of Borrower and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of changes in
financial position and statements of shareholders’ equity), and the accompanying
notes thereto, including any consolidating worksheets prepared on a quarterly
basis in connection therewith, all in reasonable detail, fairly presenting the
financial position and the results of the operations of Borrower and its
Subsidiaries as of the end of and for such Fiscal Year, together with a
Compliance Certificate duly executed by the chief financial officer of Borrower
and the unqualified opinion of independent chartered accountants, which
accountants shall be an independent accounting firm selected by Borrower and
acceptable to Agent, that such financial statements have been prepared in
accordance with GAAP, and present fairly the results of operations and financial
condition of Borrower and its Subsidiaries as of the end of and for the Fiscal
Year then ended;

 

  (iii) by February 28 of each Fiscal Year or earlier if and when available
(including in draft form), projections for such Fiscal Year; and

 

  (iv) as Agent may from time to time reasonably request, and provided that
Borrower prepares such information in the ordinary course of business, budgets,
management letters, forecasts, business plans, cash flows and other information
respecting the Collateral and the business of each Credit Party.

 

  (b) Notify Agent in writing of the details of (i) any loss, damage,
investigation, action, suit, proceeding or claim relating to the Collateral or
any other property which is security for the Obligations and which would result
in any Material Adverse Effect; and (ii) the occurrence of any Event of Default
or Default or other event that could reasonably be expected to have a Material
Adverse Effect.

 

  (c) Promptly after the sending or filing thereof furnish or cause to be
furnished to Agent copies of all reports which it sends to its shareholders
generally and copies of all reports and registration statements which it files
with any securities commission or securities exchange.

 

  (d)

Authorize and direct, at any time an Event of Default exists or has occurred and
is continuing, all accountants or auditors to deliver to Agent, at such Credit
Party’s expense, copies of the financial statements of such Credit Party and
each Subsidiary thereof and any reports or management letters prepared by such

 

-51-



--------------------------------------------------------------------------------

  accountants or auditors on behalf of such Credit Party or any Subsidiary
thereof and to disclose to Agent such information as they may have regarding the
business of such Credit Party or Subsidiary. Any documents, schedules, invoices
or other papers delivered to Agent may be destroyed or otherwise disposed of by
Agent 1 year after the same are delivered to Agent, except as otherwise
designated by such Credit Party to Agent in writing.

 

  (e) Furnish to Agent all material notices or demands in connection with any
default under indebtedness permitted to be incurred hereunder either received by
it or on its behalf, promptly after the receipt thereof, or sent by it or on its
behalf, concurrently with the sending thereof, as the case may be.

 

7.7 Intellectual Property

 

  (a) Promptly notify Agent in the event any Credit Party or any Subsidiary
thereof obtains or applies for any material intellectual property rights or
obtains any material licenses with respect thereto and provide to Agent copies
of all written materials including, but not limited to, applications and
licenses with respect to such intellectual property rights.

 

  (b) At Agent’s request, promptly execute and deliver to Agent an intellectual
property security agreement granting to Agent a perfected security interest in
such intellectual property rights of a Credit Party in form and substance
satisfactory to Agent.

 

7.8 Operation of Pension Plans

 

  (a) Administer the Pension Plans in accordance with the requirements of the
applicable pension plan texts, funding agreements, the Income Tax Act (Canada)
and applicable provincial pension benefits legislation.

 

  (b) Use commercially reasonable efforts to obtain and to deliver to Agent,
upon Agent’s request, an undertaking of the funding agent for each of the
Pension Plans stating that the funding agent will notify Agent within 30 days of
such Credit Party’s or a Subsidiary thereof’s failure to make any required
contribution to the applicable Pension Plan.

 

  (c) Not accept payment of any amount from any of the Pension Plans without the
prior written consent of Agent other than payments for forfeitures in connection
with terminated employees to be set-off against future contribution obligations.

 

  (d) Not terminate, or cause to be terminated, any of the Pension Plans, if
such plan would have a solvency deficiency on termination.

 

  (e) Promptly provide Agent with any documentation relating to any of the
Pension Plans as Agent may request.

 

-52-



--------------------------------------------------------------------------------

  (f) Promptly notify Agent within 30 days of: (i) a material increase in the
liabilities of any of the Pension Plans; (ii) the establishment of a new
registered pension plan; (iii) commencing payment of contributions to a Pension
Plan to which a Credit Party or any Subsidiary thereof had not previously been
contributing; and (iv) any failure to make any required contribution to a
Pension Plan when due.

 

7.9 ERISA

(a) Maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law,
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification, (c) not terminate any US Pension Plan so as to
incur any liability to the Pension Benefit Guaranty Corporation, (d) not allow
or suffer to exist any prohibited transaction involving any Plan or any trust
created thereunder which would subject such Credit Party or such ERISA Affiliate
to a tax or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA in an aggregate amount in excess of $500,000,
(e) make all required contributions to any Plan which it is obligated to pay
under Section 302 of ERISA, Section 412 of the Code or the terms of such Plan,
(f) not allow or suffer to exist any accumulated funding deficiency, whether or
not waived, with respect to any such US Pension Plan, (g) not engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA, or
(g) not allow or suffer to exist any occurrence of a reportable event or any
other event or condition which presents a risk of termination by the Pension
Benefit Guaranty Corporation of any Plan that is a single employer plan, which
termination could result in any liability to the Pension Benefit Guaranty
Corporation.

 

7.10 IP Collateral

With respect to the IP Collateral:

 

  (a) notify Agent forthwith in writing:

 

  (i) of the failure of any licensee, if any, to pay or perform any material
obligations due to Borrower in respect of the License Agreements;

 

  (ii) of any reason any patent, patent application, patent registration,
trademark, trademark application, trademark registration, copyright, copyright
application, copyright registration, industrial design application or industrial
design registration forming part of the material IP Collateral or any other
application, registration or proceeding relating to any of the material IP
Collateral may become barred, abandoned, refused, rejected, forfeited,
withdrawn, expired, lapsed, cancelled, expunged, opposed or dedicated or of any
adverse determination or development (including the institution of any
proceeding in any Intellectual Property Office or any court or tribunal)
regarding Borrower’s ownership of or rights in any of the material IP
Collateral, its right to register or otherwise protect the same, or to keep and
maintain the exclusive rights in same, or the validity of same; or

 

-53-



--------------------------------------------------------------------------------

  (iii) of any action, proceeding, or allegation that the IP Collateral
infringes upon, misappropriates, violates, or otherwise interferes with the
rights of any Person;

 

  (b) do everything commercially necessary or desirable to preserve and maintain
the material IP Collateral including (unless Borrower receives the prior written
consent of Agent):

 

  (i) perform all obligations pursuant to the License Agreements;

 

  (ii) commence and prosecute such suits, proceedings or other actions for
infringement, passing off, unfair competition, dilution or other damage as are,
in its reasonable business judgment, necessary to protect the IP Collateral;

 

  (iii) enforce its rights under any agreements (including the License
Agreements) which materially enhance the value of and/or protect the material IP
Collateral;

 

  (iv) make all necessary filings and recordings in the Intellectual Property
Offices and elsewhere necessary to protect its interest in the material IP
Collateral or any new material IP Collateral, including making, maintaining and
pursuing (including proceedings before Intellectual Property Offices) each
application and registration with respect thereto; and

 

  (v) promptly notify Agent in writing when it commences any steps referred to
in Sections 7.10(b)(ii) hereof and provide Agent with such information with
respect thereto as Agent may request;

 

  (c) not, other than in the ordinary course of its business prior to an Event
of Default that is continuing, without the prior written consent of Agent,
terminate, amend, enter into or renew any agreement, oral or written, or any
indenture, instrument or undertaking relating to the material IP Collateral,
including the License Agreements or any other license agreements and/or
sub-license agreements; provided however that Borrower may, at any time except
during the continuance of an Event of Default, terminate, amend, enter into or
renew any agreement, oral or written, or any indenture, instrument, undertaking
or license (other than exclusive licenses) relating to the IP Collateral, in the
ordinary course of its business; it being understood and agreed hereunder that
for the purposes of this Section 7.10(c) the “ordinary course of business” shall
be deemed to include the entry into license arrangements in connection with new
business opportunities by Borrower which would not reasonably be expected to
have a Material Adverse Effect;

 

  (d)

perform, at Borrower’s sole cost and expense, all acts and execute all
documents, including grants of security interests or assignments in forms
suitable for filing with the Intellectual Property Offices in Canada and the
United States, as may be

 

-54-



--------------------------------------------------------------------------------

  requested by Agent at any time and from time to time to evidence, perfect,
maintain, record and enforce Agent’s Liens in the IP Collateral, or otherwise in
furtherance of the provisions of this Agreement;

 

  (e) unless Agent consents in writing otherwise, not do any act or omit to do
any act, other than in the ordinary course of its business, whereby any of the
IP Collateral, may lapse, become abandoned or dedicated to the public, enter the
public domain, lose its quality of confidence, become indistinct, or become
unenforceable;

 

  (f) unless Agent consents in writing otherwise, or unless the failure to so
act would not reasonably be expected to have a Material Adverse Effect, with
respect to any Trade-mark forming part of the Collateral:

 

  (i) continue the use of any such Trade-marks in order to maintain all of the
Trade-marks in full force free from any claim of abandonment;

 

  (ii) maintain as in the past the character and quality of the wares and
services offered in association with such Trade-marks, and use its reasonable
best efforts to require its licensees to maintain as in the past the character
and quality of the wares and services offered in association with such
Trade-marks; and

 

  (g) require that all use by any Person of any such Trade-marks shall be
pursuant to a license that provides it with the requisite control and other
provisions to maintain the distinctiveness of such Trade-marks.

 

7.11 Visits and Inspections

 

  (a) From time to time as requested by Agent, at the cost and expense of
Borrower: (i) provide Agent, any Lender or its designee complete access to all
of its premises during normal business hours and after reasonable notice to such
Person, or at any time if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of such Person’s books and records, including the Records;
and (ii) promptly furnish to Agent and such Lender such copies of such books and
records or extracts therefrom as Agent or such Lender may reasonably request,
and (iii) permit Agent, any Lender or its designee to use during normal business
hours such of such Person’s personnel, equipment, supplies and premises as may
be reasonably necessary for the foregoing and if an Event of Default exists or
has occurred and is continuing for the realization of the Collateral.

 

  (b)

Agent and each Lender shall use all reasonable efforts to keep confidential, in
accordance with its customary procedures for handling confidential information
and safe and sound lending practices, any non-public information made available
to Agent or such Lender pursuant to Section 7.6 or Section 7.11(a), and all
copies thereof; provided that nothing in this Section shall limit the disclosure
of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order (and Agent and each Lender shall provide
Borrower with prior notice

 

-55-



--------------------------------------------------------------------------------

  of such required disclosure to the extent permitted by applicable law but with
no liability for failure to do so); (ii) to bank examiners and other regulators,
auditors and/or accountants; (iii) in connection with any litigation to which
Agent or a Lender is a party; (iv) to any assignee or participant (or
prospective assignee or participant) so long as such assignee or participant (or
prospective assignee or participant), as applicable, shall have first agreed in
writing to treat such information as confidential in accordance with this
Section; (v) to counsel for Agent or any Lender or any participant or assignee
(or prospective participant or assignee); and (vi) to any Person with the prior
written consent of Borrower. In no event shall this Section, or any other
provision of this Agreement or any applicable law be deemed to: (i) apply to or
restrict disclosure of information that has been or is made public by any Credit
Party or Subsidiary thereof or any third party without breach by Agent or any
Lender of this Section or otherwise becomes generally available to the public
other than as a result of a disclosure in violation hereof; (ii) apply to or
restrict disclosure of information that was or becomes available to Agent or any
Lender on a non-confidential basis from a person other than a Credit Party of a
Subsidiary thereof; (iii) require Agent or any Lender to return any materials
furnished by any Credit Party or Subsidiary thereof to Agent; or (iv) prevent
Agent from responding to routine informational requests in accordance with
applicable industry standards relating to the exchange of credit information.

 

7.12 Material Subsidiaries and Key Man Insurance

 

  (a) Notify Agent of the existence of a Material Subsidiary and promptly
thereafter (and in any event within 30 days after such notice), cause such
Material Subsidiary to (i) become a Guarantor hereunder by delivering to Agent
such agreements as Agent shall deem appropriate for such purpose, (ii) grant a
perfected first priority Lien in favour of Agent in all its assets and
properties (subject to Permitted Liens) by delivering to Agent such agreements
as Agent shall deem appropriate for such purpose and making such registrations
and filings in connection therewith as Agent shall deem necessary or desirable
to preserve, protect or perfect such first priority Lien, (iii) subject to
Section 7.13, deliver to Agent such original Capital Stock or other certificates
and stock or other transfer powers evidencing the Capital Stock of such Person,
(iv) deliver to Agent such updated schedules to the Financing Agreements as
requested by Agent with respect to such Person, and (v) deliver to Agent such
other documents as may be reasonably requested by Agent, all in form and
substance reasonably satisfactory to Agent.

 

  (b) Grant a perfected first priority Lien in favour of Agent in any key man
insurance obtained by any Credit Party after the Closing Date by delivering to
Agent such agreements as Agent shall deem appropriate for such purpose and
making such registrations and filings in connection therewith as Agent shall
deem necessary or desirable to preserve, protect or perfect such first priority
Lien.

 

-56-



--------------------------------------------------------------------------------

7.13 Grant of Equitable Mortgage by IMAX Barbados

In the case of IMAX Barbados, at all times (i) mortgage or pledge in favour of
Agent, and deliver (but only to the extent such original Capital Stock is in
certificated form) to Agent such original Capital Stock or other certificates
and stock or other transfer powers evidencing the grant of a mortgage or pledge
over, not less than 75% of the issued and outstanding Capital Stock of IMAX
Cayman (excluding up to 10% of the issued and outstanding Capital Stock of IMAX
Cayman in the form of Class B non-voting shares issued pursuant to IMAX Cayman’s
Long-Term Incentive Plan dated October, 2012) and (ii) grant a perfected first
priority Lien in favour of Agent in such mortgaged or pledged Capital Stock by
delivering to Agent such other agreements as Agent shall deem appropriate for
such purpose and making such registrations and filings in connection therewith
as Agent shall deem necessary or desirable to preserve, protect or perfect such
first priority Lien.

ARTICLE 8

NEGATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in full
in cash, all Letters of Credit Accommodations have been terminated or expired
(or been cash collateralized on terms satisfactory to Agent) and the Revolving
Loan Commitments terminated, the Credit Parties will not, and will not permit
any of their respective Subsidiaries to:

 

8.1 Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.

 

  (a) Directly or indirectly, without the prior written consent of Required
Lenders which is not to be unreasonably withheld or unless otherwise permitted
herein: (i) amalgamate with any other Person or permit any other Person to
amalgamate with it, or (ii) sell, assign, lease, transfer, abandon or otherwise
dispose of any Collateral, assets or property to any other Person, or (iii) form
or acquire any Subsidiaries, or (d) wind up, liquidate or dissolve or (iv) agree
to do any of the foregoing.

 

  (b) Notwithstanding Section 8.1(a) hereof and provided that an Event of
Default does not then exist, each Credit Party or any Subsidiary thereof shall
be permitted to:

 

  (i) sell Inventory in the ordinary course of business;

 

  (ii) sell equipment at fair market value in the ordinary course of business;

 

  (iii) dispose of worn-out or obsolete property or property no longer used in
its business;

 

  (iv) sell assets at fair market value provided that such assets are not the
Real Property or IP Collateral;

 

  (v)

sell assets which include intellectual property as an incidental component of
such asset, provided such sale does not materially diminish or impair the IP
Collateral to be retained by Borrower hereunder; provided that the

 

-57-



--------------------------------------------------------------------------------

  aggregate amount of sales or disposals made pursuant to the foregoing clauses
(ii), (iii), (iv) and (v) shall not exceed $20,000,000 over the term of this
Agreement;

 

  (vi) amalgamate with an Affiliate; provided that prior to the completion of
such amalgamation Agent shall be entitled to obtain and perfect a Lien from such
Affiliate and/or amalgamated entity, in form and substance substantially similar
to that obtained from Credit Parties existing as at the Closing Date, and such
amalgamated entity shall accede hereto as a “Guarantor”;

 

  (vii) form or acquire (but subject to Section 8.4) any Subsidiary; provided
that Agent shall be provided with 30 days prior written notice of same and Agent
shall be entitled to obtain and perfect a Lien from such Subsidiary, in form and
substance substantially similar to that obtained from Credit Parties existing as
at the Closing Date, and such Subsidiary shall accede hereto as a “Guarantor”;

 

  (viii) form or acquire any single purpose Subsidiaries for the purpose of
entering into the joint ventures and the third party productions permitted
pursuant to Section 8.4(e) and (i) hereof;

 

  (ix) transfer all of its property to another Credit Party prior to such first
Credit Party’s liquidation, winding-up or dissolution provided that such
transferred property is subject to all then existing first priority Liens of
Agent (subject to Permitted Liens);

 

  (x) sell, assign, lease, transfer, or otherwise dispose of property to another
Credit Party provided that such sold, assigned, leased, transferred or disposed
property is subject to all then existing first priority Liens of Agent (subject
to Permitted Liens);

 

  (xi) sell or facilitate the further issue of the Capital Stock of IMAX Cayman
pursuant to Section 8.3(k); and

 

  (xii) transfer assets or property if such transfer is a permitted investment
pursuant to Section 8.4(e), (i) or (k).

 

8.2 Liens

Create, incur, assume or suffer to exist any Lien on any of its assets or
properties, including the Collateral and Real Property, except:

 

  (a) Liens of Agent;

 

  (b)

liens securing the payment of taxes, either not yet overdue or the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued

 

-58-



--------------------------------------------------------------------------------

  and available to such Credit Party or Subsidiary and with respect to which
adequate reserves have been set aside on its books;

 

  (c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of its business to the extent: (i) such
liens secure indebtedness which is not overdue or (ii) such liens secure
indebtedness relating to claims or liabilities which are fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to it, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;

 

  (d) zoning restrictions, rights-of-way, easements, licenses, covenants and
other restrictions affecting the use of real property which do not interfere in
any material respect with the use of such real property or ordinary conduct of
its business as presently conducted thereon or materially impair the appraised
value of the real property which may be subject thereto;

 

  (e) purchase money security interests in equipment (including capital leases)
and purchase money mortgages on real estate not to exceed, in the case of such
purchase money security interests and purchase money mortgages, $500,000 in the
aggregate for all Credit Parties and Subsidiaries thereof at any time
outstanding so long as such security interests and mortgages do not apply to any
property of a Credit Party or Subsidiary thereof other than the equipment or
real estate so acquired, and the indebtedness secured thereby does not exceed
the cost of the equipment or real estate so acquired, as the case may be;

 

  (f) Liens set forth on Schedule 8.2 hereto;

 

  (g) liens securing performance of bids, contracts, statutory obligations,
surety, performance and appeal bonds and other like obligations incurred in the
ordinary course of business;

 

  (h) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation;

 

  (i) liens securing indebtedness of a person acquired by or amalgamated with a
Credit Party or Subsidiary thereof or liens securing indebtedness incurred in
connection with an acquisition, provided in all such cases that such acquisition
or amalgamation, as the case may be, is not prohibited hereunder and provided
further that such liens were in existence prior to the date of such acquisition
or amalgamation, as the case may be, and were not incurred in anticipation
thereof and do not extend to assets other than those acquired;

 

  (j) liens granted over the assets and properties of the Santa Monica Facility
Borrower to secure the indebtedness in Section 8.3(g);

 

-59-



--------------------------------------------------------------------------------

  (k) liens granted over the assets and properties of a Film Fund Subsidiary to
secure the indebtedness in Section 8.3(h);

 

  (l) liens granted over the assets and properties of IMAX China Multimedia to
secure the indebtedness in Section 8.3(i); and

 

  (m) liens in favour of EDC over deposits of collateral given by Borrower in
favour of EDC pursuant to the terms of the EDC Indemnity Agreement; provided
however that (i) the Liens and interest of EDC in such collateral shall at all
times be subject to and subordinate to any and all interests and Liens of Agent
in such collateral and (ii) Agent shall have provided its prior written consent
to Borrower to make such deposit of collateral with EDC.

 

8.3 Indebtedness

Incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any obligations, liabilities or indebtedness (including under
or in connection with capital leases), except:

 

  (a) the Obligations including obligations, liabilities and indebtedness under
or in connection with Secured Hedge Agreements and the Secured Cash Management
Agreements;

 

  (b) trade obligations and normal accruals in the ordinary course of business
not yet due and payable, or with respect to which such Credit Party is
contesting in good faith the amount or validity thereof by appropriate
proceedings diligently pursued and available to it, and with respect to which
adequate reserves have been set aside on its books;

 

  (c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by Liens (including capital leases) in violation of any
other provision of this Agreement;

 

  (d) the indebtedness set forth on Schedule 8.3 hereto;

 

  (e) the indebtedness incurred pursuant to the BMO Term Sheet; provided however
that the indebtedness of Borrower under (i) the BMO LC Facility shall not exceed
$10,000,000 and may be replaced by Borrower, (ii) the Mastercard Facility shall
not exceed CDN$175,000 and (iii) the FX Facility shall not exceed $4,000,000;

 

  (f) the indebtedness and indemnity obligations incurred pursuant to the EDC
Indemnity Agreement; provided that such indebtedness and indemnity obligations
shall relate solely to Indemnity Bonding Products (as defined in the EDC
Indemnity Agreement) issued by EDC in support of the BMO LC Facility and not to
exceed $10,000,000 in the aggregate;

 

-60-



--------------------------------------------------------------------------------

  (g) the indebtedness of a Subsidiary of Borrower (other than a Credit Party)
that owns the Santa Monica Facility (the “Santa Monica Facility Borrower”) not
to exceed $50,000,000; provided that:

 

  (i) if such indebtedness is Non-Recourse Debt, such indebtedness shall not be
included in the calculation of Total Debt for purposes of the Total Leverage
Ratio; and

 

  (ii) if such indebtedness is not Non-Recourse Debt, such indebtedness shall be
included in the calculation of Total Debt for purposes of the Total Leverage
Ratio;

 

  (h) the Non-Recourse Debt of a Film Fund Subsidiary not to exceed $25,000,000
in the aggregate;

 

  (i) the Non-Recourse Debt of IMAX China Multimedia with respect to a letter of
credit or working capital facility not to exceed $5,000,000;

 

  (j) the indebtedness of a Credit Party to another Credit Party as a result of
loans made pursuant to Section 8.4(i)(iii) or 8.4(j); and

 

  (k) the indebtedness of IMAX Cayman or the issuance by IMAX Cayman or sale by
IMAX Barbados of up to 25% of the Capital Stock of IMAX Cayman to arm’s length
Persons (the “IMAX China Capital Raise”); provided that:

 

  (i) any indebtedness of IMAX Cayman with respect to the IMAX China Capital
Raise shall not exceed $80,000,000;

 

  (ii) IMAX Cayman or IMAX Barbados (as the case may be) shall distribute 50% of
the Net Cash Proceeds of the IMAX China Capital Raise to Borrower and Borrower
shall apply such Net Cash Proceeds in accordance with Section 2.4(c);

 

  (iii) IMAX Cayman or IMAX Barbados (as the case may be) shall use the other
50% of the Net Cash Proceeds of the IMAX China Capital Raise to fund (by way of
capital contributions or intercompany loans) Borrower’s, IMAX China Multimedia’s
and IMAX China Theatre’s operations in China;

 

  (iv) no cash principal, interest, dividends or similar payments shall be
permitted with respect to the IMAX China Capital Raise until at least 91 days
after the Maturity Date; and

 

  (v) the IMAX China Capital Raise shall:

 

  (A) not have a maturity date or redemption date until at least 91 days after
the Maturity Date;

 

-61-



--------------------------------------------------------------------------------

  (B) if indebtedness, be unsecured and have the terms applicable to
“Non-Recourse Debt”; and

 

  (C) if indebtedness, be subordinated and postponed on terms and conditions
satisfactory to Required Lenders.

 

8.4 Loans, Investments, Guarantees, Etc.

Directly or indirectly, without the prior written consent of Required Lenders
which is not to be unreasonably withheld, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the shares or indebtedness or all or a
substantial part of the assets or property of any person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except for:

 

  (a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

  (b) investments in Cash Equivalents; provided, that, unless waived in writing
by Agent, such Credit Party shall take such actions as are deemed necessary by
Agent to perfect the first priority Liens of Agent in such Cash Equivalents;

 

  (c) financial guarantees and letters of credit to support Borrower’s
operations in China and other financial guarantees in an aggregate amount not to
exceed $25,000,000 (less all amounts incurred pursuant to Section 8.3(i)) and
payments made in connection therewith;

 

  (d) the guarantees by Borrower of the real property lease obligations of the
obligors and in the amounts set forth on Schedule 8.4A hereto (and any renewals
or replacements thereof not to exceed in the aggregate the amounts set forth on
Schedule 8.4A hereto) and the loans, advances and guarantees set forth on
Schedule 8.4B hereto; provided, that, as to such loans, advances and guarantees
set forth on Schedule 8.4B hereto, (i) Borrower shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such loans, advances
or guarantees or any agreement, document or instrument related thereto, or
(B) as to such guarantees, redeem, retire, defease, purchase or otherwise
acquire the obligations arising pursuant to such guarantees, or set aside or
otherwise deposit or invest any sums for such purpose, and (ii) Borrower shall
furnish to Agent all notices or demands in connection with such loans, advances
or guarantees or other indebtedness subject to such guarantees either received
by Borrower or on its behalf, promptly after the receipt thereof, or sent by
Borrower or on its behalf, concurrently with the sending thereof, as the case
may be. Borrower shall pay, or shall cause the obligors listed in Schedule 8.4A
hereto to pay, all amounts due and owing under the leases that Borrower has
guaranteed as set out in Schedule 8.4A hereto;

 

-62-



--------------------------------------------------------------------------------

  (e) investments in joint ventures, acting as a prudent investor, with
strategic partners for the purpose of advancing Borrower’s business; provided
that such investments in such joint ventures, whether direct or indirect, shall
not, at any time and in the aggregate, exceed $25,000,000;

 

  (f) loans or advances of money to affiliates in the ordinary course of
Borrower’s business with the proceeds of issuance of Capital Stock of Borrower,
provided such proceeds are used in the ordinary course of business and shall
not, for further clarity, be subject to any other restrictions on use contained
herein;

 

  (g) payments to employees in connection with the repurchase of phantom stock
(including stock appreciation rights) in the ordinary course of business;
provided that such payments with respect to the repurchase of phantom stock
(including stock appreciation rights) not in existence on the Closing Date shall
not exceed, together with amounts paid under Section 8.5(c), $1,000,000 per
annum;

 

  (h) payments to counterparties under or in connection with Hedge Agreements;

 

  (i) loans, investments, purchases of shares (other than its own shares),
indebtedness, assets or properties of an arm’s length third party and
guarantees; provided that:

 

  (i) such loans, investments, purchases and guarantees shall not exceed an
aggregate amount of $35,000,000;

 

  (ii) such loans, investments and purchases (and the assets resulting
therefrom) shall be subject to the first priority Liens of Agent (subject to
Permitted Liens);

 

  (iii) such loans shall only be made to Credit Parties whose assets and
properties are subject to the first priority Liens of Agent (subject to
Permitted Liens) or by Credit Parties to IMAX China Multimedia or IMAX China
Theatre;

 

  (iv) such guarantees shall not be secured by any Liens on the assets or
properties of any Credit Party;

 

  (v) both before and after giving effect thereto, each Credit Party is in
compliance with all terms of the Financing Agreements including the financial
covenants set forth in Sections 9.1, 9.2 and 9.3 hereof and no Default or Event
of Default exists and is continuing or would occur as a result thereof;

 

  (j) loans or advances of money from a Credit Party to another Credit Party
whose assets and properties are subject to the first priority Liens of Agent
(subject to Permitted Liens);

 

  (k) investments in a Credit Party by another Credit Party provided such
investments are subject to the first priority Liens of Agent (subject to
Permitted Liens); and

 

-63-



--------------------------------------------------------------------------------

  (l) capital contributions and intercompany loans pursuant to
Section 8.3(k)(iii).

Any Future Permitted Transaction by Borrower and any investment, license,
purchase or other transaction reasonably related thereto and in furtherance
thereof shall be permitted hereunder and the amount of any such investment,
license, purchase or other transaction shall not be included in (or count
against) any of the foregoing basket amounts described in this Section 8.4.

 

8.5 Dividends and Redemptions

Directly or indirectly, declare or pay any dividends on account of any of its
Capital Stock now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any Capital Stock (or set aside or otherwise deposit or invest
any sums for such purpose) or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
Capital Stock or agree to do any of the foregoing with the exception that:

 

  (a) wholly-owned Subsidiaries of a Credit Party may pay cash dividends or
distributions to such Credit Party;

 

  (b) non wholly-owned Subsidiaries of a Credit Party may pay cash dividends or
distributions to such Credit Party and its other shareholders provided such
Credit Party receives its ratable share of such dividends or distributions;

 

  (c) Credit Parties and their Subsidiaries may redeem or purchase their
respective Capital Stock which are held by officers, directors or employees of
such Person not to exceed, together with amounts paid under Section 8.4(g),
$1,000,000 per annum;

 

  (d) Credit Parties and their Subsidiaries may pay such dividends or redeem,
retire, defease, purchase or otherwise acquire or make a distribution on its
Capital Stock if made by way of common shares only; and

 

  (e) Borrower may pay such dividends or redeem, retire, defease, purchase or
otherwise acquire or make a distribution on its Capital Stock if:

 

  (i) Borrower provides evidence satisfactory to Agent that Borrower will have
minimum availability of Revolving Loans hereunder of at least $25,000,000 for 30
days before and 30 days after the closing date of such payment;

 

  (ii) Borrower provides evidence satisfactory to Agent that Borrower is in pro
forma compliance with the Fixed Charge Coverage Ratio after giving effect to
such payment; provided that Borrower shall be permitted to make up to, but not
exceeding, $75,000,000 (the “General Restricted Payment Basket”) in aggregate of
such payments up to and including the Fiscal Year ending December 31, 2014 that
will be excluded when determining pro forma compliance with the Fixed Charge
Coverage Ratio;

 

-64-



--------------------------------------------------------------------------------

  (iii) the aggregate amount of such payments shall not exceed $150,000,000
(inclusive of the General Restricted Payment Basket) in the aggregate;

 

  (iv) both before and after giving effect to such payment, no Default or Event
of Default exists and is continuing or would occur as a result thereof; and

 

  (f) distributions made to comply with Section 8.3(k)(ii) are permitted.

 

8.6 Transactions with Affiliates

Directly or indirectly, (a) purchase, acquire or lease any property from, or
sell, transfer or lease any property to, any officer, director, agent or other
person affiliated with it, except in the ordinary course of and pursuant to the
reasonable requirements of its business and upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with an unaffiliated person or (b) make any payments of management,
consulting or other fees for management or similar services, or of any
indebtedness (including under the USERP) owing to any officer, employee,
shareholder, director or other person affiliated with it except (i) reasonable
compensation to officers, employees and directors for services rendered to it in
the ordinary course of business and (ii) payments to Bradley J. Wechsler and
Richard L. Gelfond in accordance with the USERP.

 

8.7 Applications under the CCAA

File any plan of arrangement under the CCAA or other similar statute or law
(“CCAA Plan”) which provides for, or would permit directly or indirectly, Agent
or any Lender to be classified with any other creditor of such Credit Party or
any Subsidiary thereof for purposes of such CCAA Plan or otherwise

 

8.8 Supplemental Executive Retirement Plan

Directly or indirectly, in respect of the USERP: (i) pay or declare any payments
thereunder other than those required to be paid and due pursuant to the terms
thereof; (ii) commence payment of contributions which such Credit Party or
Subsidiary had not previously been contributing; (iii) amend, modify, alter or
otherwise change the terms thereof except for the purpose of reducing the
pension benefit to the applicable executive; or (iv) register the USERP or
otherwise establish a new similar registered plan.

 

8.9 No Material Changes

(a) Change its Fiscal Quarters or its Fiscal Year, (b) make any material change
to its business or the conduct thereof from that existing or being conducted as
of the Closing Date, other than changes that would not be reasonably expected to
have a Material Adverse Effect, (c) make any material changes to its accounting
policies in effect as of the Closing Date, except as required or permitted by
GAAP, (d) make any material amendments to its organizational documents or
Significant Contracts other than amendments that would not be reasonably
expected to have a Material Adverse Effect or (e) amend any of its Significant
Contracts to add contractual provisions restricting the assignability thereof to
Agent or to an assignee thereof upon exercise of the Financing Agreements.

 

-65-



--------------------------------------------------------------------------------

8.10 No Further Negative Pledges; Restrictive Agreements

 

  (a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
(including contractual provisions restricting the assignability thereof to Agent
or to an assignee thereof upon exercise by Agent of any rights or remedies set
forth in the Financing Agreements or at law) or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Financing Agreements,
(ii) pursuant to any document or instrument governing indebtedness incurred
pursuant to Section 8.3(c); provided, that any such restriction contained
therein relates only to the asset, properties or interests acquired in
connection therewith, (iii) restrictions in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien (provided, that any
such restriction contained therein relates only to the asset or properties
subject to such Permitted Lien); or (iv) pursuant to any document or instrument
governing indebtedness incurred pursuant to Section 8.3(g), (h), (i) and (k).

 

  (b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock, (ii) pay any obligations,
liabilities and indebtedness owed to any Credit Party, (iii) make loans or
advances to any Credit Party, (iv) sell, lease or transfer any of its properties
or assets to any Credit Party or (v) act as a Guarantor pursuant to the
Financing Agreements, except (in respect of any of the matters referred to in
clauses (i) through (v) above) for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Financing Agreements,
(B) applicable law, (C) any document or instrument governing indebtedness
incurred pursuant to Section 8.3(c) (provided, that any such restriction
contained therein relates only to the asset or properties acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided, that any such restriction contained therein relates
only to the asset or properties subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of a Credit Party, so long as such obligations are not entered into
in contemplation of such Person becoming a Subsidiary, and (F) any document or
instrument governing indebtedness incurred pursuant to Section 8.3(g), (h),
(i) and (k).

 

-66-



--------------------------------------------------------------------------------

ARTICLE 9

FINANCIAL COVENANTS

 

9.1 Fixed Charge Coverage Ratio

 

  (a) Borrower shall maintain at all times a Fixed Charge Coverage Ratio of not
less than 1.1:1.0 calculated at the end of each Fiscal Quarter on a trailing 4
Fiscal Quarter consolidated basis.

 

  (b) Amounts paid by Borrower under the General Restricted Payment Basket shall
be excluded from the Fixed Charge Coverage Ratio calculation and Borrower may
elect that amounts paid under Section 8.4(i) before December 31, 2014 be
excluded from the Fixed Charge Coverage Ratio calculation (such amount so
elected to be excluded, the “Investment Amount”); provided that the amount so
excluded under this clause (b) shall not exceed $75,000,000 in the aggregate.

 

9.2 Minimum EBITDA

Borrower shall not permit EBITDA at any time to be less than the corresponding
amount set forth below, which shall be calculated and tested at the end of each
Fiscal Quarter on a trailing 4 Fiscal Quarter basis.

 

Period

   EBITDA  

Closing Date through December 30, 2013

   $ 70,000,000   

December 31, 2013 through December 30, 2014

   $ 80,000,000   

December 31, 2014 through December 30, 2015

   $ 90,000,000   

December 31, 2015 and thereafter

   $ 100,000,000   

 

9.3 Maximum Total Leverage Ratio

Borrower shall not permit the Total Leverage Ratio at any time to be greater
than the corresponding ratio set forth below, which shall be calculated and
tested at the end of each Fiscal Quarter on a trailing 4 Fiscal Quarter basis.
Indebtedness incurred pursuant to Section 8.3(g)(i), (h), (i) and (k) shall be
excluded from the Total Leverage Ratio calculation.

 

-67-



--------------------------------------------------------------------------------

Period

   Maximum Ratio  

Closing Date through December 30, 2013

     2.50:1.00   

December 31, 2013 through December 30, 2014

     2.25:1.00   

December 31, 2014 through December 30, 2015

     2.00:1.00   

December 31, 2015 and thereafter

     1.75:1.00   

ARTICLE 10

EVENTS OF DEFAULT AND REMEDIES

 

10.1 Events of Default

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

 

  (a) Borrower fails to:

 

  (i) (A) pay any principal due and payable hereunder or (B) perform any of the
covenants contained in Sections 8.7, 9.1, 9.2 and 9.3 of this Agreement;

 

  (b) any Credit Party or any Subsidiary thereof fails to:

 

  (i) perform any of the covenants contained in Sections 5.5, 7.1, 7.5, 8.1,
8.2, 8.3, 8.4, 8.5, 8.6, or 8.8 of this Agreement, where such failure to perform
is not remedied to the satisfaction of Agent, in its sole discretion, within 3
days of such failure to perform; or

 

  (ii) perform any other terms, covenants, conditions or provisions contained in
this Agreement or any of the other Financing Agreements, where such failure to
perform is not remedied to the satisfaction of Agent, in its sole discretion,
within 15 days from notice by Agent;

 

  (c) any representation or warranty made by or on behalf of any Credit Party or
any Subsidiary thereof hereunder or under any other Financing Agreement proves
to be false or inaccurate (i) in any material respect when made if not subject
to materiality or Material Adverse Effect qualifications or (ii) in any respect
if subject to materiality or Material Adverse Effect qualifications, and in each
case same is not remedied to the satisfaction of Agent, in its sole discretion,
within 15 days from notice by Agent;

 

-68-



--------------------------------------------------------------------------------

  (d) any Credit Party or Subsidiary thereof revokes or terminates any of the
terms, covenants, conditions or provisions of any Financing Agreement;

 

  (e) any Credit Party:

 

  (i) fails to pay principal required pursuant to the terms, covenants,
conditions or provisions of any Financing Agreement; or

 

  (ii) fails to pay Obligations (other than principal) required pursuant to the
terms, covenants, conditions or provisions of any Financing Agreement where such
failure to pay is not remedied to the satisfaction of Agent, in its sole
discretion, within 3 days of the original date on which such payment was to be
made;

 

  (f) (i) any final non-appealable judgment for the payment of money is rendered
against any Credit Party or any Subsidiary thereof in excess of $2,500,000 in
any one case or in excess of $10,000,000 in the aggregate and (A) shall remain
undischarged or unvacated for a period in excess of 60 days or (B) execution
shall at any time not be effectively stayed; provided that no Event of Default
shall occur if the applicable judgment is covered by third-party insurance as to
which the insurer has been notified of such judgment and has not denied full
coverage thereof in writing to such Credit Party or Subsidiary; or (ii) any
final non-appealable judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against any Credit
Party or any Subsidiary thereof or any of their assets that could reasonably be
expected to have a Material Adverse Effect and (A) shall remain undischarged or
unvacated for a period in excess of 60 days or (B) execution shall at any time
not be effectively stayed;

 

  (g) any Credit Party or Subsidiary thereof (or its general partner) dissolves,
suspends or discontinues doing business (except as permitted hereunder) or any
Guarantor or Subsidiary thereof and of Borrower (who is a natural person) dies;

 

  (h) any Credit Party or Subsidiary thereof becomes insolvent, makes an
assignment for the benefit of creditors, proposes to make, makes or sends notice
of a bulk sale;

 

  (i)

a petition, case or proceeding under the bankruptcy laws of Canada or similar
laws of any foreign jurisdiction now or hereafter in effect or under any
insolvency, arrangement, reorganization, moratorium, receivership, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at law or in equity) is filed or commenced against
any Credit Party or Subsidiary thereof or all or any part of its properties and
(i) such petition, case or proceeding is not dismissed within 60 days after the
date of its filing, or (ii) any Credit Party or Subsidiary thereof shall file
any answer admitting or not contesting such petition, case or proceeding or
indicates its

 

-69-



--------------------------------------------------------------------------------

  consent to, acquiescence in or approval of, any such petition, case or
proceeding or (iii) the relief requested is granted sooner;

 

  (j) a petition, case or proceeding under the bankruptcy laws of Canada or
similar laws of any foreign jurisdiction now or hereafter in effect or under any
insolvency, arrangement, reorganization, moratorium, receivership, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at a law or equity) is filed or commenced by any
Credit Party or Subsidiary thereof for all or any part of its property including
if any Credit Party or Subsidiary shall:

 

  (i) apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its property and assets;

 

  (ii) be unable, or admit in writing its inability, to pay its debts as they
mature, or commit any other act of bankruptcy;

 

  (iii) make a general assignment for the benefit of creditors;

 

  (iv) file a voluntary petition or assignment in bankruptcy or a proposal
seeking a reorganization, compromise, moratorium or arrangement with its
creditors;

 

  (v) take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the material
allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 

  (vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

  (k) any default by any Credit Party or any Subsidiary thereof under any
agreement, document or instrument relating to any indebtedness for borrowed
money owing to any person other than Agent or Lenders, contingent indebtedness
in connection with any guarantee, letter of credit, indemnity or similar type of
instrument in favour of any person other than Agent or Lenders, in any case in
an amount in excess of $2,000,000, which default continues for more than the
applicable cure period, if any, with respect thereto;

 

  (l) any material default by any Credit Party or any Subsidiary thereof under
any Significant Contract, or any default by any Credit Party or any Subsidiary
thereof under any lease, license or other obligation with or owing to any person
other than Agent or Lenders, in any case in which the damages reasonably likely
to be suffered by such Credit Party or Subsidiary would be in excess of
$2,000,000, and in each case which default continues for more than the
applicable cure period, if any, with respect thereto;

 

  (m)

any default by any Credit Party or any Subsidiary thereof under any Secured
Hedge Agreement, in any case if the mark-to-market damages reasonably likely to

 

-70-



--------------------------------------------------------------------------------

  be suffered by such Credit Party or Subsidiary would be in excess of
$2,000,000, which default continues for more than the applicable cure period, if
any, with respect thereto;

 

  (n) any acquisition of control or change in the controlling ownership of
Borrower, if any, which may reasonably be expected to have a Material Adverse
Effect;

 

  (o) there shall be a change in the business or assets of any Credit Party or
any Subsidiary thereof after the Closing Date which is reasonably expected to
have a Material Adverse Effect;

 

  (p) a requirement from the Minister of National Revenue for payment pursuant
to Section 224 or any successor section of the Income Tax Act (Canada) or
Section 317 or any successor section of the Excise Tax Act (Canada) or any
comparable provision of similar legislation shall have been received by Agent or
any other Person in respect of Borrower or otherwise issued in respect of
Borrower;

 

  (q) any Lien created by a Financing Agreement shall cease to be a valid and
perfected first priority Lien (except as permitted herein or therein) in any
material amount of the collateral purported to be covered thereby (including the
Collateral); or

 

  (r) an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of any Credit Party or any Subsidiary thereof in
an aggregated amount in excess of $500,000.

 

10.2 Remedies

 

  (a) At any time an Event of Default exists or has occurred and is continuing,
Agent shall have all rights and remedies provided in the Financing Agreements,
the PPSA, UCC and other applicable law, all of which rights and remedies may be
exercised without notice to or consent by any Credit Party (and shall be
exercised if directed by Required Lenders), except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders under any of the Financing
Agreements, the PPSA, UCC or other applicable law, are cumulative, not exclusive
and enforceable, in Agent’s or Lenders’ discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include the right to
apply to a court of equity for an injunction to restrain a breach or threatened
breach by any Credit Party of any of the Financing Agreements. Agent may, (and
shall upon the instruction of Required Lenders) at any time or times, proceed
directly against any Credit Party to collect the Obligations (except under or in
connection with Secured Hedge Agreements (which shall be collected in accordance
with the terms thereof)) without prior recourse to the Collateral.

 

  (b)

Without limiting the foregoing and subject to Section 10.2(c) hereof, at any
time an Event of Default exists or has occurred and is continuing, Agent may in
its discretion (and shall upon the instruction of Required Lenders):
(i) accelerate the payment of all outstanding Obligations (other than
Obligations in connection with

 

-71-



--------------------------------------------------------------------------------

  Secured Hedge Agreements which may be terminated in accordance with their own
terms) and demand immediate payment thereof to Agent (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(i) and 10.1(j),
all outstanding Obligations (other than Obligations in connection with Secured
Hedge Agreements which may be terminated in accordance with their own terms)
shall automatically become immediately due and payable); (ii) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral and carry on the business of any Credit Party;
(iii) require each Credit Party, at such Credit Party’s expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent; (iv) collect, foreclose, receive, appropriate, set-off and
realize upon any and all Collateral; (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose; (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Agent
or elsewhere) at such prices or terms as Agent may deem reasonable, for cash,
upon credit or for future delivery, with Agent having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Credit Party,
which right or equity of redemption is hereby expressly waived and released by
each Credit Party; (vii) without limiting clause (vi), grant a general, special
or other license in respect of any aspect of the Collateral on an exclusive or
non-exclusive basis to any person throughout the world or any part of it and on
such terms and on such conditions as Agent may consider appropriate;
(viii) enforce against any licensee or other person all rights and remedies of
each Credit Party with respect to all or any part of the Collateral, and take or
refrain from taking any action that any Credit Party might take with respect to
any of those rights and remedies, and for this purpose Agent shall have the
exclusive right to enforce or refrain from enforcing those rights and remedies,
and may in the name of any Credit Party and at its expense retain and instruct
counsel and initiate any court or other proceeding that Agent considers
necessary or expedient; (ix) take any step necessary to preserve, maintain or
insure the whole or any part of the Collateral or to realize upon any of it or
to put it in vendable condition, and any amount paid as a result of any taking
any such steps shall be a cost the payment of which is secured by the Financing
Agreements; (x) borrow money and use the Collateral directly or indirectly in
carrying on any Credit Party’s business or as security for loans or advances for
any such purposes; (xi) require each Credit Party to immediately begin using
commercially reasonable efforts to obtain all consents and to provide all
notices which may be required to permit Agent to assign any agreement or
contract; (xii) grant extensions of time and other indulgences, take and give up
security, accept compositions, grant releases and discharges, and otherwise deal
with any Credit Party, debtors of any Credit Party, sureties and others as Agent
may see fit

 

-72-



--------------------------------------------------------------------------------

  without prejudice to the liability of any Credit Party or Agent’s right to
hold and realize the security interest created under any Financing Agreement;
and/or (xiii) terminate this Agreement. If any of the Collateral is sold or
leased by Agent upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Agent. If notice of disposition of Collateral is required by law, 5 days
prior notice by Agent to Borrower designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
each Credit Party waives any other notice. In the event Agent institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, each Credit Party waives the posting of any bond which might
otherwise be required.

 

  (c) Notwithstanding anything to the contrary contained in this Section 10.2:

 

  (i) for the duration of the IP Grace Period, Agent shall not be permitted to
enforce its security interest against the IP Collateral, or to exercise its
rights under Section 10.2(b) with respect to the IP Collateral hereof except as
permitted pursuant to the IP Collateral License Agreement;

 

  (ii) for the duration of the IP Grace Period, Borrower shall be permitted to
use the IMAX name to carry on business;

 

  (iii) upon the commencement of the IP Grace Period, Agent shall have, pursuant
to the IP Collateral License Agreement, a royalty-free, freely assignable
perpetual license to use the IP Collateral required to enable Agent to perform
the obligations of Borrower under any contract or agreement;

 

  (iv) upon the commencement of the IP Grace Period, Agent may sell, transfer,
assign and/or otherwise dispose of the Collateral, other than the IP Collateral,
to any transferee or assignee, and

 

  (v) subsequent to the expiry of the IP Grace Period, provided that an Event of
Default is then continuing, Agent may sell, transfer, assign and/or otherwise
dispose of any of the IP Collateral up to a maximum amount equal to the
outstanding Obligations together with all costs, charges and expenses incurred
by Agent as a result of enforcing against the IP Collateral and Borrower hereby
irrevocably designates and appoints Agent (and all persons designated by Agent)
as Borrower’s true and lawful attorney-in-fact and authorizes Agent (and all
persons designated by Agent) to effect the foregoing.

 

  (d) Agent may apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations in the order set forth in Section 5.3(b).

 

-73-



--------------------------------------------------------------------------------

  (e) Each Credit Party shall remain liable to Agent for the payment of any
deficiency with interest at the highest rate provided for herein and all costs
and expenses of enforcement including legal costs and expenses.

 

  (f) Without limiting the foregoing, upon the occurrence of an Event of Default
that is continuing, Agent or Lenders may, at their option, without notice,
(i) cease making Loans or arranging Letter of Credit Accommodations and/or
(ii) terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Lenders to Borrower.

 

  (g) Agent may appoint, remove and reappoint any person or persons, including
an employee or agent of Agent or a Lender to be a receiver (the “Receiver”)
which term shall include a receiver and manager of, or agent for, all or any
part of the Collateral. Any such Receiver shall, as far as concerns
responsibility for his acts, be deemed to be the agent of Credit Parties and not
of Agent or Lenders, and Agent and Lenders shall not in any way be responsible
for any misconduct, negligence or non-feasance of such Receiver, his employees
or agents. Except as otherwise directed by Agent, all money received by such
Receiver shall be received in trust for and paid to Agent. Such Receiver shall
have all of the powers and rights of Agent described in this Section 10.2. Agent
may, either directly or through its agents or nominees, exercise any or all
powers and rights of a Receiver.

 

  (h) Where Agent realizes upon any of the Collateral, and in particular upon
any of the IP Collateral, each Credit Party shall provide without charge its
know-how and expertise relating to the use and application of the Collateral,
and in particular shall instruct Agent, and any purchaser of the Collateral
designated by Agent, concerning any IP Collateral including any confidential
information or trade secrets of such Credit Party. For greater certainty, the
parties agree that unless such confidential information or trade secrets form
part of the Collateral being realized upon, such confidential information or
trade secrets shall be provided for use only subject to any agreement regarding
the confidentiality thereof or for the protection thereof as may be reasonably
requested by a Credit Party.

 

  (i) Each Credit Party shall pay all reasonable costs, charges and expenses
incurred by Agent or Lenders or any Receiver or any nominee or agent of Agent or
Lenders, whether directly or for services rendered (including solicitor’s costs
on a solicitor and his own client basis, auditor’s costs, other legal expenses
and Receiver remuneration) in enforcing any Financing Agreement and in enforcing
or collecting Obligations and all such expenses together with any money owing as
a result of any borrowing permitted hereby shall be a charge on the proceeds of
realization and shall be secured by the Financing Agreements.

 

  (j)

Each Credit Party hereby irrevocably designates and appoints Agent (and all
persons designated by Agent) as such Credit Party’s true and lawful
attorney-in-fact, and authorizes Agent, in such Credit Party’s or Agent’s name,
to: (a) at any time an Event of Default exists or has occurred and is
continuing: (i) demand

 

-74-



--------------------------------------------------------------------------------

  payment on Accounts or other proceeds of the Collateral, (ii) enforce payment
of Accounts by legal proceedings or otherwise, (iii) exercise all of such Credit
Party’s rights and remedies to collect any Account or other Collateral,
(iv) sell or assign any Account upon such terms, for such amount and at such
time or times as Agent deems advisable, (v) settle, adjust, compromise, extend
or renew an Account, (vi) discharge and release any Account, (vii) prepare, file
and sign such Credit Party’s name on any proof of claim in bankruptcy or other
similar document against an account debtor, (viii) notify the post office
authorities to change the address for delivery of such Credit Party’s mail to an
address designated by Agent, and open and dispose of all mail addressed to such
Credit Party, (ix) do all acts and things which are necessary, in Agent’s
determination, to fulfill such Credit Party’s obligations under the Financing
Agreements, (x) have access to any lockbox or postal box into which such Credit
Party’s mail is deposited, (xi) endorse such Credit Party’s name upon any
chattel paper, document, instrument, invoice, or similar document or agreement
relating to any Account or any goods pertaining thereto or any other Collateral,
(xii) sign such Credit Party’s name on any verification of Accounts and notices
thereof to account debtors, (xiii) endorse such Credit Party’s name upon any
items of payment or proceeds thereof and deposit the same in Agent’s account for
application to the Obligations; and (xiv) take control in any manner of any item
of payment or proceeds thereof; and (b) at any time, to execute in such Credit
Party’s name and file any PPSA, UCC or other financing statements or amendments
thereto in respect of the security interests granted to Agent pursuant to any of
the Financing Agreements if such Credit Party has not done so within 2 days from
Agent’s request. Each Credit Party hereby releases Agent and its officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s own gross negligence or wilful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.

 

  (k) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing, at its option: (a) cure any default by any Credit
Party or any Subsidiary thereof under any agreement with a third party or pay or
bond on appeal any judgment entered against any Credit Party or any Subsidiary
thereof; (b) discharge taxes and Liens at any time levied on or existing with
respect to the Collateral; and (c) pay any amount, incur any expense or perform
any act which, in Agent’s good faith judgment, is necessary or appropriate to
preserve, protect, insure or maintain the Collateral and the rights of Agent
with respect thereto. Agent may add any amounts so expended to the Obligations
and charge Borrower’s account therefor, such amounts to be repayable by each
Credit Party on demand. Agent shall be under no obligation to effect such cure,
payment or bonding and shall not, by doing so, be deemed to have assumed any
obligation or liability of any Credit Party or any Subsidiary thereof. Any
payment made or other action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.

 

-75-



--------------------------------------------------------------------------------

ARTICLE 11

ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT

 

11.1 Assignment and Participations

 

  (a) Subject to the terms of this Section 11.1, any Lender may make an
assignment or a sale of participations in, at any time or times, the Financing
Agreements, Loans and any Revolving Loan Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall:

 

  (i) be in a minimum amount of $5,000,000 with respect to Revolving Loans and
$1,000,000 with respect to Term Loans;

 

  (ii) require the consent of Agent, Issuing Lender and Borrower; provided that:

 

  (A) such consent is not to be unreasonably withheld, conditioned or delayed;

 

  (B) the consent of Issuing Lender shall not be required if such assignment is
in respect of a Term Loan;

 

  (C) the consent of Borrower shall not be required if:

 

  (1) an Event of Default or Default shall have occurred and be continuing;

 

  (2) such assignment is to an Eligible Transferee; or

 

  (3) Borrower does not object to such assignment within 10 Business Days of
receipt of notice of such assignment;

 

  (iii) not be to a Prohibited Transferee;

 

  (iv) be effected by the execution of an Assignment and Assumption Agreement;

 

  (v) be conditioned on such assignee Lender representing to the assigning
Lender and Agent that it is purchasing the applicable Loans to be assigned to it
for its own account, for investment purposes and not with a view to the
distribution thereof; and

 

  (vi) include a payment to Agent of an assignment fee of $3,500.

In the case of an assignment by a Lender under this Section 11.1, the assignee
shall have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Revolving Loan
Commitment or assigned portion thereof from and after the date of such

 

-76-



--------------------------------------------------------------------------------

assignment. Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender” hereunder. In all instances, each
Lender’s liability to make Loans hereunder shall be several and not joint and
shall be limited to such Lender’s Pro Rata Share of the Revolving Loan
Commitment. In the event any Lender assigns or otherwise transfers all or any
part of the Obligations, such Lender shall so notify Borrower and Borrower
shall, upon the request of Agent or such Lender, execute new notes in exchange
for the notes, if any, being assigned. Borrower agrees from time to time to
execute notes (in form and substance satisfactory to Agent, acting reasonably)
evidencing the Loans if requested by Agent. Notwithstanding the foregoing
provisions of this Section 11.1(a), any Lender may at any time pledge the
Obligations held by it and such Lender’s rights under this Agreement and the
other Financing Agreements to the Bank of Canada or the Canada Deposit Insurance
Corporation or foreign equivalent; provided, that no such pledge shall release
such Lender from such Lender’s obligations hereunder or under any other
Financing Agreement.

 

  (b) Any sale of a participation by a Lender of all or any part of its
Revolving Loan Commitment or Loans shall be made with the understanding that all
amounts payable by Borrower hereunder shall be determined as if that Lender had
not sold such participation, and that the holder of any such participation shall
not be entitled to require such Lender to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or interest rate or fees payable with respect to any Loan in which
such holder participates, (ii) any extension of the scheduled amortization of
the principal amount of any Loan in which such holder participates or the final
maturity date thereof, and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement or the
other Financing Agreements). Neither Agent nor any Lender (other than a Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with Lenders selling a participation as if no such sale had
occurred. No consent of Borrower, Agent or Issuing Lender is required with
respect to the sale of a participation by a Lender of all or any part of its
Revolving Loan Commitment or Loans. No sale of a participation by a Lender of
all or any part of its Revolving Loan Commitment or Loans shall be made to a
Prohibited Transferee.

 

  (c) Each Credit Party shall assist any Lender permitted to sell assignments or
participations under this Section 11.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested, the preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants. Each Credit Party shall certify the
correctness, completeness and accuracy of all descriptions of it and its
respective affairs contained in any selling materials provided by it and all
other information provided by it and included in such materials.

 

-77-



--------------------------------------------------------------------------------

  (d) A Lender may furnish any information concerning a Credit Party in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) provided such Persons agree
to maintain the confidentiality of such information.

 

  (e) No Credit Party may assign its rights under the Financing Agreements and
any other document referred to herein or therein without the prior written
consent of Agent and all Lenders.

 

11.2 Appointment of Agent

 

  (a) Agent is hereby appointed to act on behalf of Secured Parties as Agent
under this Agreement and the other Financing Agreements. The provisions of this
Section 11.2 are solely for the benefit of Agent and Lenders and neither any
Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Financing Agreements, Agent shall act
solely as an agent of Secured Parties and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any Person other than Secured Parties. Agent
shall have no duties or responsibilities except for those expressly set forth in
this Agreement and the other Financing Agreements. The duties of Agent shall be
mechanical and administrative in nature and Agent shall not have, or be deemed
to have, by reason of this Agreement, any other Financing Agreement or otherwise
a fiduciary relationship in respect of any Secured Party. Except as expressly
set forth in this Agreement and the other Financing Agreements, Agent shall not
have any duty to disclose, and shall not be liable for failure to disclose, any
information relating to any Credit Party or any of their respective Subsidiaries
that is communicated to or obtained by Agent or any of its affiliates in any
capacity. Neither Agent nor any of its affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Secured Party for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement, or in connection herewith or therewith,
except for damages caused by its or their own gross negligence or wilful
misconduct as determined by a final and non-appealable judgment or court order
binding on them.

 

  (b)

If Agent shall request instructions from all Lenders, all affected Lenders or
Required Lenders, as the case may be, with respect to any act or action
(including failure to act) in connection with this Agreement or any other
Financing Agreement, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
all Lenders, all affected Lenders or Required Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Financing Agreement (i) if such action would, in the opinion of
Agent, be contrary to law or the terms of this Agreement or any other Financing
Agreement;

 

-78-



--------------------------------------------------------------------------------

  (ii) if such action would, in the opinion of Agent, expose Agent to
liabilities under Environmental Laws; or (iii) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Secured Party shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Financing Agreement in accordance with the
instructions of all Lenders, all affected Lenders or Required Lenders, as the
case may be.

 

11.3 Agent’s Reliance, Etc.

Neither Agent nor any of its affiliates nor any of their respective officers,
directors, employees, agents or representatives shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement or the other Financing Agreements, except for damages caused by its or
their own gross negligence or wilful misconduct as determined by a final and
non-appealable judgment or court order binding on them. Without limiting the
generality of the foregoing, Agent: (i) may treat the payee of any note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(ii) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Secured
Party and shall not be responsible to any Secured Party for any statements,
warranties or representations made in or in connection with this Agreement or
the other Financing Agreements; (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Financing Agreements on the part of
any Credit Party or to inspect the Collateral (including the books and records)
of any Credit Party; (v) shall not be responsible to any Secured Party for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or the other Financing Agreements or any other
instrument or document furnished pursuant hereto or thereto; and (vi) shall
incur no liability under or in respect of this Agreement or the other Financing
Agreements by acting upon any notice, consent, certificate or other instrument
or writing (which may be by telecopy, telegram, cable or telex) believed by it
to be genuine and signed or sent by the proper party or parties.

 

11.4 Agent and Affiliates

With respect to its Revolving Loan Commitment and Loans hereunder, Agent shall
have the same rights and powers under this Agreement and the other Financing
Agreements as any other Lender and may exercise the same as though it were not
Agent; and the term “Lender” or “Lenders” hereunder shall, unless otherwise
expressly indicated, include Agent in its individual capacity. Agent and its
affiliates may lend money to, invest in, and generally engage in any kind of
business with any Credit Party, any of its affiliates and any Person who may do
business with or own securities of any Credit Party or any such affiliate, all
as if Agent were not Agent and without any duty to account therefore to Secured
Parties. Agent and its affiliates may accept fees and other consideration from
any Credit Party for services in connection with this Agreement or otherwise
without having to account for the same to Secured Parties. Each Secured Party

 

-79-



--------------------------------------------------------------------------------

acknowledges the potential conflict of interest between Agent as a Lender and
Agent as agent hereunder.

 

11.5 Lender Credit Decision

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Information Certificates and such
other documents and information as it has deemed appropriate, made its own
credit and financial analysis of each Credit Party and its own decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Revolving Loan
Commitment and the Loans, and expressly consents to, and waives any claim based
upon, such conflict of interest.

 

11.6 Indemnification

Lenders agree to indemnify Agent (to the extent not reimbursed by Credit Parties
and without limiting the obligations of Credit Parties hereunder), rateably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Financing Agreement or any action
taken or omitted to be taken by Agent in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or wilful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent. Without
limiting the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its rateable share according to its Pro Rata Share of any
out-of-pocket expenses (including reasonable fees of counsel) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Financing Agreement, to
the extent that Agent is not reimbursed for such expenses by Credit Parties.

 

11.7 Failure to Act

Except for action expressly required of Agent hereunder and under the other
Financing Agreements, Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 11.6 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

11.8 Concerning the Collateral and the Related Financing Agreements

Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Lender agrees that any action taken by Agent in
accordance with the terms of

 

-80-



--------------------------------------------------------------------------------

this Agreement or the other Financing Agreements and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon Lenders.

 

11.9 Reports and other Information; Disclaimer by Lenders.

By signing this Agreement, each Lender:

 

  (a) is deemed to have requested that Agent furnish such Lender, within a
reasonable time after it becomes available to Agent, a copy of each report,
Compliance Certificate and/or other documentation (each such report, certificate
or documentation being referred to herein as a “Report” and collectively,
“Reports”) provided to Agent by Credit Parties pursuant to the Financing
Agreements;

 

  (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report; and

 

  (c) agrees to keep all Reports confidential in accordance with
Section 7.11(b).

 

11.10  Collateral Matters

 

  (a) Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) hereby irrevocably authorize Agent
at its option and in its discretion to release any Lien upon any of the
Collateral (i) upon termination of the Revolving Loan Commitment and payment and
satisfaction of all of the non-contingent Obligations and delivery of cash
collateral to the extent required under Section 13.1 below; or (ii) constituting
property being sold or disposed of if applicable Credit Party certifies to Agent
that the sale or disposition is made in compliance with Section 8.1 hereof (and
Agent may rely conclusively on any such certificate, without further enquiry);
or (iii) constituting property in which applicable Credit Party did not own an
interest at the time the Lien was granted or at any time thereafter; or (iv) if
required under the terms of any of the other Financing Agreements, including any
intercreditor agreement; or (v) approved, authorized or ratified in writing in
accordance with Section 11.14 hereof. Lenders hereby irrevocably authorize Agent
to subordinate its Lien upon the specific Collateral on which another Person has
a Lien as permitted under Section 8.2(e) and if such Person will not permit
Agent to retain its Lien on such Collateral, Lenders hereby irrevocably
authorize Agent to release its Lien upon such Collateral. Except as provided
above, Agent will not release any Lien upon any of the Collateral without the
prior written authorization required in accordance with Section 11.14 hereof.

 

  (b)

Without in any manner limiting Agent’s authority to act without any specific or
further authorization or consent by applicable Lenders, each Lender, as
applicable, agrees to confirm in writing, upon request by Agent, the authority
to release Collateral conferred upon Agent under this Section. Agent shall (and
is

 

-81-



--------------------------------------------------------------------------------

  hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Agent upon any
Collateral to the extent set forth above; provided, that, (i) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to liability or create any obligations or entail any consequence
other than the release of such Lien without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of any Credit Party in respect of) the Collateral
retained by such Credit Party.

 

  (c) Agent shall have no obligation whatsoever to any Lender or any other
Person to investigate, confirm or assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or has been
encumbered, or that the Liens granted to Agent pursuant hereto or any of the
Financing Agreements or otherwise have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of Collateral, or any act, omission or event related thereto, Agent may
act in any manner it may deem appropriate, in its discretion, given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender.

 

11.11  Successor Agent

Agent may resign at any time by giving not less than 30 days’ prior written
notice thereof to Lenders and Borrower. Upon any such resignation, Required
Lenders shall have the right to appoint a successor Agent. If no successor Agent
shall have been so appointed by Required Lenders and shall have accepted such
appointment within 30 days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution or other entity whose business includes making
commercial loans, in each case, is organized under the laws of Canada or of any
province thereof. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and Required
Lenders shall thereafter perform all the duties of Agent hereunder until such
time, if any, as Required Lenders appoint a successor Agent as provided above.
Any successor Agent appointed by Required Lenders hereunder shall be subject to
the approval of Borrower, such approval not to be unreasonably withheld or
delayed; provided, that such approval shall not be required if an Event of
Default has occurred and is continuing. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Agent. Upon the earlier of the acceptance of any appointment as Agent
hereunder by a successor Agent or the effective date of the resigning Agent’s
resignation, the resigning Agent shall be discharged from its duties and
obligations under

 

-82-



--------------------------------------------------------------------------------

this Agreement and the other Financing Agreements, except that any indemnity
rights or other rights in favour of such resigning Agent shall continue. After
any resigning Agent’s resignation hereunder, the provisions of this Article 11
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was acting as Agent under this Agreement and the other Financing
Agreements.

 

11.12  Setoff and Sharing of Payments

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 11.13(f), each Lender
is hereby authorized at any time or from time to time, without notice to
Borrower or to any other Person other than Agent, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of any Credit Party (regardless
of whether such balances are then due to any Credit Party) and any other
properties or assets at any time held or owing by that Lender to or for the
credit or for the account of any Credit Party against and on account of any of
the Obligations that are not paid when due; provided, that Lenders exercising
such setoff rights shall give notice thereof to such Credit Party promptly after
exercising such rights. Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations in excess of its Pro Rata
Share thereof shall purchase for cash (and the other Lenders shall sell) such
participations in each such other Lender’s Pro Rata Share of the Obligations as
would be necessary to cause such Lender to share the amount so setoff or
otherwise received with the other Lenders in accordance with their respective
Pro Rata Shares. Each Credit Party agrees, to the fullest extent permitted by
law that (a) any Lender may exercise its right to setoff with respect to amounts
in excess of its Pro Rata Share of the Obligations and may sell participations
in such amounts so setoff to the other Lenders; and (b) any Lender so purchasing
a participation in a Loan made or other Obligations held by the other Lenders
may exercise all rights of setoff, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of the Loan and the other Obligations in the amount of such
participation. Notwithstanding the foregoing, if all or any portion of the
setoff amount or payment otherwise received is thereafter recovered from a
Lender that has exercised the right of setoff, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.

 

11.13  Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

 

  (a) Advances; Payments.

 

  (i) In each funding notice provided by Agent to a Lender hereunder, Agent
shall provide such Lender with written confirmation (by telephone, telecopy or
email (if such Lender has provided email notice coordinates to Agent)) that all
conditions precedent hereunder to such funding have been satisfied or waived in
accordance with the terms hereof.

 

  (ii)

Each Lender shall make the amount of such Lender’s Pro Rata Share of such Loan
available to Agent in same day funds by wire transfer to Agent’s account not
later than 12:00 noon (Eastern Time) (or promptly

 

-83-



--------------------------------------------------------------------------------

  thereafter) on the requested funding date (which must be a Business Day).
After receipt of such wire transfers (or, in Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Loan to Borrower. All payments by each Lender shall be made
without setoff, counterclaim or deduction of any kind.

 

  (iii) On the 5th Business Day of each Fiscal Quarter or more frequently at
Agent’s election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, telecopy or email (if such Lender has provided email notice
coordinates to Agent) of the amount of such Lender’s Pro Rata Share of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments and
Loans required to be made by it and purchased all participations required to be
purchased by it under this Agreement and the other Financing Agreements as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and fees paid by Borrower since the previous
Settlement Date for the benefit of such Lender on the portion of the Loans held
by it. To the extent that any Lender (a “Non-Funding Lender”) has failed to fund
all such payments and Loans or failed to fund the purchase of all such
participations, Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
Borrower. Such payments shall be made by wire transfer to such Lender’s account
not later than 2:00 p.m. (Eastern Time) on the next Business Day following each
Settlement Date.

 

  (b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Loan available to Agent on each funding
date (which must be a Business Day). If such Pro Rata Share is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 11.13(b) or
elsewhere in this Agreement or the other Financing Agreements shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Revolving Loan Commitment hereunder or to
prejudice any rights that a Credit Party may have against any Lender as a result
of any default by such Lender hereunder. To the extent that Agent advances funds
to Borrower on behalf of any Lender and is not reimbursed therefore on the same
Business Day as such Loan is made, Agent shall be entitled to retain for its
account all interest accrued on such advance until reimbursed by the applicable
Lender.

 

  (c) Return of Payments.

 

-84-



--------------------------------------------------------------------------------

  (i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

  (ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any bankruptcy or insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Agreement,
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to Borrower or such other Person, without
setoff, counterclaim or deduction of any kind.

 

  (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Loan or any payment required by it hereunder on the date specified thereof,
shall not relieve the other Lenders (each such other Lender, an “Other Lender”)
of its obligations to make such Loan or purchase such participation on such
date, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make a Loan, purchase a participation or
make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Financing Agreement or constitute a
“Lender” for any voting or consent rights under or with respect to any Financing
Agreement. At Borrower’s request, Agent or a Person acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Revolving Loan Commitments and Loans of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption Agreement.

 

  (e) Dissemination of Information. Agent shall use reasonable efforts to
provide Lenders with (i) any notice of any Event of Default received by Agent
from, or delivered by Agent to, Borrower, (ii) notice of any Event of Default of
which Agent has actually become aware, (iii) notice of any action taken by Agent
following any Event of Default and (iv) any notice received from any Credit
Party pursuant to Section 7.6(b); provided, that Agent shall not be liable to
any Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or wilful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent.

 

-85-



--------------------------------------------------------------------------------

  (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with Agent and each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or the other Financing Agreements (excluding exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
all other Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Financing
Agreements shall be taken in concert and at the direction or with the consent of
Agent, all Lenders, affected Lenders or Required Lenders, as the case may be.

 

11.14  Approval of Lenders and Agent

 

  (a) Notwithstanding any other provision of this Agreement but subject to
Section 11.14(b), (c) and (d), no amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by Credit
Parties and the Required Lenders, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given;

 

  (i) provided that no amendment, waiver or consent shall, unless in writing and
signed by all Lenders directly and adversely affected thereby (other than a
Non-Funding Lender) do any of the following at any time:

 

  (A) reduce the rate or amount of any principal, interest or fees payable by
Borrower or alter the currency or mode of calculation or computation thereof;

 

  (B) extend the time for payments required to be made by Borrower or the
Maturity Date;

 

  (C) increase any Lender’s Revolving Loan Commitment;

 

  (D) change the definition of Required Lenders, any provision of this
Section 11.14, amend the pro rata sharing provisions hereunder or amend the
voting percentages hereunder; or

 

  (E) change the payment waterfall in Section 5.3(b) hereof;

 

  (ii) provided further that no amendment, waiver or consent shall, unless in
writing and signed by all Lenders (other than a Non-Funding Lender) do any of
the following at any time:

 

  (A) release all or substantially all of the value of the Collateral under any
Financing Agreement or any guarantee of the Obligations; and

 

  (B) permit any Credit Party to assign its rights under the Financing
Agreements.

 

-86-



--------------------------------------------------------------------------------

  (b) Notwithstanding Section 11.14(a), Agent may, without the consent of
Lenders, make amendments to the Financing Agreements that are for the sole
purpose of curing any immaterial or administrative ambiguity, defect or
inconsistency. Agent shall, within a reasonable time, notify Lenders or any such
action.

 

  (c) Notwithstanding Section 11.14(a), no amendment, waiver or consent shall,
unless in writing and signed by Agent in addition to Lenders required above to
take such action, affect the rights or duties of Agent under this Agreement or
any of the other Financing Agreements.

 

  (d) Notwithstanding Section 11.14(a), no amendment, waiver or consent shall,
unless in writing and signed by Issuing Lender in addition to Lenders required
above to take such action, affect the rights or duties of Issuing Lender under
this Agreement or any of the other Financing Agreements.

 

  (e) No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 5.3 or any Collateral by virtue of the provisions hereof or of any
Financing Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Financing
Agreement or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Financing Agreements.
Notwithstanding any other provision of this Article 11 to the contrary, Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Hedge Agreements and
Secured Cash Management Agreements unless Agent has received written notice of
such Secured Hedge Agreements and Secured Cash Management Agreements, together
with such supporting documentation as Agent may request from the applicable
Hedge Bank or Cash Management Bank, as the case may be.

ARTICLE 12

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

12.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

  (a) The validity, interpretation and enforcement of this Agreement and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the laws of the
Province of Ontario and the federal laws of Canada applicable therein.

 

  (b)

Credit Parties, Lenders and Agent irrevocably consent and submit to the
non-exclusive jurisdiction of the Superior Court of Justice (Ontario) and waive
any objection based on venue or forum non conveniens with respect to any action
instituted therein arising under any of the Financing Agreements or in any way
connected with or related or incidental to the dealings of the parties hereto in
respect of any of the Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any

 

-87-



--------------------------------------------------------------------------------

  such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
any Credit Party or its property in the courts of any other jurisdiction which
Agent or Lenders deem necessary or appropriate in order to realize on the
Collateral or to otherwise enforce their respective rights against such Credit
Party or its property).

 

  (c) To the extent permitted by law, each Credit Party hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
its address set forth on the signature pages hereof and service so made shall be
deemed to be completed 5 days after the same shall have been so deposited in the
Canadian mails, or, at Agent’s option, by service upon such Credit Party in any
other manner provided under the rules of any such courts. Within 30 days after
such service, such Credit Party shall appear in answer to such process, failing
which such Credit Party shall be deemed in default and judgment may be entered
by Agent or Lenders against such Credit Party for the amount of the claim and
other relief requested.

 

  (d) TO THE EXTENT PERMITTED BY APPLICABLE LAW EACH CREDIT PARTY, LENDERS AND
AGENT EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER ANY OF THE FINANCING AGREEMENTS OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF ANY OF THE FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, CREDIT PARTIES, AGENT AND LENDERS EACH HEREBY AGREE AND CONSENT
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT EACH CREDIT PARTY, AGENT OR LENDERS MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

  (e)

Lenders and Agent shall not have any liability to any Credit Party (whether in
tort, contract, equity or otherwise) for losses suffered by any Credit Party in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by any Financing Agreement, or any act, omission or
event occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Agent or a Lender, that the
losses were the result of acts or omissions constituting gross negligence or
wilful misconduct of such Person and each Credit Party hereby waives any claims
for special, punitive, exemplary, indirect or consequential damages in respect
of any breach or alleged breach by Agent or any Lender of any of the terms of
this

 

-88-



--------------------------------------------------------------------------------

  Agreement or the other Financing Agreements except in the case of gross
negligence or wilful misconduct of Agent or any Lender as determined by a final
and non-appealable judgment or court order binding on Agent or Lender.

 

  (f) Each Credit Party hereby expressly waives all rights of notice and hearing
of any kind prior to the exercise of rights by Agent from and after the
occurrence of an Event of Default that is continuing to repossess the Collateral
with judicial process or to replevy, attach or levy upon the Collateral or other
security for the Obligations. Each Credit Party waives the posting of any bond
otherwise required of Agent in connection with any judicial process or
proceeding to obtain possession of, replevy, attach or levy upon the Collateral
or other security for the Obligations, to enforce any judgment or other court
order entered in favour of Agent, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction or any other
Financing Agreement.

 

12.2 Waiver of Notices

Each Credit Party hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonour with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on any Credit Party which Agent may elect to give shall entitle any
Credit Party to any other or further notice or demand in the same, similar or
other circumstances.

 

12.3 Amendments and Waivers

Subject to Section 11.14, neither this Agreement nor any provision hereof shall
be amended or waived, nor consent to any departure by any Credit Party therefrom
permitted, orally or by course of conduct, but only by a written agreement
signed by an authorized officer of each Lender and Agent, and as to amendments,
as also signed by an authorized officer of each Credit Party. Agent shall not,
by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Agent. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Agent of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Agent would otherwise have on any future occasion, whether similar in kind or
otherwise.

 

12.4 Waiver of Counterclaim

Each Credit Party waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

-89-



--------------------------------------------------------------------------------

12.5 Indemnification

Each Credit Party shall indemnify and hold Arranger, Agent and each Lender, and
their respective directors, officers, agents, representatives, employees and
counsel, harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses imposed on, incurred by or asserted against any
of them in connection with any litigation, investigation, claim or proceeding
commenced or threatened related to the negotiation, preparation, execution,
delivery, enforcement, performance or administration of any Financing
Agreements, or any undertaking or proceeding related to any of the transactions
contemplated hereby or any act, omission, event or transaction related or
attendant thereto or the relationship between any Credit Party, on one hand, and
Arranger, Agent, each Lender and their respective directors, officers, agents,
representatives, employees and counsel, on the other hand, including amounts
paid in settlement, court costs, and the fees and expenses of counsel and others
incurred in connection with investigating, preparing to defend or defending any
such litigation, investigation, claim or proceeding. Such indemnification shall
not apply to losses, claims, damages, liabilities, costs or expenses resulting
from the bad faith, fraud, gross negligence or wilful misconduct of Arranger,
Agent, any Lender and/or their respective directors, officers, agents,
representatives, employees and counsel as determined pursuant to a final
non-appealable order of a court of competent jurisdiction or to losses, claims,
damages, liabilities, costs or expenses to the extent relating to disputes among
such indemnified parties or to a breach of their obligations to a Credit Party
hereunder as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in this Section 12.5 may be unenforceable because it
violates any law or public policy, each Credit Party shall pay the maximum
portion which it is permitted to pay under applicable law to Arranger, Agent,
each Lender and their respective directors, officers, agents, representatives,
employees and counsel in satisfaction of indemnified matters under this
Section 12.5. The foregoing indemnity shall survive the payment of the
Obligations and the termination of this Agreement.

 

12.6 Costs and Expenses

Upon demand by Agent, each Credit Party shall pay to Arranger, Agent and Lenders
all reasonable costs, expenses, filing fees and taxes paid or payable in
connection with the structuring, arrangement, syndication, preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, restructuring, enforcement and defense of the Obligations, Agent
and each Lender’s rights in the Collateral, the Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording or searching (including PPSA and UCC financing
statement and other similar filing and recording fees and taxes, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) all insurance premiums and search fees; (c) reasonable costs and expenses of
remitting loan proceeds and other items of payment, together with Agent’s
customary charges and fees with respect thereto; (d) costs and expenses of
preserving and protecting the Collateral; (e) reasonable costs and expenses paid
or incurred in connection with obtaining payment of the Obligations, enforcing
the security interests and liens of Agent, selling or otherwise realizing upon
the Collateral, and otherwise enforcing the provisions of the Financing
Agreements or defending any claims made or threatened against Agent and Lenders
arising out of the transactions contemplated hereby and

 

-90-



--------------------------------------------------------------------------------

thereby (including preparations for and consultations concerning any such
matters); (f) all reasonable out-of-pocket expenses including due diligence,
audit and appraisal expenses and legal fees incurred in the structuring,
negotiation, arrangement, syndication, restructuring, administration and
amending of this Agreement; and (g) the reasonable fees and disbursements of
counsel (including legal assistants) to Arranger, Agent and Lenders in
connection with any of the foregoing.

 

12.7 Further Assurances

At the request of Agent at any time and from time to time, each Credit Party
shall, at its expense, duly execute and deliver, or cause to be duly executed
and delivered, such further agreements, documents and instruments, and do or
cause to be done such further acts as may be necessary to evidence, perfect,
maintain and enforce the Liens and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of any of the Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of Borrower representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations contained herein
are satisfied. In the event of such request by Agent, Agent and each Lender may,
at its option, cease to make any further Loans or provide any further Letter of
Credit Accommodations until Agent has received such certificate and, in
addition, Agent has determined that such conditions are satisfied. Where
permitted by law, each Credit Party hereby authorizes Agent to execute and file
one or more PPSA, UCC or other financing statements or notices signed only by
Agent or Agent’s representative.

ARTICLE 13

TERM OF AGREEMENT; MISCELLANEOUS

 

13.1 Term

 

  (a) This Agreement shall continue in full force and effect for a term ending
on the Maturity Date unless sooner terminated pursuant to the terms hereof. Upon
the Maturity Date or effective date of termination of this Agreement, Borrower
shall pay to Agent, in full, all outstanding and unpaid non-contingent
Obligations (except under or in connection with any Secured Hedge Agreement) and
shall furnish cash collateral to Agent in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and Secured Parties from loss,
cost, damage or expense, including legal fees and expenses, issued and
outstanding Letter of Credit Accommodations, outstanding Secured Hedge
Agreements and cheques or other payments provisionally credited to the
Obligations and/or as to which Agent and Lenders have not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in US Dollars to such bank account
of Agent, as Agent may, in its discretion, designate in writing to Borrower for
such purpose. Interest shall be due until and including the next Business Day,
if the amounts so paid by Borrower to the bank account designated by Agent are
received in such bank account later than 12:00 noon, (Eastern time).

 

-91-



--------------------------------------------------------------------------------

  (b) No termination of this Agreement shall relieve or discharge any Credit
Party of its respective duties, obligations and covenants under the Financing
Agreements until all Obligations have been fully and finally discharged and
paid, and Agent’s continuing security interest in the Collateral and the rights
and remedies of Agent and Lenders, under the Financing Agreements and applicable
law, shall remain in effect until all such Obligations have been fully and
finally discharged and paid.

 

13.2 Notice

All notices, requests and demands hereunder shall be in writing and (a) made to
Agent and Lenders at their respective addresses set forth below and to each
Credit Party at its chief executive office set forth below, or to such other
address as any party may designate by written notice to the other in accordance
with this provision, and (b) deemed to have been given or made: if delivered in
person, immediately upon delivery; if by facsimile transmission, immediately
upon sending and upon confirmation of receipt; if by nationally recognized
overnight courier service with instructions to deliver the next Business Day, 1
Business Day after sending; and if by registered mail, return receipt requested,
5 days after mailing.

 

13.3 Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

13.4 Successors

The Financing Agreements and any other document referred to herein or therein
shall be binding upon and inure to the benefit of and be enforceable by Agent,
Lenders and each Credit Party and their respective successors and permitted
assigns.

 

13.5 Entire Agreement

The Financing Agreements, any supplements hereto or thereto, and any instruments
or documents delivered or to be delivered in connection herewith or therewith
represents the entire agreement and understanding concerning the subject matter
hereof and thereof between the parties hereto, and supersede all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

13.6 Headings

The division of this Agreement into sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

-92-



--------------------------------------------------------------------------------

13.7 Judgment Currency

To the extent permitted by applicable law, the obligations of Borrower in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this section, continue in full force and effect.

 

13.8 Counterparts and Facsimile

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and such counterparts
together shall constitute one and the same agreement. The delivery of a
facsimile or pdf copy of an executed counterpart of this Agreement shall be
deemed to be valid execution and delivery of this Agreement, but the party
delivering a facsimile or pdf copy shall deliver to the other party an original
copy of this Agreement as soon as possible after delivering the facsimile or pdf
copy.

 

13.9 Patriot Act Notice

Agent and each Lender which is subject to the Patriot Act hereby notifies each
Credit Party that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of each Credit Party and its
Subsidiaries and other information that will allow Agent and such Lender to
identify such person in accordance with the Patriot Act and any other applicable
law. Each Credit Party is hereby advised that any Loans or Letter of Credit
Accommodations hereunder are subject to satisfactory results of such
verification.

ARTICLE 14

ACKNOWLEDGMENT AND RESTATEMENT

 

14.1 Existing Obligations

Borrower hereby acknowledges, confirms and agrees that Borrower is indebted for
outstanding loans, advances and letter of credit accommodations to Borrower
under the Second Amended and Restated Credit Agreement together with all
interest accrued and accruing thereon (to the extent applicable), and all fees,
costs, expenses and other charges relating thereto, all of which are
unconditionally owing by Borrower to the extent set forth in the Second Amended
and Restated Credit Agreement, without setoff, defense or counterclaim of any
kind, nature or description whatsoever. The Loans and other financial
accommodations provided for in this

 

-93-



--------------------------------------------------------------------------------

Agreement are an extension of the loans and other financial accommodations
provided for under the Second Amended and Restated Credit Agreement and shall
continue without novation.

 

14.2 Acknowledgment of Security Interests

 

  (a) Borrower hereby acknowledges, confirms and agrees that Agent, on behalf of
itself and Secured Parties, shall continue to have a Lien upon the collateral
heretofore granted to Original Lender and Original Agent pursuant to and in
connection with the Original Loan Agreement, the First Amended and Restated
Credit Agreement and the Second Amended and Restated Credit Agreement, as the
case may be, to secure the Obligations, as well as any collateral granted under
or in connection with this Agreement or under any of the other Financing
Agreements or otherwise granted to or held by Agent, any Lender, Original
Lender, Original Agent, any Secured Party or any of their respective Affiliates.

 

  (b) The Liens of Agent, on behalf of itself and Secured Parties, in the
Collateral shall be deemed to be continuously granted and perfected from the
earliest date of the granting and perfection of such Liens to Original Lender,
Original Agent or Agent under the Financing Agreements or any Secured Hedge
Agreements.

 

  (c) Notwithstanding any term of any Financing Agreement, Borrower
acknowledges, confirms and agrees that all security granted by it under, or in
connection with, the Original Loan Agreement, the First Amended and Restated
Credit Agreement, the Second Amended and Restated Credit Agreement and the other
Financing Agreements shall be held by Agent, on behalf of itself and Secured
Parties (including those under Secured Hedge Agreements and Secured Cash
Management Agreements), to secure the Obligations (including those arising under
the Secured Hedge Agreements and Secured Cash Management Agreements).

 

14.3 Second Amended and Restated Credit Agreement

Borrower hereby acknowledges, confirms and agrees that: (a) the Second Amended
and Restated Credit Agreement has been duly executed and delivered by Borrower
and is in full force and effect as of the Closing Date; (b) the agreements and
obligations of Borrower contained in the Second Amended and Restated Credit
Agreement constitutes the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with its terms and Borrower has no
valid defense to the enforcement of such obligations; and (c) Agent and Lenders
are entitled to all of the rights, remedies and benefits provided for in or
arising pursuant to the Second Amended and Restated Credit Agreement.

 

14.4 Restatement

 

  (a)

Except as otherwise stated in Section 14.2 hereof and this Section 14.4, as of
the Closing Date, the terms, conditions, agreements, covenants, representations
and warranties set forth in the Second Amended and Restated Credit Agreement are
simultaneously amended and restated in their entirety, and as so amended and
restated, replaced and superseded by the terms, conditions, agreements,

 

-94-



--------------------------------------------------------------------------------

  covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements executed and/or delivered on or after the Closing
Date, except that nothing herein or in the other Financing Agreements shall
impair or adversely affect the continuation of the liability of Borrower for the
Obligations heretofore incurred and the Liens and other interests in the
collateral heretofore granted, pledged and/or assigned by Borrower to Agent,
Original Lender, Original Agent, any Lender, any Secured Party or any of their
respective Affiliates (whether directly, indirectly or otherwise).

 

  (b) The amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect of, the Obligations and other obligations,
liabilities and indebtedness of Borrower evidenced by or arising under the
Second Amended and Restated Credit Agreement, and the Liens of Agent, on behalf
of itself and Secured Parties, securing such Obligations and other obligations,
liabilities and indebtedness, which shall not in any manner be impaired,
limited, terminated, waived or released, but shall continue in full force and
effect in favor of Agent, for the benefit of itself and Secured Parties.

 

  (c) All loans, advances and other financial accommodations under the Second
Amended and Restated Credit Agreement and all other obligations, liabilities and
indebtedness of Borrower outstanding and unpaid as of the Closing Date pursuant
to the Second Amended and Restated Credit Agreement or otherwise shall be deemed
Obligations of Borrower pursuant to the terms hereof. The principal amount of
the Loans and the amount of the Letters of Credit Accommodations outstanding as
of the Closing Date under the Second Amended and Restated Credit Agreement shall
be allocated to the Loans and Letter of Credit Accommodations hereunder in such
manner and in such amounts as Agent shall determine in accordance with the terms
hereof.

[The remainder of this page is intentionally left blank]

 

-95-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lenders, Agent and Credit Parties have caused this Agreement
to be duly executed as of the day and year first above written.

AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Patrick M. Drum Name:   Patrick
M. Drum Title:   Senior Vice President By:   /s/ Alan T. Prohaska Name:   Alan
T. Prohaska Title:   Vice President

Address:

1525 West W. T. Harris Blvd 1B1

Charlotte, NC 28262

Mail Code: D1109-019

Attention: Thomas Nikolic

[Credit Agreement—Signature Page]



--------------------------------------------------------------------------------

ISSUING LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Patrick M. Drum Name:   Patrick M. Drum Title:   Senior Vice President
By:   /s/ Alan T. Prohaska Name:   Alan T. Prohaska Title:   Vice President

Address:

1525 West W. T. Harris Blvd 1B1

Charlotte, NC 28262

Mail Code: D1109-019

Attention: Thomas Nikolic

Fax: 704-715-0017333



--------------------------------------------------------------------------------

LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Patrick M. Drum Name:   Patrick
M. Drum Title:   Senior Vice President By:   /s/ Alan T. Prohaska Name:   Alan
T. Prohaska Title:   Vice President

Address:

MAC E2064-031

333South Grand, 3rd Floor

Los Angeles, CA 90071

Attention: Patrick Drum (Senior Vice President)

and Alan Prohaska (Vice President)

Fax: 855-729-3712



--------------------------------------------------------------------------------

LENDER: CANADIAN IMPERIAL BANK OF COMMERCE By:   /s/ Colin Sharman Name:   Colin
Sharman Title:   Authorized Signatory By:   /s/ Michael Leroux Name:   Michael
Leroux Title:   Authorized Signatory

Address:

Commerce Court West, 4th Floor

199 Bay Street

Toronto, ON

M5L 1A2

Attention: Colin Sharman

Fax: 416-980-5352



--------------------------------------------------------------------------------

LENDER: EXPORT DEVELOPMENT CANADA By:   /s/ Christopher Wilson Name:  
Christopher Wilson Title:   Senior Associate By:   /s/ Karen Morandin Name:  
Karen Morandin Title:   Senior Financing Manager

Address:

Export Development Canada

150 Slater Street

Ottawa, Ontario

Canada

K1A 1K3

Operations Contact:

Attention: Loans Services

F: 613 598 2514

Covenant Reporting Contact:

Attention: Covenants Officer

T: 613 598 2979

Post Signing Credit Contact:

Attention: Assets Manager

F: 613 598 3186



--------------------------------------------------------------------------------

LENDER: HSBC BANK CANADA By:   /s/ Ambar Bansal Name:   Ambar Bansal Title:  
Vice President, Regional Head-Ontario Corporate Banking By:   /s/ Lyndsay
Thompson Name:   Lyndsay Thompson Title:   Assistant Vice President, Global
Relationship Manager, Corporate Banking



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA By:   /s/ Thomas Paton Name:   Thomas Paton Title:
  Authorized Signatory

Address:

National Client Group—Finance

Royal Bank of Canada

4th Floor, North Tower, Royal Bank Plaza

Toronto, ON M5J 2W7

Attention: Thomas Paton

Fax: 416-842-4090

[Credit Agreement—Signature Page]



--------------------------------------------------------------------------------

LENDER: NATIONAL BANK OF CANADA By:   /s/ James Uson Name:   James Uson Title:  
Director By:   /s/ Russell Garrard Name:   Russell Garrard Title:   Senior
Director

Address:

130 King Street West

Toronto, ON M5X 1J9

Attention: James Uson

Fax: 416-864-7819



--------------------------------------------------------------------------------

BORROWER:     GUARANTOR: IMAX CORPORATION     IMAX U.S.A. INC. By:   /s/ Joseph
Sparacio     By:   /s/ Joseph Sparacio Name:   Joseph Sparacio     Name:  
Joseph Sparacio Title:   Executive Vice President     Title:   Vice President,
Finance   & Chief Financial Officer       By:   /s/ Edward MacNeil     By:   /s/
Edward MacNeil

Name:

  Edward MacNeil     Name:   Edward MacNeil

Title:

  Senior Vice President, Finance     Title:   Vice President

Chief Executive Office:

 

110 East 59th Street

Suite 2100

New York, New York, 10022

Attention: Senior Executive Vice President and

General Counsel

Fax: (212) 371-7584

   

Chief Executive Office:

 

110 East 59th Street

New York, NY 10022

Attention: Robert D. Lister

Fax: (212) 371-7584

GUARANTOR:     GUARANTOR: 1329507 ONTARIO INC.     DAVID KEIGHLEY PRODUCTIONS 70
MM INC. By:   /s/ Joseph Sparacio     By:   /s/ Joseph Sparacio Name:   Joseph
Sparacio     Name:   Joseph Sparacio Title:   Vice President, Finance     Title:
  Vice President, Finance By:   /s/ Edward MacNeil     By:   /s/ Edward MacNeil
Name:   Edward MacNeil     Name:   Edward MacNeil

Title:

  Vice President     Title:   Vice President

Chief Executive Office:

 

2525 Speakman Drive

Mississauga, ON L5K 1B1

Attention: Robert D. Lister

Fax: (212) 371-7584

   

Chief Executive Office:

 

3003 Exposition Boulevard

Santa Monica, CA 90404

Attention: Robert D. Lister

Fax: (212) 371-7584

 

[Credit Agreement—Signature Page]



--------------------------------------------------------------------------------

GUARANTOR:     GUARANTOR: IMAX II U.S.A. INC.     IMAX (BARBADOS) HOLDING, INC.
By:   /s/ Joseph Sparacio     By:   /s/ Joseph Sparacio Name:   Joseph Sparacio
    Name:   Joseph Sparacio Title:   Vice President, Finance     Title:   Vice
President, Finance By:   /s/ Edward MacNeil     By:   /s/ Edward MacNeil Name:  
Edward MacNeil     Name:   Edward MacNeil

Title:

  Vice President     Title:   Vice President

Chief Executive Office:

 

110 East 59th Street

New York, NY 10022

Attention: Robert D. Lister

Fax: (212) 371-7584

   

Chief Executive Office:

 

The Phoenix Centre

George Street, Belleville

St. Michael, Barbados

Attention: Robert D. Lister

Fax: (212) 371-7584

 

[Credit Agreement—Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT C

INFORMATION CERTIFICATES



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

EXHIBIT G

REVOLVING LOAN COMMITMENTS



--------------------------------------------------------------------------------

EXHIBIT H

CLOSING AGENDA



--------------------------------------------------------------------------------

SCHEDULE 6.1

CORPORATE STRUCTURE CHART



--------------------------------------------------------------------------------

SCHEDULE 6.9

RESTRICTIONS ON ASSIGNABILITY IN SIGNIFICANT CONTRACTS



--------------------------------------------------------------------------------

SCHEDULE 8.2

EXISTING LIENS



--------------------------------------------------------------------------------

SCHEDULE 8.3

EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

SCHEDULE 8.4A

GUARANTEES



--------------------------------------------------------------------------------

SCHEDULE 8.4B

EXISTING LOANS, ADVANCES AND GUARANTEES